Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 1 of 141




                        Exhibit 29
      Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 2 of 141



                                                                    Page 1

1                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
2
3       WHITESTONE CONSTRUCTION                    )
        CORP.,                                     )
4                                                  )     Case No.
                           Plaintiff,              )     1:20-cv-1006-GHW
5                                                  )
               v.                                  )
6                                                  )
        YUANDA USA CORPORATION,                    )
7                                                  )
                           Defendant.              )
8
9                          The videotaped Zoom virtual deposition of
10      MINGHIUA TAN, called for examination, taken pursuant
11      to notice and pursuant to the Federal Rules of Civil
12      Procedure of the United States District Courts, taken
13      before Annette Brewer, Certified Shorthand Reporter,
14      in and for the County of Cook and State of Illinois,
15      on February 4, 2021, at 8:30 a.m.
16
17
18
19
20
21
22
23
24

                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
      Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 3 of 141



                                                                  Page 2

1       APPEARANCES:
2
                GOETZ FITZPATRICK LLP
3               BY:     Mr. Donald J. Carbone
                One Penn Plaza, Suite 3100
4               New York, NY 10019
                (212) 695-8100
5               dcarbone@goetzfitz.com
                          Appeared on behalf of Plaintiff;
6
                FOX SWIBEL LEVIN & CARROLL LLP
7               BY:     Mr. Adam L. Gill
                200 W. Madison Street, 30th Floor
8               Chicago, Illinois 60606
                (312) 224-1200
9               agill@fixswibel.com
                          Appeared on behalf of Defendant.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
      Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 4 of 141



                                                                     Page 3

1                                   I N D E X
        Witness:                                                     Page
2       MINGHIUA TAN
3       EXAMINATION                                                  6
        BY MR. CARBONE
4       EXAMINATION                                                  102
        BY MR. GILL
5       FURTHER EXAMINATION                                          105
        BY MR. CARBONE
6
7                                   EXHIBITS
8       Exhibit Nos.                                            Page
9
        Exhibit No. 1   Notice of Deposition                    17
10      Exhibit No. 2   Whitestone purchase                     26
                        order with Yuanda
11      Exhibit No. 3   Agreement between F.J.                  22
                        Sciame Construction
12                      Co., Inc. and
                        Whitestone Construction
13                      Corp
        Exhibit No. 4   Perkins Eastman note                    62
14      Exhibit No. 5   WCC 011977 to WCC                       66
                        012351
15      Exhibit No. 6   WCC 04600 to WCC 04607                  71
        Exhibit No. 7   Sciame RFI transmittal                  79
16                      dated November 9, 2016
        Exhibit No. 8   Sciame RFI transmittal                  79
17                      dated 12/29/16
        Exhibit No. 12 WCC 011814 to 01833                      68
18      Exhibit No. 15 Rejection letter                         48
        Exhibit No. 16 Letter dated June 28,                    50
19                      2019
        Exhibit No. 17 Letter dated July 26,                    94
20                      2019
        Exhibit No. 18 Letter dated February                    95
21                      23, 2019
        Exhibit No. 22 Chain of e-mails WCC                     97
22                      04011 to 004023
        Exhibit No. 23 WCC 04972 to 04981                       96
23      Exhibit No. 45 Expert report                            100
24      (Exhibits attached)

                                Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
      Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 5 of 141



                                                                    Page 4

1                 THE VIDEOGRAPHER:       We are now on the record
2       at 9:02 a.m., February 4, 2021.               Please note that the
3       microphones are sensitive and may pick up whispering,
4       private conversations and cellular interference.
5       Please turn off all cell phones and place them away
6       from the microphones as they can interfere with the
7       deposition taking place unless all parties agree to
8       go off the record.       This is media unit 1 of the video
9       recorded deposition of Charles Tan taken by counsel
10      for the plaintiff in the matter of Whitestone
11      Construction Corporation versus Yuanda USA
12      Corporation filed in the United States District
13      Court, Southern District, Case Docket
14      No. 20-cv-10006.
15                          This deposition is being held via
16      Veritext Zoom video conference.               My name is Ryan
17      Sohmer from Veritext Midwest.             I am the videographer.
18      The court reporter is Annette Brewer.                 I am not
19      authorized to administer the oath.                 I am not related
20      to any party in this action nor am I financially
21      interested in the outcome.
22                          Counsel and all present in the room
23      and everybody attending remotely will state their
24      appearances and affiliations for the record.                 If


                                Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
      Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 6 of 141



                                                                     Page 5

1       there are any objections to proceeding please state
2       them at the time of your appearance, beginning with
3       the noticing attorney.          The court reporter will swear
4       in the witness after everybody notices.
5                 MR. CARBONE:     Good morning.            My name is
6       Donald Carbone.      I am an attorney with Goetz
7       Fitzpatrick LLP, Whitestone Construction Corp's
8       attorney in the matter which is presently the subject
9       of this deposition.
10                          Mr. Tan, good morning.
11                               ROBIN XU MURPHY,
12      called as an interpreter herein, after having been
13      duly sworn to interpret all the questions from the
14      English language to the Mandarin language, and all
15      the answers from the Mandarin language to English,
16      testified as follows:
17                MR. CARBONE:     We just had a procedural issue.
18      Would just like to confirm with Mr. Gill that due to
19      my omission of sending the documents to Veritext in
20      time, it was agreed between us that at the conclusion
21      of the deposition by tomorrow I will send out a
22      complete set of plaintiff's exhibits which were sent
23      to Mr. Gill previously which are being used at
24      today's deposition for the record purposes.


                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
      Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 7 of 141



                                                                  Page 6

1                 MR. GILL:     We agree.
2                               MINGHIUA TAN
3       called as a witness herein, after having been first
4       duly sworn, was examined and testified through the
5       interpreter as follows:
6                                  EXAMINATION
7       BY MR. CARBONE:
8                 Q.    Mr. Tan, the purpose of today's
9       information -- I'm sorry, today's deposition, my
10      purpose is to extract information from you in the
11      form of questions.        It's not my purpose to trick you
12      in any manner.        And if you do not understand any of
13      my questions, you can let me know that and I will be
14      happy to rephrase them.          Because my goal here is to
15      get accurate answers to my questions.               You understand
16      that?
17                A.    No problem.
18                Q.    Mr. Tan, what is the highest level of
19      education that you've achieved?
20                A.    Bachelor's degree.
21                Q.    And what discipline was that bachelor's
22      degree?
23                A.    International business.
24                Q.    And from what university did you obtain


                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
      Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 8 of 141



                                                                  Page 7

1       that bachelor's degree?
2                 A.    Liaoning University in China.
3                 Q.    Where is that university located in
4       China?
5                 A.    It's Shenyang City, Liaoning Province,
6       China.
7                 Q.    What was the year you obtained that
8       degree?
9                 A.    2004.
10                Q.    As part of the curriculum to obtain that
11      degree, did you take any engineering or
12      architectural-related courses?
13                THE INTERPRETER:      Counsel, could you please
14      repeat that question.        I missed one.
15      BY MR. CARBONE:
16                Q.    In order to obtain that degree, did you
17      take any engineering or architectural-related
18      courses?
19                A.    No, there was no such classes.
20                Q.    And other than your Bachelor of Arts
21      degree that you obtained in the year 2004 do you hold
22      any other degrees?
23                A.    No.
24                Q.    What is your present position at Yuanda?


                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
      Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 9 of 141



                                                                  Page 8

1                 A.    Sales manager.
2                 Q.    When I use the word Yuanda, I am going to
3       be referring to Yuanda USA Corporation.             Do you
4       understand that, Mr. Tan?
5                 A.    Yes.
6                 Q.    How long have you been a sales manager at
7       Yuanda?
8                 A.    Let me think.       Before 2015 my title was a
9       business representative.          So -- so it's from -- it's
10      since 2015 then.
11                Q.    How long have you been an employee of the
12      Yuanda USA Corporation?
13                A.    From July 2011.        July or August.     I am
14      not -- I can't remember clearly.
15                Q.    What was your first position at Yuanda?
16                A.    I started as a business representative.
17                Q.    When was your first -- when did you first
18      become a business representative at Yuanda USA?
19                A.    It's 2012 August since I started working
20      at Yuanda USA.
21                Q.    In August 2012 was the first position you
22      held at Yuanda USA as a business representative?
23                A.    Correct.    Because before that I was
24      working at Yuanda in Shenyang engineering firm.


                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 10 of 141



                                                                  Page 9

1       That's the parent company of Yuanda USA.
2                 MR. CARBONE:     Ms. Interpreter, when you say
3       Yuanda, is that what I am calling Yuanda?
4                 THE INTERPRETER:        Y-u-a-n-d-a.
5       BY MR. CARBONE:
6                 Q.    Let's just focus on for a moment,
7       Mr. Tan, when you first became employed at Yuanda
8       USA.
9                 A.    Yes, that's August 2012.
10                Q.    Now, as a business representative at
11      Yuanda, in August of 2012 did you ever have a
12      particular territory that you were responsible for?
13                A.    I was in charge mostly for the East
14      Coast, primarily New York.
15                Q.    When you talk about the East Coast, you
16      are talking about the East Coast of the United
17      States?
18                A.    Correct.
19                Q.    And when you first became employed in
20      August of 2012, where was your office located?
21                A.    Office was in Chicago.
22                Q.    And what location in Chicago, do you
23      recall the address?
24                A.    36 West Randolph, Chicago.


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 11 of 141



                                                                 Page 10

1                 Q.    And as the business manager of Yuanda
2       responsible for the East Coast of the United States
3       what were your duties and responsibilities?
4                 A.    I was in charge of market development,
5       project building management and also coordination
6       with clients during the construction.
7                 MR. CARBONE:     There was a word before
8       development that I missed.            What was the word before
9       development?
10                THE INTERPRETER:       Market development.
11                MR. CARBONE:     Thank you.
12      BY MR. CARBONE:
13                Q.    In August 2012 how many people were in
14      attendance at Yuanda Chicago office on a daily basis?
15      Let me clarify that.         On a daily basis.
16                A.    Are you referring to the office personnel
17      here in Chicago office?
18                Q.    Yes.   2012.
19                A.    Actually I can't recall clearly because,
20      I will explain, because our office personnel follows
21      the project.      If we have a project in California they
22      will go to California.          If there's a project in New
23      York they will go to New York.               So it's not always
24      fixed.


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 12 of 141



                                                                Page 11

1                 Q.    Other than the Chicago office in 2012 did
2       Yuanda have any other offices in United States?
3                 A.    You are talking about 2012, right?
4                 Q.    Correct.
5                 A.    There was no other official office back
6       then.     But we did have construction site, project
7       management office.
8                 Q.    Would it be correct that your
9       construction site project management offices would be
10      located where you had ongoing projects?
11                A.    Correct.
12                Q.    Today in the year 2021, does Yuanda have
13      any offices, permanent offices in United States other
14      than Chicago?
15                A.    We have one in New York.
16                Q.    And that's a permanent office?
17                A.    Correct.
18                Q.    And where is that office located?
19                A.    It's in Flushing, near Queens.
20                Q.    Do you have the address of that office?
21                A.    I can't recall right now.          We just opened
22      not long ago.
23                Q.    Did you ever work out of the New York
24      office as opposed to working out of the Chicago


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 13 of 141



                                                                Page 12

1       office?
2                 A.    I was stationed in New York before July
3       2019.
4                 Q.    And how long were you stationed in New
5       York for?
6                 A.    From August 2012.
7                 Q.    To when?     August 2012 is up until when?
8                 A.    July 2019.
9                 Q.    Now, as a business representative for
10      Yuanda, who did you report to?
11                A.    Feng Zhu, F-e-n-g, Z-h-u, the chairman of
12      Yuanda USA.
13                Q.    Now, you indicated that in 2015 you
14      became a sales manager.         What were your duties and
15      responsibilities as a sales manager for Yuanda?
16                A.    The primary responsibility is similar to
17      what I was in charge for as a business rep.
18                Q.    Okay.   Tell me again what were your
19      duties and responsibilities.             Give me a little bit
20      definition as the sales manager as opposed to being a
21      business rep.
22                A.    So mainly market development.         Maybe the
23      channels for market development may be different.
24      But right now that -- I won't be able to share the


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 14 of 141



                                                                    Page 13

1       details with you, the channel for marketing
2       development.        For market development.            It's new
3       project vetting.           New project management and
4       coordination during the project with client and the
5       service.        Coordination and service.
6                 Q.      As the sales manager who do you report to
7       at Yuanda?
8                 A.      Feng Zhu, Yuanda chairman and president.
9                 Q.      And where is the chairman and president's
10      office physically located?
11                A.      He is stationed in New York.
12                Q.      Is he stationed in New York at the
13      flushing office?
14                A.      Right.
15                Q.      If I leave a blank in the transcript,
16      Mr. Tan, upon the transcript of your review would you
17      be kind enough to fill in the address of Yuanda's
18      Flushing office?
19                A.      Yeah.
20                Q.      Now, once you became an employee of
21      Yuanda in 2012 to the present, was there any type of
22      formal training that was provided to you by Yuanda?
23                A.      Every year Yuanda conducts such training
24      within the company.


                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 15 of 141



                                                                Page 14

1                 Q.    The type of training that's provided to
2       you within the company, what type of training is
3       that?
4                 THE INTERPRETER:        Mr. Tan to clarify one
5       word.
6       BY THE WITNESS:
7                 A.    The training will be near the area
8       that -- in the area that Yuanda touches or Yuanda is
9       involved, such as finance, project design,
10      insurance -- sorry.        Finance, design, insurance and
11      bond and project management.
12      BY MR. CARBONE:
13                Q.    Now, the training provided to you by
14      Yuanda, is that by people that are in the direct
15      employ of Yuanda as opposed to Yuanda bringing in
16      third-party vendors to give this training?
17                A.    So for I can give you example.           For
18      project design for instance it will be done by our
19      internal people.       But for the insurance and bond we
20      will have third parties such as AIG to conduct.
21                Q.    Mr. Tan, materials that are presently
22      fabricated by Yuanda for its projects here in the
23      United States, where are those materials fabricated?
24                A.    Most of the material are fabricated at


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 16 of 141



                                                                Page 15

1       our Shenyang plant.
2                 Q.    What province of China is the Shenyang
3       plant located?
4                 A.    It's in Liaoning Province,
5       L-i-a-o-n-i-n-g.
6                 Q.    So it would be correct that respect to
7       the project which is the subject of the lawsuit, the
8       Cuny, C-u-n-y, Sciame project that the materials
9       provided by Yuanda to Whitestone were manufactured at
10      the plant you just identified?
11                A.    Correct.
12                Q.    If there were materials for the subject
13      property that were not manufactured at the Chinese
14      plant, where would those materials be manufactured or
15      obtained?
16                A.    Some material we buy from nearby local
17      suppliers such as nails for instance.
18                Q.    What is the name and location of the
19      parent company of Yuanda?
20                A.    It's knowledge and technology district of
21      Shenyang, city in Liaoning Province.
22                Q.    I want to understand your answer.          Are
23      you saying the parent of Yuanda USA Corporation is a
24      Chinese economic development company?


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 17 of 141



                                                                Page 16

1                 A.      Okay.
2                 THE INTERPRETER:        The interpreter needs to go
3       over this one more time.
4       BY THE WITNESS:
5                 A.      Maybe it's better if I give you both the
6       name and address together.             So the parent for Yuanda
7       USA is called Yuanda Aluminum Industry Engineering
8       Company.        And the address is 20 13th Street, Shenyang
9       economic and technology development district in
10      Shenyang in Liaoning Province.
11                MR. CARBONE:      Can the interpreter say again
12      the name of the entity?           I got something like Yuanda.
13      What's the other name of the entity?
14                THE INTERPRETER:        It's Shenyang, S-h-e-n.
15                MR. CARBONE:      Could you spell that for the
16      reporter, please?
17                THE INTERPRETER:        S-h-e-n-y-a-n-g.
18                MR. CARBONE:      What's the next name?
19                THE INTERPRETER:        Yuanda, Y-u-a-n-d-a,
20      Aluminum Industry Engineering Company.
21      BY MR. CARBONE:
22                Q.      Do you know who owns Yuanda's parent
23      company you just described?
24                A.      Shenyang Yuanda is a publicly-traded


                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 18 of 141



                                                                 Page 17

1       company.
2                 Q.     Do you know if any local Chinese
3       government or the National Chinese government has any
4       ownership in the parent company?
5                 A.     Before it became a part of the traded
6       company, it was a private enterprise.               But since it
7       went public I am not sure.
8                 Q.     Mr. Tan, we are going to start looking at
9       some of the documents.          I am going to ask you to take
10      a look at Plaintiff's Exhibit No. 1 which is a notice
11      of deposition which is dated November 11, 2020.
12                             (WHEREUPON, Exhibit No. 1 was
13                             marked for identification.)
14      BY MR. CARBONE:
15                Q.     Do you have that document?          Mr. Tan, it's
16      this document here.        If you look at the screen.         It
17      says Plaintiff's 1.
18                A.     I can't see it clearly what you are
19      holding up on your screen.
20                MR. CARBONE:     Mr. Gill, he has a copy of the
21      exhibits I am presuming?
22                MR. GILL:    I spoke with Mr. Tan yesterday and
23      he was at home.       He said he was going to print off
24      the docs.       My understanding is he has a hard copy and


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 19 of 141



                                                                 Page 18

1       electronic.
2       BY THE WITNESS:
3                 A.    You are right.       Yes, I have this
4       document.
5       BY MR. CARBONE:
6                 Q.    So, Mr. Tan, I just want to be clear.               In
7       the lower right-hand corner of the document is a tag
8       that says Plaintiff's Exhibit 1.               Do you see that?
9                 A.    Yes.
10                Q.    And it's a three-page document.           Do you
11      agree with that?
12                A.    Correct.
13                Q.    I want you to turn to the third page of
14      the document which is entitled Schedule A, topics for
15      deposition.      Do you see that?
16                A.    Yes.
17                Q.    Mr. Tan, prior to your deposition today,
18      did you read Schedule A which are the topics for the
19      deposition items 1 through 9?
20                A.    I received this document before and I did
21      take a look.
22                Q.    Do you want to re-read the document to
23      yourself before I ask you questions about it?
24                A.    You can start with your question I think.


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 20 of 141



                                                                      Page 19

1                 Q.       Okay.    There's nine topics that are going
2       to be discussed at your deposition today pursuant to
3       this notice of deposition.               Are there any of the nine
4       listed topics on which you are not able to have an
5       in-depth discussion?
6                 MR. GILL:        Objection.        Subject to the
7       objection and request for clarification that I
8       submitted on December 1 via e-mail.                    I sent a letter
9       to Mr. Kushner and your associate about providing
10      objections to various topics and clarifications.                    But
11      subject to that please answer.
12      BY THE WITNESS:
13                A.       It depends on the specific subject, then
14      I can tell you if I have in-depth knowledge.
15      BY MR. CARBONE:
16                Q.       Let me ask you subject number 1.             Do you
17      have in-depth knowledge of that subject?
18                A.       My answer would be the same to you.             If
19      you ask me a specific question and if I know I would
20      answer.         But like the rest of the subjects it seems
21      to me that the topic is broad so I can't tell you
22      exactly what's in that knowledge you are referring
23      to.
24                Q.       Well, did you understand before appearing


                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 21 of 141



                                                                Page 20

1       for your deposition today that the attorney for
2       Whitestone would be asking you questions regarding
3       the various subjects?
4                 A.    Yes.
5                 Q.    In preparation for the deposition today,
6       did you meet with anybody whether in person or
7       virtual?
8                 A.    Yes, of course.        I need to familiarize
9       myself with the information of this project, so I was
10      in touch with our designers and the people in the
11      plant.
12                Q.    And that was people in the plant?
13                A.    In the factory.
14                Q.    Did you have any meetings with Mr. Gill
15      or any of Mr. Gill's associates?
16                A.    I have been in communication with
17      Mr. Gill.
18                Q.    When you say you had some kind of
19      communications with the designers, what designers did
20      you have communications with and at what location do
21      those designers work?
22                A.    They are in Shenyang, S-h-e-n-y-a-n-g.
23                Q.    Where does that individual work?
24                A.    The designer works for Yuanda Aluminum


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 22 of 141



                                                                Page 21

1       Industry Engineering Company.
2                 Q.    Is that a company that's also affiliated
3       with Yuanda USA Corp?
4                 A.    This company in relation to Yuanda USA is
5       the designer.      Designer and -- he's supplier.
6                 Q.    Now, when you say that that company was
7       the supplier, were they the fabricator of all of the
8       materials provided by Yuanda USA to Whitestone in
9       connection with the Cuny, C-u-n-y, Sciame project?
10                A.    Correct.
11                Q.    And when you say you spoke to people at
12      the plant or the factory, was the plant or the
13      factory the same company for which that designer
14      worked that you spoke to?
15                A.    Correct.    It appears Shenyang Yuanda
16      Aluminum Industry Engineering Company.
17                Q.    And where is that company located?
18      What's their address, if you know?
19                A.    I have answered this question earlier.
20                Q.    Could you answer it again for me, please?
21                A.    No problem.     20 13th Street, economic and
22      technology development district of Shenyang City,
23      Liaoning, L-i-a-o-n-i-n-g.
24                Q.    If I understand you correctly, you are


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 23 of 141



                                                                Page 22

1       saying the designer you spoke to and the person you
2       spoke to at the plant, at the factory, the entity
3       they worked for is the parent company of Yuanda USA
4       Corp.     Would that be fair?
5                 A.    Correct.
6                               (WHEREUPON, Exhibit No. 3 was
7                               marked for identification.)
8       BY MR. CARBONE:
9                 Q.    Let's take a look at the document that is
10      Plaintiff's 3.        And that is an agreement between F.J.
11      Sciame Construction Co., Inc. and Whitestone
12      Construction Corp, subcontractor, dated October 7,
13      2013.     That's been Bates-stamped as WCC 0838, WCC
14      01051.
15                            Do you have that document, Mr. Tan?
16                A.    Yes, I do.
17                Q.    And when is the first time you saw this
18      document?
19                A.    From the link you have provided.
20                Q.    So you never -- other than seeing it as a
21      result of being transmitted to you for your
22      deposition today, is it your testimony that you have
23      never seen this document before?
24                MR. GILL:     Objection.        This document was not


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 24 of 141



                                                                  Page 23

1       a topic of deposition identified in 30(b)(6).                  To the
2       extent you are asking him questions as a
3       representative of Yuanda, we object.                But I am not
4       going to obviously prevent you from asking questions
5       based on his personal knowledge.                So with that
6       understanding please continue and answer.
7                 MR. CARBONE:     Just to clarify for the record,
8       I don't believe you have a valid objection because
9       the subject matter of today's deposition is the
10      purchase order between Whitestone and Yuanda which is
11      Plaintiff's Exhibit 2, and referenced in Plaintiff's
12      Exhibit 2 is the prime contract between Whitestone
13      and Sciame.        So that is included within the subject
14      matter of today's deposition.              I want the record to
15      be clear, but we don't need to argue about it any
16      further only because you are saying he can answer the
17      question.
18                MR. GILL:     He can answer the question based
19      on his personal knowledge, not based on him being
20      representative of Yuanda in answering this question.
21      Just so we are clear.         I am not going to argue
22      further.        We have our disagreement.
23                MR. CARBONE:     Mr. Gill, I want to be clear.
24      He is being produced today not in his personal


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 25 of 141



                                                                      Page 24

1       capacity but as the knowledgeable representative of
2       Yuanda USA; isn't that correct?
3                 MR. GILL:      That's correct.             But if you want
4       him to answer questions he will only answer questions
5       regarding the subcontract based on his personal
6       knowledge, not based on him being a representative of
7       Yuanda because the topic of deposition does not
8       identify the obligations or subcontract between
9       Sciame and Whitestone as a subject of this
10      deposition.
11                MR. CARBONE:      Well, we disagree on that.
12      Just so I am clear, Mr. Gill, he is now answering
13      this question based on his personal knowledge, not as
14      a representative or corporate representative of
15      Yuanda?
16                MR. GILL:      I'm making the representation -- I
17      did not discuss this subcontract with him.                    I did not
18      prepare him to answer questions on this subcontract
19      and I have no knowledge whether he is capable of
20      answering questions based as a representative of
21      Yuanda.         But for the interest of getting through this
22      deposition and allowing you to ask him questions, I
23      am not going to advise him not to answer.
24      BY MR. CARBONE:


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 26 of 141



                                                                 Page 25

1                 Q.    So, Mr. Tan, to get back on point, I
2       think the question I have for you, I don't know if we
3       got an answer to that question, is it your testimony
4       that the first time you saw this document is when it
5       was sent to you as part of the deposition exhibits in
6       connection with this deposition today?
7                 A.    You referring to the documents that
8       Whitestone -- it's a contract signed between
9       Whitestone and the general contractor; is that right?
10                Q.    That is correct.
11                A.    If you are referring to this document,
12      and I have not received it before and I have not seen
13      it before.
14                Q.    Do you know if there's a copy of this
15      document in the Yuanda files in connection with this
16      project between Whitestone and Yuanda which is the
17      subject of this litigation?
18                A.    You are talking about the purchase order
19      between Yuanda and Whitestone?
20                Q.    No, I am talking about the project,
21      Mr. Tan, that is the subject matter of the purchase
22      order between Whitestone and Yuanda.               And I am asking
23      about the file that was created by Yuanda with
24      respect to, you know, the matters that are identified


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 27 of 141



                                                                    Page 26

1       in the purchase order.
2                              I am asking you whether there's a
3       copy of this agreement, Plaintiff's Exhibit 3, in
4       that Yuanda file to your knowledge?
5                 A.    If you are referring to Exhibit 3, I have
6       not received it before.           I have not seen it before.
7                 Q.    Let's take a look at what's been marked
8       as Plaintiff's 2 for today.              And that is the
9       Whitestone purchase order with Yuanda which is made
10      as of the date of October 24, 2013.                  That's been
11      Bates-stamped WCC 01100 to WCC 0119.
12                             Do you have that document?
13                A.    Yes.
14                               (WHEREUPON, Exhibit No. 2 was
15                               marked for identification.)
16      BY MR. CARBONE:
17                Q.    Now, you are intimately familiar with
18      this document, Mr. Tan?
19                A.    I have some general knowledge.
20                Q.    And with respect to, if you go to page,
21      second physical page of the document which is 01101
22      where you have the signatures, do you see those
23      signatures?
24                A.    Yes.


                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 28 of 141



                                                                  Page 27

1                 Q.    And could you identify the signature on
2       the left there, please?
3                 A.    Feng Zhu, F-e-n-g, Z-h-u.
4                 Q.    And who is that gentleman?            Is that the
5       chairman of the parent company of Yuanda?
6                 A.    She's the president of Yuanda USA.
7                 Q.    If you go to the middle of the page where
8       you have a -- the middle of the first page where you
9       have a paragraph that begins with Yuanda USA Corp.
10      Do you see that?
11                A.    Yes.
12                Q.    Let me ask you this.            As the sales
13      manager for Yuanda, were you the Yuanda employee that
14      was primarily responsible for fulfilling Yuanda's
15      obligations under this purchase order with Whitestone
16      Whitestone?
17                MR. GILL:    Objection to the -- it's vague.              I
18      don't know what you mean by primarily responsible for
19      fulfilling the obligations.
20      BY MR. CARBONE:
21                Q.    You can answer the question, Mr. Tan.
22                A.    It's a team of --
23                MR. CARBONE:     Ms. Interpreter, I can't hear
24      you.    It's a team of who or what?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 29 of 141



                                                                   Page 28

1                 THE INTERPRETER:       It's a team who executed
2       the (inaudible).
3                 MR. CARBONE:     The team that executed what?
4                 THE INTERPRETER:       Task, t-a-s-k.
5       BY MR. CARBONE:
6                 Q.    And who are the members of the team that
7       executed the task for Yuanda in connection with this
8       purchase order?      Tell me their names and tell me
9       their positions at Yuanda.
10                A.    First off, it's myself, Minghiua Tan.               I
11      am in charge of the communication and coordination
12      with the client.      And we have our chief designer,
13      Liang Ma, L-i-a-n-g, last name M-a.                 And our planner,
14      his name is Chong, C-h-o-n-g, last name is T-a-n.
15                Q.    Anyone else on that team?
16                A.    We have another tier of workers.             So they
17      are designers and there's a chief designer.                 And
18      under the planner there are people who work in the
19      factory.
20                Q.    When you say a planner, what is the role
21      of the planner on the team that you are describing?
22                A.    The planner is in charge of the
23      procurement of the material and the fabrication and
24      the timeline, overall timeline for the project to


                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 30 of 141



                                                                Page 29

1       satisfy the project time.
2                 Q.    Mr. Tan, as the sales manager who is
3       responsible for the East Coast, primarily New York,
4       were you the team leader with respect to the team you
5       just described?
6                 A.    I won't say that I am the lead for this
7       project because different people have different
8       roles.     And for instance for the design part it's the
9       chief designer's work.          And also the planner has --
10      the planner is responsible for meeting the timeline
11      of the project.        But we have coordination among us.
12                Q.    Who at Yuanda acts as the liaison between
13      Yuanda and Whitestone in connection with getting the
14      product properly manufactured -- withdrawn.
15                            Who at Yuanda is the primary liaison
16      between Yuanda and Whitestone in making sure that
17      Yuanda's product is designed properly, engineered
18      properly, manufactured properly and delivered to the
19      job site in a timely manner?
20                            Is there one person who has primary
21      responsibility for that at Yuanda?
22                MR. GILL:     On the project or generally?
23                MR. CARBONE:     This project.
24


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 31 of 141



                                                                   Page 30

1       BY THE WITNESS:
2                 A.       Our chief designer would be that person
3       who's primarily responsible for the design,
4       fabrication and delivery.
5       BY MR. CARBONE:
6                 Q.       That was the name of the individual you
7       provided earlier; correct?
8                 A.       This project stretched out pretty long,
9       so initially the person's name is L-i-a-n-g, M-a, Ma,
10      Liang Ma.         And since it is sent to a different person
11      whose name Y-u-e, and last name is Y-u-a-n.
12                Q.       Mr. Tan, if you look at the first page of
13      the exhibit, Plaintiff's No. 2, and if you look at
14      the paragraph number 3, the second from the bottom,
15      do you see that?
16                THE INTERPRETER:        Could you say that again,
17      please.         Second line from the bottom paragraph?
18      BY MR. CARBONE:
19                Q.       It's on the first page of the document,
20      paragraph number 3.         Do you see that?
21                A.       Yes.
22                Q.       Can you read that to yourself, please.
23                A.       Are you asking about that paragraph?
24                Q.       Yes, paragraph number 3.          I want you to


                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 32 of 141



                                                                 Page 31

1       read it to yourself so I can ask you a question or
2       questions about it.
3                 A.    Okay.
4                 Q.    Do you understand the word subcontractor
5       there to mean Whitestone?
6                 A.    Yes.
7                 Q.    And the vendor, you understand to be
8       Yuanda; correct?
9                 A.    Correct.
10                Q.    And where it says vendor shall cooperate
11      and coordinate with all the work of subcontractor or
12      Whitestone so there will be no delays or disruptions
13      of engineering review, product installation or other
14      work on the project, what was your understanding of
15      that sentence?
16                A.    My understanding is that Yuanda needs to
17      fulfill our obligation based on this contract which
18      is based on the purchase order.                We have our work
19      scope and timeline as far as the design, fabrication
20      and delivery.
21                Q.    Do you also understand this sentence to
22      indicate that with respect to the initial
23      installation of the Yuanda project or if there was
24      any remedial work to be performed in connection with


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 33 of 141



                                                                Page 32

1       the Yuanda product that Yuanda had to provide
2       materials in a timely manner so as to not delay or
3       disrupt the installation of the product at the job
4       site, do you understand that?
5                 MR. GILL:     Objection.        Go ahead and answer.
6       BY THE WITNESS:
7                 A.    I would say that during the project if
8       there are issues caused by any party, maybe other
9       party, if there is any delay we would work to -- to
10      remedy the situation.         During the construction there
11      are issues coming up.         Some may be different parties'
12      responsibility.        Yuanda will fix the problem.        But
13      there are issues that may be caused by other parties.
14      Maybe by the general contractor.
15      BY MR. CARBONE:
16                Q.    Mr. Tan, I am going to ask you to put
17      aside any delays or complications caused by any third
18      party.     I want you to focus on simply between
19      Whitestone and Yuanda.
20                            Do you have an understanding with
21      respect to this paragraph that if Whitestone was
22      requesting Yuanda to provide materials with respect
23      to remedial work directed by others that Yuanda had a
24      responsibility not to cause any delays or disruptions


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 34 of 141



                                                                  Page 33

1       with respect to Whitestone's installation of that
2       product?         Do you understand that?
3                 MR. GILL:      You can answer.
4       BY THE WITNESS:
5                 A.       I saw that and I understand that Yuanda
6       has its obligation.         Our obligations.         But the
7       precondition of that is that the issue is caused by
8       Yuanda.
9       BY MR. CARBONE:
10                Q.       Where is -- Mr. Tan, point me to the
11      language in the agreement that says Yuanda only has
12      to prevent delays or disruptions regarding the
13      product installation if the issue was created by
14      Yuanda.         Point that out for me in the agreement,
15      please.
16                MR. GILL:      Objection.        Calls for legal
17      conclusion.         Go ahead and answer.
18                MR. CARBONE:      All right.
19      BY THE WITNESS:
20                A.       This is my understanding of the terms of
21      the contract.
22      BY MR. CARBONE:
23                Q.       I know that, Mr. Tan, and I am asking you
24      to point out specifically upon which that


                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 35 of 141



                                                                 Page 34

1       understanding is based in this agreement which you
2       have in front of you.           Can you do that for me,
3       please?
4                 A.      I stated at the very beginning that I
5       have an overall or general understanding of this
6       project.        But if you ask me for the specific wording
7       I don't know.
8                 Q.      Mr. Tan, you were produced today as a
9       corporate representative, and one of the topics for
10      your deposition was spelled out in item number 4 in
11      the notice, which is Plaintiff's Exhibit 1, which is
12      number 4 states, quote, Yuanda's obligations under
13      the contract, capital C, its understanding thereof.
14      Do you see that?
15                A.      Yes.
16                Q.      Okay.    Well, with respect to you were
17      just describing your interpretation of Yuanda's
18      obligations under that agreement, you're now telling
19      me you don't have a basis because you are not
20      familiar enough with the agreement even though that
21      was one of the primary purposes for your production
22      today?
23                MR. GILL:       Objection.        Mr. Tan was produced
24      subject to the objection as stated in Yuanda's


                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 36 of 141



                                                                Page 35

1       December 1 letter of objection and clarification
2       which states Yuanda objects to the extent that
3       Whitestone will ask questions that calls for a legal
4       conclusion regarding, quote, Yuanda's obligation
5       under the contract, end quote, a term which is not
6       defined.        Go ahead and answer.
7       BY MR. CARBONE:
8                 Q.      Mr. Tan, I am not asking -- I am asking
9       you for the basis of your statement that Yuanda has
10      an obligation not to cause delays or disruption only
11      in the event if the problem is caused by Yuanda.                 I
12      am asking you for the basis of that statement.               Is it
13      part of this agreement, the purchase order or is it
14      something extraneous to the purchase order?
15                MR. GILL:     Objection.        The document speaks
16      for itself.        Asks for legal conclusion.        Go ahead and
17      answer.
18      BY THE WITNESS:
19                A.      All obligations have preconditions.           And
20      I cannot pinpoint to the wording or the specific
21      content you are referring to in the contract.              But
22      it's all -- the point is if there is any breach of
23      the contract.
24


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 37 of 141



                                                                    Page 36

1       BY MR. CARBONE:
2                 Q.    That's the end of the answer?
3                 A.    Yes.
4                 Q.    Mr. Tan, the preconditions you are
5       referring to, could you point those out specifically
6       where they are in the agreement, the purchase order,
7       please.
8                 A.    So in this document there is a lot of
9       description of responsibility or obligation.                  So my
10      point is did we fulfill our obligation based on the
11      contract.
12                Q.    That's his answer?
13                A.    Yes, this is my understanding.              Well, the
14      contract or disagreement right now is whether we have
15      fulfilled our obligation based on the contract.
16                Q.    Mr. Tan, my question was can you point
17      out anything specific in the purchase order to
18      support your position which you previously testified
19      regarding?      Can you do that?
20                             Can you point out verbiage in the
21      agreement that you are relying on for your earlier
22      testimony?
23                MR. GILL:      Objection.        Please answer.
24


                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 38 of 141



                                                                   Page 37

1       BY THE WITNESS:
2                 A.    My answer is the same.             That third
3       paragraph has described what Yuanda's obligation is
4       and how we should fulfill our obligation.
5       BY MR. CARBONE:
6                 Q.    Is there anything other than the words in
7       the third paragraph you are relying on for your
8       earlier answer?
9                 A.    No, I have nothing further to provide
10      you.
11                Q.    Mr. Tan, if you go to the page which is
12      in the lower left, Bates-stamp 01102, which at the
13      top it says purchase agreement terms and conditions.
14      If you could go to that page, please.
15                A.    Yes, I do see it.
16                Q.    And if you look at the second paragraph,
17      paragraph number 2 where it talks about other
18      agreements incorporated by reference.                 The first
19      sentence refers to a subcontract agreement between
20      Whitestone and Sciame for work at the Cuny, Cuny, NY
21      CCT new academic building located at Jay Street.                   You
22      see that?
23                MR. GILL:   Objection.         It's not what the
24      document actually states.           Go ahead and answer.


                                Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 39 of 141



                                                                 Page 38

1       BY THE WITNESS:
2                 A.    Yes, I do see.
3       BY MR. CARBONE:
4                 Q.    So by looking at this, you could
5       ascertain that this is referencing a prime contract
6       between Whitestone and Sciame in connection with the
7       Cuny new academic building project; correct?
8                 MR. GILL:      Objection.        Mischaracterizes what
9       the document states.          Go ahead and answer.
10      BY THE WITNESS:
11                A.    I see.     There is this sentence.        Yes, my
12      answer is I see this sentence.
13      BY MR. CARBONE:
14                Q.    Mr. Tan, is it your understanding of the
15      purchase order between Whitestone and Yuanda USA that
16      Whitestone had a prime contract with Sciame in
17      connection with the Cuny project and with respect to
18      the curtain wall aspects of the project they were
19      subcontracting out to Yuanda, the curtain wall
20      system, design, engineering, structural calculations,
21      shop drawing, product data and sample submittals,
22      among other things.         Is that your understanding?
23                A.    Yes.
24                Q.    Because, Mr. Tan, if you go back to the


                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 40 of 141



                                                                  Page 39

1       first page of the document, the paragraph towards the
2       middle of the page beginning with Yuanda USA
3       Corporation, that explains in general terms the scope
4       of work that Whitestone is subcontracting to Yuanda
5       in connection with the project; isn't that correct?
6                 A.    I will answer your question in two parts.
7       The first part is I understand that there is -- or
8       I'm aware that there is Whitestone, what you refer to
9       as the primary contract or prime contract.                I
10      understand that there is a contract between
11      Whitestone and the general contractor.                But we don't
12      know the details.        We have not received that document
13      so we are not sure or clear of the detailed content.
14                Q.    Mr. Tan, are you aware whether Yuanda
15      ever requested a copy of the prime contract from
16      Whitestone?
17                MR. GILL:   Clarification.            Are you talking
18      about the prime contract between the owner and Sciame
19      or the contract between Whitestone and Sciame?
20                MR. CARBONE:     I am talking about the prime
21      contract as is defined in the purchase order which is
22      the agreement entered into between Whitestone and
23      Sciame which is Plaintiff's Exhibit No. 3.
24


                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 41 of 141



                                                                Page 40

1       BY THE WITNESS:
2                 A.    What's your question that -- your
3       question was have we requested this document?
4       BY MR. CARBONE:
5                 Q.    My question is, is he aware whether
6       Yuanda had ever requested a copy of the prime
7       contract referenced in the purchase order which is
8       the agreement between Whitestone and Sciame?
9                 A.    My recollection is that we have requested
10      it.
11                Q.    And do you know if you requested it in
12      writing?
13                A.    My recollection is that we -- we have
14      requested via e-mail.
15                Q.    When is your recollection that it was
16      first requested by Yuanda from Whitestone?
17                A.    We were kind of aware of that contract
18      while we were working on the purchase order or our
19      contract with Whitestone.
20                Q.    So is that the first time that Yuanda
21      requested the prime contract was when Yuanda and
22      Whitestone were negotiating the purchase order?
23                A.    I am not 100 percent sure but I think
24      that's when we had requested.


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 42 of 141



                                                                Page 41

1                 Q.     When was the first time, if you received
2       the document, when was the first time Yuanda received
3       it, if you know?
4                 A.     Which contract are you referring to?
5                 Q.     The contract we have been talking about
6       for the last couple of minutes, the prime contract
7       between Whitestone and Sciame that you say Yuanda
8       requested for negotiations.
9                 MR. GILL:    Objection.         Mischaracterizes
10      testimony.       He didn't say during negotiation.           He
11      said it was during --
12                MR. CARBONE:     Gill, if you don't want to be
13      accused of coaching the witness you can object.
14                MR. GILL:    Clarify your question to be more
15      accurate.
16      BY THE WITNESS:
17                A.     My recollection we have required or
18      requested this but Whitestone has not provided us.
19      BY MR. CARBONE:
20                Q.     Let's go to --
21                MR. GILL:    Can we take a break?         Sounds like
22      you are changing topics or document.
23                MR. CARBONE:     We can definitely take a break,
24      Mr. Gill.       How long do you want, five or ten?


                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 43 of 141



                                                                   Page 42

1                 MR. GILL:       Just five.        Five always turns into
2       ten.
3                 MR. CARBONE:       You are right about that.
4       Can't argue about that.            See you in five.
5                 THE VIDEOGRAPHER:          Off the record at
6       a.m.
7                                 (WHEREUPON, a recess was had.)
8                 THE VIDEOGRAPHER:          We are now back on the
9       record at 10:55 a.m.
10      BY MR. CARBONE:
11                Q.       Mr. Tan, we were talking, we were still
12      in Plaintiff's 2 and we are on the third physical
13      page of the purchase agreement, terms and conditions.
14      That's the title at the top, page WCC 01112.                Are you
15      there, sir?
16                A.       Yes, I have it.
17                Q.       Mr. Tan, if you go to paragraph number 2
18      on that page where it says other agreements
19      incorporated by reference.              Do you see that?
20                A.       Yes.
21                Q.       If you go down, 1, 2, 3 -- sixth line.
22      The sixth line towards the right says vendor shall
23      assume.         Do you see that?
24                A.       Yes.


                                   Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 44 of 141



                                                                  Page 43

1                 Q.       If you can read that paragraph, sorry,
2       that sentence to yourself where it says vendor shall
3       assume.         If you could read that up until the words
4       extension of time.            Extensions of time.      So I am
5       asking you to read to yourself, 1, 2, 3, 4, 5 lines,
6       please.
7                 A.       I am done.
8                 Q.       In the third line where I asked you to
9       read where it says pertaining to the prime contract.
10      You understood that to be the prime contract between
11      Whitestone and Sciame; is that correct?
12                A.       Correct.
13                Q.       And in the next line where it says, and
14      shall be bound by the rulings of subcontractor,
15      contractor and owner and architect/engineer,
16      including but not limited to extensions of time.                 Do
17      you see that?
18                A.       Yes.
19                Q.       And doesn't that language, sir, mean that
20      Yuanda is bound by the rulings of Whitestone, Sciame,
21      the owner which is Cuny, and the architect/engineer?
22      Do you understand that, rulings they make under the
23      prime contract?
24                MR. GILL:       Objection.        Calls for legal


                                   Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 45 of 141



                                                                     Page 44

1       conclusion.      The document speaks for itself.               Go
2       ahead and answer.
3       BY THE WITNESS:
4                 A.    Yes, I see that sentence.
5       BY MR. CARBONE:
6                 Q.    And I am asking you what that sentence
7       means to you as the person produced by Yuanda who has
8       familiarity on the topic of the purchase order, what
9       that says?
10                            Doesn't that sentence mean that if
11      the owner makes a determination or the contractor
12      makes the determination that Yuanda is bound by that
13      as a result of signing this purchase order?
14                MR. GILL:     Same objection.             Go ahead and
15      answer.
16      BY THE WITNESS:
17                A.    My answer to you is yes, I see the
18      sentences or the sentence but I cannot give you my
19      legal interpretation of the meaning.
20      BY MR. CARBONE:
21                Q.    I am not asking your legal
22      interpretation, Mr. Tan.           I am asking for your
23      interpretation as a layperson who's presented here
24      today with the familiarity of the purchase order.


                                 Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 46 of 141



                                                                    Page 45

1       What is your interpretation as a layperson?
2                 A.       The contract is written as such.           I am
3       really not -- I don't have any legal background so I
4       can't give you my personal interpretation of the
5       contract.
6                 Q.       Mr. Tan, if you go back to the sixth line
7       where the sentence begins, it says, vendor shall
8       assume.         Do you see that?
9                 A.       That's the same paragraph you asked me to
10      read by myself earlier, right?
11                Q.       Correct.
12                A.       Yes, I see.
13                Q.       So where it says, vendor shall assume,
14      then if you go down, and shall be bound.                  That's
15      referring to the vendor, is it not?                  So it reads in
16      the context of the sentence where it says, shall be
17      bound, it means the vendor shall be bound by the
18      rulings of subcontractor, which in this case is
19      Whitestone, contractor, which in this case is Sciame,
20      and owner, which is in this case is Cuny, C-u-n-y,
21      and the architect and engineer.                 Do you see that?
22                MR. GILL:      Objection.
23      BY THE WITNESS:
24                A.       Yes, I see.


                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 47 of 141



                                                                Page 46

1       BY MR. CARBONE:
2                 Q.    Okay.     So then you understand the
3       sentence to essentially read that Yuanda shall be
4       bound by the rulings of the subcontractor, the
5       contractor, the owner and the architect/engineer.
6                              What does that mean to you as a
7       layperson?      I am not asking for a legal opinion.
8                 A.    I don't have any other interpretation.
9       It is as what is written.
10                Q.    Mr. Tan, isn't it your understanding that
11      if Sciame issues a ruling rejecting Yuanda's work
12      that Yuanda would be bound by that ruling based upon
13      this sentence?
14                MR. GILL:      Objection.
15      BY THE WITNESS:
16                A.    I won't be able to answer this question
17      because I won't be able to -- I don't know the scope
18      of this sentence.
19      BY MR. CARBONE:
20                Q.    Mr. Tan, were you involved on behalf of
21      Yuanda in negotiating this purchase order with
22      Whitestone?
23                A.    Yes.
24                Q.    When you negotiated or participated in


                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 48 of 141



                                                                Page 47

1       negotiations of the terms of this purchase order with
2       Whitestone, is it your testimony you don't have
3       any -- you had no understanding as to what it means
4       by Yuanda shall be bound by the rulings of the
5       subcontractor, contractor and owner and
6       architect/engineer?        Is that your testimony?
7                 A.    I can't explain to the legal extension.
8       But as the sales manager my interpretation or my
9       understanding is that Yuanda has to fulfill our
10      obligation based on the project documents.
11                Q.    And this purchase order is part of the
12      project documents; isn't that correct, sir?
13                A.    Correct.
14                Q.    Mr. Tan, isn't it your understanding that
15      at some point in time Whitestone rejected Yuanda's
16      work based on Sciame's rejection of Yuanda's work?
17                MR. GILL:   Objection.         Go ahead and answer.
18      BY THE WITNESS:
19                A.    Yes, Yuanda did receive such notification
20      from Whitestone containing this information.
21      BY MR. CARBONE:
22                Q.    Can we take a look at Plaintiff's 15
23      which is Whitestone's letter to Yuanda which is dated
24      Yuanda 24, 2019.


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 49 of 141



                                                                Page 48

1                 A.    Yes.
2                 Q.    You have it?
3                 A.    Yes, I see.
4                                (WHEREUPON, Exhibit No. 15 was
5                                marked for identification.)
6       BY MR. CARBONE:
7                 Q.    Is this the rejection letter you referred
8       to just moments ago?
9                 A.    This should be one of the letters but I
10      am not sure if this is the first letter.             Yeah, we
11      have received this letter.
12                Q.    Okay.     So is this one of the rejection
13      letters you referred to earlier?
14                A.    Correct.
15                Q.    Let's go back to Plaintiff's No. 2 which
16      is the purchase order.           Let's go to the page which is
17      01105.     In the bottom of the page there's an
18      unnumbered paragraph.          It follows after paragraph 10
19      that says changes.         But it talks about inspection in
20      defective work.         Let me know when you get to that
21      page, sir, please.
22                A.    Yes, I see.
23                Q.    If you go down in that paragraph four
24      lines, it begins, vendor shall promptly prepare the


                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 50 of 141



                                                                  Page 49

1       plan for the approval of the subcontractor.                In order
2       to replace or correct any vendor's work, capital V,
3       capital W, which subcontractor shall reject as
4       failing to perform to the requirements of the
5       purchase order and/or contract documents rather
6       rejected before or after installation with the
7       exclusion of the those specified in item b, close
8       paren, listed below.         Do you see that?
9                 A.    I am looking for it.            Yeah, I see.
10                Q.    After Whitestone rejected Yuanda's work
11      via the June 24, 2019 letter which is Plaintiff's
12      Exhibit 15, did Yuanda prepare a plan for the
13      approval of Whitestone to replace or correct Yuanda's
14      work that was being rejected?
15                MR. GILL:     Objection.        Go ahead and answer.
16      BY THE WITNESS:
17                A.    That has been responded to Whitestone
18      that Yuanda will be willing to work with Whitestone
19      to -- we are willing to provide the design and the
20      calculation and the materials.
21      BY MR. CARBONE:
22                Q.    Well, Mr. Tan, let's take a look at
23      Plaintiff's 16 which is a letter from Yuanda dated
24      June 28, 2019.        If you could find that, please.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 51 of 141



                                                                Page 50

1                 A.    Yes, I found.
2                               (WHEREUPON, Exhibit No. 16 was
3                               marked for identification.)
4       BY MR. CARBONE:
5                 Q.    And this is Mr. Zhu, Z-h-u, that's
6       Yuanda's response to Whitestone's June 24, 2019
7       letter which is Plaintiff's Exhibit 15; is that
8       correct?
9                 A.    Correct.
10                Q.    So if you look at the last paragraph,
11      Mr. Tan, which says, however, if Sciame insists of
12      the modification and Yuanda is provided with
13      corresponding cost, then Yuanda is willing to
14      cooperate with Whitestone to complete the relevant
15      remedial work.        Do you see that?
16                A.    First off, I can see the sentence.
17                Q.    Anything else?
18                A.    What is the question that you want to
19      ask?
20                Q.    The question I want to ask is, Mr. Zhu
21      conditioned Yuanda's cooperation with respect to the
22      remedial work on the requirement that Yuanda be paid;
23      isn't that correct?
24                MR. GILL:     Objection.        Go ahead and answer.


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 52 of 141



                                                                   Page 51

1       BY THE WITNESS:
2                 A.    I will share with you briefly the
3       situation we were facing at the time.
4       BY MR. CARBONE:
5                 Q.    That's not my question.             My question,
6       Mr. Tan, is where Mr. Zhu says Yuanda -- it says
7       Yuanda is provided with corresponding cost and Yuanda
8       is willing to cooperate with Whitestone to complete
9       the relevant remedial work.
10                            Do you understand that language as
11      Mr. Zhu is saying provided -- Yuanda was provided
12      with the corresponding cost being paid, that was a
13      condition for Yuanda's cooperation?                 Is that your
14      understanding of Mr. Zhu's language?
15                MR. GILL:     Objection.        Foundation.     Go ahead
16      and answer.
17      BY THE WITNESS:
18                A.    My understanding is that if we are
19      compensated additionally then we are willing to go
20      ahead and do the work.          But it's because -- it's not
21      because of Yuanda's fault.            This is actually a change
22      to the project, a change was made to the project.                    We
23      were willing to cooperate with Whitestone for the --
24      for what I have mentioned before, the design, the


                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 53 of 141



                                                                Page 52

1       calculation and the material for the project.              But we
2       should be compensated because this is change of
3       order.
4       BY MR. CARBONE:
5                 Q.      Mr. Tan, I understand your position on
6       behalf of Yuanda.        What I am just trying to clarify
7       for informational purposes is by the last paragraph
8       of this letter written by Mr. Zhu, it's your
9       understanding that in order for Yuanda to cooperate
10      with Whitestone to complete the remedial work, a
11      condition that Yuanda is putting on their
12      cooperation, is that they are provided with
13      corresponding cost which means they wanted to be
14      paid?
15                MR. GILL:     Objection.        Go ahead and answer.
16      BY THE WITNESS:
17                A.      I won't make further comments on this
18      sentence because it is what it is or how it is
19      written.        But my answer would be the same to your
20      question as I did earlier.
21      BY MR. CARBONE:
22                Q.      Mr. Tan, did you discuss this letter, the
23      subject matter of this letter with Mr. Zhu before the
24      letter was sent?


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 54 of 141



                                                                Page 53

1                 A.    Yes.   The people that I mentioned
2       earlier, the chief designer, the planner.              So we have
3       a discussion about it.
4                 Q.    Did you prepare a draft of this letter
5       for Mr. Zhu's signature initially?
6                 A.    We have or we had office personnel
7       drafting this letter but we all had input.
8                 Q.    And did you have input, sir, in the last
9       paragraph of this letter with reference to the
10      language, quote, with corresponding cost?
11                A.    I have shared with you before this came
12      from a group consensus because I participated so I
13      agree with the idea.
14                Q.    Mr. Tan, would it be fair to say based on
15      your earlier testimony regarding extra work or change
16      order that this letter is stating that Yuanda is
17      willing to cooperate with Whitestone provided Yuanda
18      receives a monetary change order paying it for its
19      costs related to performance of their remedial work
20      including providing of the materials?              Would that be
21      a fair statement?
22                A.    The sentence is written as it is.          I have
23      shared with you the background of how we came to the
24      consensus.      My understanding is that we had


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 55 of 141



                                                                Page 54

1       communication with Whitestone and we actually had the
2       same opinion of the matter.            Initially we had
3       communication with Whitestone and they have shared
4       with us their sense of this matter.
5                 Q.    Mr. Tan, the position of Whitestone is
6       that Whitestone was entitled to a change order and
7       therefore Yuanda was entitled for a change order as a
8       result of the remedial work directed by Sciame; is
9       that correct?
10                A.    I can only respond to you that both
11      Whitestone and Yuanda perceived this as change of
12      order.
13                Q.    And given that Yuanda perceived this as
14      being change order work, is it Mr. Zhu telling
15      Whitestone that Yuanda will cooperate with them
16      provided they are paid for doing it?
17                A.    So if Whitestone and Yuanda both perceive
18      this as change order then naturally Yuanda should be
19      compensated according.         But during our correspondence
20      with Whitestone we have always expressed our
21      willingness to work with them.
22                Q.    Mr. Tan, with respect to this particular
23      letter, the willingness of Yuanda to cooperate with
24      Whitestone along the conditions as set forth in the


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 56 of 141



                                                                   Page 55

1       last paragraph, would that be a fair statement in
2       this letter?
3                 A.    This letter was in the response to the
4       letter from Whitestone that they were refusing our
5       work.
6                 Q.    I just want to be clear when you say they
7       were refusing your work.           Who are you talking about?
8                 A.    I am referring to the Exhibit 15.             That
9       letter from Whitestone rejecting Yuanda's work
10      stating that it's not conforming.
11                Q.    If the witness could in the same document
12      which is the purchase order, if the witness can go --
13      we're in the same paragraph.              And if you -- we are on
14      the last paragraph of the page.                Go down eight lines
15      and the sentence towards the right where it says the
16      vendor does not do so in a reasonable amount of time.
17      Do you see that?
18                MR. GILL:    WCC 1105?
19                MR. CARBONE:     Correct.
20                THE INTERPRETER:       The last paragraph?
21      BY MR. CARBONE:
22                Q.    We were talking about earlier where it
23      says inspection and defective work.                 That paragraph.
24                A.    Yes.


                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 57 of 141



                                                                    Page 56

1                 Q.    Eight lines down.         Eight lines down to
2       the right.      You see that?
3                 A.    Yes.
4                 Q.    The sentence before is talking about
5       vendor shall promptly replace or correct any vendor's
6       work.     Do you see that?      The line directly above that
7       says upon approval.       You have it?
8                 A.    Yes.
9                 Q.    It says, upon approval vendor's plan for
10      subcontractor vendor shall promptly replace or
11      correct any vendor's work.           Do you see that?
12                A.    Yes.
13                Q.    And then it says if vendor does not do
14      so.     The do so refers back to promptly replace or
15      correct any vendor's work, does it not?
16                MR. GILL:    Objection.
17      BY THE WITNESS:
18                A.    What's your question?              Did I see this?    I
19      see it.
20      BY MR. CARBONE:
21                Q.    No, my question is, where it says if
22      vendor does not do so, that means if vendor does not
23      promptly replace or correct any vendor's work then
24      subcontractor shall have the right to do so.                  Is that


                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 58 of 141



                                                                Page 57

1       your understanding of that sentence?
2                 A.    I see the contract term was written that
3       way.
4                 Q.    I am asking you for your understanding of
5       the contract term written that way.
6                 A.    I understand what this sentence means.
7                 Q.    Well, does the sentence mean to you that
8       if Yuanda fails to replace or correct its work that
9       Whitestone could do it on behalf of Yuanda?
10                          You understand that to mean what the
11      sentence says?
12                A.    The sentence is written clearly as it.              I
13      don't have any other explanation.
14                Q.    Okay.   And then it says -- read on
15      towards that sentence.         And I am talking about the
16      sentence that begins with, if vendor does not.               If
17      you go down to the next line picking up in the middle
18      of the sentence, it says, and vendor shall be liable
19      to subcontractor for the cost thereof.             Do you see
20      that?
21                A.    Yes, I do.
22                Q.    And do you understand that the cost
23      thereof is referring back to replace or correct any
24      vendor's work?


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 59 of 141



                                                                Page 58

1                 A.     My answer to you would be the same.           The
2       sentence is written clearly.             I won't be giving any
3       personal interpretation or explanation.
4                 Q.     So if the sentence is written clearly,
5       you understand the cost thereof refers to replace or
6       correct any vendor's work from the prior sentence?
7       If it's clear, is that your understanding?
8                 A.     So my answer basically is the same.           But
9       I want to add that if Yuanda has failed to execute
10      according to the contract to fulfill our obligation
11      then the responsibility or liability occurs only if
12      Yuanda has failed to fulfill its obligation according
13      to the contract.
14                Q.     Could you point out in the contract the
15      language that supports the statement you just made?
16                A.     It was the sentence on the sixth line.                 I
17      was only trying to explain that sentence.
18                Q.     I know you are trying to explain the
19      sentence.       I am asking you in the purchase order is
20      there language that supports the position of your
21      interpretation of the sentence?
22                A.     I don't have any position or opinion.              I
23      only wanted to point out the wording of the sentence.
24      I only want to point out this sentence.             No other


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 60 of 141



                                                                Page 59

1       opinion or comments.
2                 Q.    So, Mr. Tan, let me ask you this.          If you
3       had a situation where Yuanda worked with not in
4       compliance with the contract documents and if it was
5       rejected by Whitestone and Yuanda failed to remediate
6       the work after being directed by Whitestone to do so,
7       you would agree with me then that all the costs
8       related to that remedial work performed by Whitestone
9       would be the responsibility of Yuanda, would it not?
10                MR. GILL:   Objection.         Go ahead and answer.
11      BY THE WITNESS:
12                A.    My answer to your question is still the
13      same.     It boils down to the point of whether the
14      nonconforming or -- the rejection was caused by
15      Yuanda's failure to comply with the contract with the
16      purchase order.
17      BY MR. CARBONE:
18                Q.    Mr. Tan, my question is, assume for a
19      moment that the failure to comply was the
20      responsibility of Yuanda, would you not agree with me
21      that then Yuanda would be responsible for all of the
22      remedial costs?
23                MR. GILL:   Objection.         Incomplete
24      hypothetical, misstates the document.              Go ahead and


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 61 of 141



                                                                Page 60

1       answer.
2       BY THE WITNESS:
3                 A.    Your question is hypothetical.          So mine
4       too, yes, indeed.      The problem was caused by Yuanda's
5       failure or mistake, then of course the cost should be
6       Yuanda's responsibility.
7       BY MR. CARBONE:
8                 Q.    And in that answer, if the mistake was
9       the responsibility of Yuanda, the cost they would be
10      responsible for would be the design cost, the
11      engineering cost, the material, fabrication cost and
12      the installation cost with respect to the removal of
13      the defective work and the replacement of the work,
14      the project work.      Would you agree with that?
15                MR. GILL:   Objection.         The document speaks
16      for itself.      Mischaracterizes the requirement and
17      definition of vendor work.           Go ahead and answer.
18      BY THE WITNESS:
19                A.    Regarding the responsibilities of both
20      parties, the contract states clearly.              So then we go
21      by the contract.
22      BY MR. CARBONE:
23                Q.    Let's go to same document.          We are going
24      to go to paragraph 19, which is on page 01107.               We


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 62 of 141



                                                                 Page 61

1       are still in the purchase order.               Are you there,
2       Mr. Tan?
3                 A.    Yes.
4                 Q.    Have you found the page in the purchase
5       order, page 01107?
6                 A.    Yes.
7                 Q.    Mr. Tan, I am going to direct you down
8       nine lines from the top of that paragraph.               And it
9       begins with cost and attorneys' fees.               Do you see
10      that line?
11                A.    So the line from the top?
12                Q.    Yes, of that paragraph.
13                A.    You are talking about the last paragraph?
14                Q.    That is correct, paragraph 19, ninth line
15      down.     Gives the verbiage, quote, costs and
16      attorneys' fees.
17                A.    Yes.
18                Q.    If you want, you could read that
19      paragraph to yourself.         Let me know when you are
20      done, please.
21                A.    I am done.
22                Q.    Mr. Tan, is it your understanding that if
23      a court was to determine that Yuanda breached the
24      purchase order that Yuanda would be responsible to


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 63 of 141



                                                                      Page 62

1       pay Whitestone's attorneys' fees and costs?
2                 MR. GILL:         Objection.        Calls for legal
3       conclusion, foundation.              Go ahead and answer.
4       BY THE WITNESS:
5                 A.       I won't give any further explanation or
6       opinion.         The sentence is written as is.
7       BY MR. CARBONE:
8                 Q.       I will just get a document.
9                                 Take a look at Plaintiff's No. 4,
10      please.         Mr. Tan, that is Perkins, the first page is
11      a Perkins Eastman document and it has to do with
12      submittal 001 that is dated -- the Perkins Eastman
13      note is dated October 15, 2014.                    Do you have that
14      document?
15                A.       Yes.
16                                  (WHEREUPON, Exhibit No. 4 was
17                                  marked for identification.)
18      BY MR. CARBONE:
19                Q.       Are you familiar with this document, sir?
20                A.       The chief designer was more responsible
21      for this.         For these drawings.
22                Q.       Are you familiar with this document?
23      Have you seen this document before?
24                A.       Yes.


                                     Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 64 of 141



                                                                Page 63

1                 Q.    Are you familiar with the notation in the
2       box where there's a checkmark where it says revise
3       and resubmit?
4                 MR. GILL:    Objection.         This document was not
5       listed in the Schedule A topic for deposition with
6       the 30(b)(6) notice.         So I will direct Mr. Tan to
7       answer these questions.          But, counsel, these are
8       being answered based on his personal knowledge and
9       not as a representative of Yuanda.
10                MR. CARBONE:     Okay.
11      BY THE WITNESS:
12                A.    Counsel, what is your question, please?
13                             (WHEREUPON, the record was read by
14                             the court reporter.)
15      BY THE WITNESS:
16                A.    Yes.
17      BY MR. CARBONE:
18                Q.    What does that mean to you?
19                A.    So if Whitestone has any -- if they
20      have -- if they expect us to make any changes then on
21      our drawings then we will revise and resubmit back to
22      Whitestone.
23                MR. CARBONE:     Just for the record, Mr. Gill,
24      with respect to this document, I believe this


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 65 of 141



                                                                Page 64

1       document falls within the scope of topics for
2       discussion, many topics but particularly topic number
3       2 with respect to Yuanda's scope of work with respect
4       to shop drawings which is one of the scope items
5       which is spelled out on page 1 of the purchase order.
6       I appreciate your comments.             I just want the record
7       to be clear that I believe this document falls within
8       the scope of the topics of discussion.
9                 MR. GILL:     Counsel, sounds like you and I
10      have worked well.        I respectfully disagree to any
11      questions specific to this shop drawing.              I agree
12      that shop drawings in general fall within the scope
13      of work.        But I will not interfere with any questions
14      regarding this exhibit.          I just want to put in the
15      record that I didn't recognize this document or shop
16      drawings in particular as those topics being
17      identified.
18                MR. CARBONE:     I appreciate your comments.          We
19      don't need to argue about it.              I just want the record
20      to be clear that given the purchase order and given
21      the scope that's spelled out in the large paragraph
22      on page 1 of the purchase order it's my position it
23      does appear within the scope.
24                MR. GILL:     Okay.


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 66 of 141



                                                                     Page 65

1       BY MR. CARBONE:
2                 Q.     Let's take a look at what is Plaintiff's
3       5, please, which is another shop drawing submittal
4       number 2.       And just so the record is clear, the first
5       shop drawing is Plaintiff's Exhibit 4.                 That is the
6       first page is Perkins and Eastman.                 There's a box and
7       there's a submittal, submittal is abbreviated, number
8       001.     The date in that box is 10/15/2014.                The
9       document begins on page WCC 05789, ends on page 0 --
10      WCC 06144.       Just so the record is clear.
11                           Mr. Tan, I am asking you to look now
12      at Plaintiff's 5, which is another -- the face sheet
13      is Perkins and Eastman.         Similar to the earlier
14      document, there's a box at the top.                 It refers to
15      file number 020, submittal NO02.               It says make
16      corrections noted.       There's a checkmark in that box.
17      It's dated February 23, 2015.             It begins on page WCC
18      011977 and it ends on page WCC 012351.                 So I just
19      want to make sure, sir, you have that document?
20                A.     So I have the document or Exhibit 4 and
21      5.     And I see the first page on both.              But
22      specifically I am not sure where you are pointing my
23      to.
24


                                Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 67 of 141



                                                                Page 66

1                                (WHEREUPON, Exhibit No. 5 was
2                                marked for identification.)
3       BY MR. CARBONE:
4                 Q.    All I am asking you is do you have this
5       document in front of you have which is Plaintiff's
6       No. 5?
7                 A.    Yes.
8                 Q.    Are you familiar with this document?
9                 A.    General understanding, yes.
10                Q.    In the shaded box on the first page of
11      the document which is WCC.
12                A.    Yes.
13                Q.    There's actually two number 2's.            The
14      third comment, which is the second number 2, it says
15      previous submittal comments must be addressed.                 Do
16      you see that?
17                A.    Yes.
18                Q.    Can you tell me what they are referring
19      to when it says previous submittal comments must be
20      addressed?
21                             What is Perkins Eastman referring to
22      by that statement?         What is your understanding?
23                MR. GILL:      Objection.        Go ahead and answer.
24


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 68 of 141



                                                                    Page 67

1       BY THE WITNESS:
2                 A.    My understanding is that we will submit
3       and if there is any response to our submitted
4       documents then we --
5       BY MR. CARBONE:
6                 Q.    My question is this, Mr. Tan.              And just
7       going back to my initial preamble comments with
8       respect to your deposition today, what I'm trying to
9       do is obtain information from you.                  If you don't know
10      the answer to one of my questions, it is perfectly
11      okay for you to tell me you do not know the answer.
12      Just like if you don't understand one of my
13      questions, it's perfectly okay for you to tell me you
14      don't understand my question.              You understand?
15                A.    I understand.
16                Q.    So on the face sheet of this Exhibit No.
17      5, on the first page, the second comment number 2
18      says previous submittal comments must be addressed.
19                            Can you tell me specifically what
20      comments the Perkins Eastman is referring to by this
21      notation?
22                MR. GILL:     Same objection.
23      BY THE WITNESS:
24                A.    My understanding is that our new


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 69 of 141



                                                                  Page 68

1       submittal needs to respond to the previous comments
2       but not any specific in this one.
3       BY MR. CARBONE:
4                 Q.    Okay.    But with respect to the specific
5       comments that Yuanda was obligated to respond, can
6       you tell me what comments those were by Perkins
7       Eastman?
8                 A.    So the drawings may have many pages and
9       each page has some comments.              So my understanding is
10      that the comments was specific to those drawings.
11                Q.    Hold that document and I would like you
12      to take a look at Plaintiff's No. 12 which is the
13      structural glass curtain wall section 084426.
14                A.    Yes, I see.
15                              (WHEREUPON, Exhibit No. 12 was
16                              marked for identification.)
17      BY MR. CARBONE:
18                Q.    And if Plaintiff's 12, section 084426,
19      structural glass curtain wall, and it begins on page
20      WCC 011814 and it ends on page 01833.                Now, if we go
21      to the second physical page of the document, which is
22      011815, I'm going to direct your attention to section
23      1.03, performance requirements.                Paragraph B begins
24      with the word general.          Do you see that?


                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 70 of 141



                                                                Page 69

1                 A.    Yes.
2                 Q.    If you look at that section, it reads B,
3       general, provide glass-supported glaze curtain wall
4       systems, including anchorage capable of withstanding
5       without failure the effects of the following.
6                              And I am going to skip to number 3
7       where it says movements of supporting structures
8       indicated on drawings, included but not limited to
9       story drift, twist, column shortening, long-term
10      creep and deflection from uniformly distributed and
11      concentrated live loads.            A, where the wall spans
12      between two independent buildings, the movements of
13      supporting structure ought to be taken as the worst
14      case combination of the independent movement of the
15      two buildings.
16                             Do you see that?
17                A.    Yes, I see.
18                Q.    And do you understand that the Perkins
19      Eastman complaint about the propriety of the Yuanda's
20      work as conveyed by Sciame and as conveyed by
21      Whitestone was at the point of the WT-3 clerestory
22      which at the intersection of the academic building
23      above and the gymnasium building below?              Do you
24      understand --


                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 71 of 141



                                                                 Page 70

1                 MR. GILL:    Objection.         Sorry, I thought that
2       was the end the question.            Go ahead.
3                 MR. CARBONE:     I will end my question so you
4       can object.
5                 MR. GILL:    Foundation, mischaracterizes
6       facts.      Go ahead and answer.
7       BY THE WITNESS:
8                 A.     We have to go by our calculation because
9       I am not -- I don't have expertise in this area.                    I
10      also don't have a personal opinion.
11      BY MR. CARBONE:
12                Q.     Mr. Tan, I am not asking you for any
13      opinions.       I am just asking you if you know at the
14      location of the overall structure that's being built
15      that the location of the WT-3 clerestory curtain
16      wall, that is at a location where the academic
17      building is the component that connects the academic
18      building above with the gymnasium below is the WT-3
19      clerestory curtain wall?           That's all I am asking.
20                MR. GILL:    Objection.         Mischaracterizes the
21      facts.      If you want to show him structural drawings
22      and talk about structural drawings.                But foundation.
23      Go ahead and answer.
24


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 72 of 141



                                                                  Page 71

1       BY THE WITNESS:
2                 A.    I understand that the conflict right now
3       is about this WT-3 clerestory area.
4       BY MR. CARBONE:
5                 Q.    Mr. Tan, I understand the conflict.            I am
6       asking you if you are familiar with the physical
7       location of the building where the WT-3 clerestory
8       curtain wall is located?           That's all I am asking you,
9       is the location.
10                A.    Yes.
11                Q.    And is it your understanding -- strike
12      that.     Let's take a look at Plaintiff's No. 6 which
13      is Sciame transmittal dated 1/23/2017.                It begins on
14      WCC 04600 and ends on WCC 04607.                Do you have that
15      document?
16                A.    Yes, I see.
17                              (WHEREUPON, Exhibit No. 6 was
18                              marked for identification.)
19      BY MR. CARBONE:
20                Q.    If you go to the third page of that
21      document which is an S drawing, S-133.00 which is on
22      WCC page 04602.        I want you to go to that page, okay?
23                A.    Yes, I see the third page of the
24      document.


                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 73 of 141



                                                                 Page 72

1                 Q.    On the third page there's two boxes
2       highlighted in yellow; correct?
3                 A.    Yes.
4                 Q.    And the box to the left it says note, WSP
5       noted.     Do you see that box?            I am going to withdraw
6       that question because both boxes begin that way.
7       It's a confusing question so I will withdraw it.
8                              The box to the left, the yellow box
9       to the left has a red arrow leading from the left of
10      the box to a box that is also in red but it's not
11      highlighted.      And the first thing it says in that box
12      is maximum deflection or maximum DEFL along D.               Do
13      you see that?
14                A.    Yes.
15                Q.    And then out of that box there's an arrow
16      that leads up -- yes, there's an arrow that leads up
17      and to the right and then there's a line that that
18      arrow leads to.         And that line, that is the location,
19      is it not, of the WT-3 clerestory curtain wall?
20                A.    This is a structural drawing and from my
21      background I can't be certain.
22                Q.    So you can't tell from this drawing it is
23      or not location of the WTC-3 clerestory curtain wall?
24      That's your testimony?


                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 74 of 141



                                                                Page 73

1                 A.    Correct.     I can't be certain whether this
2       is where the WTC-3 curtain wall is.
3                 Q.    Okay.    In the calculation submitted by
4       Yuanda as part of this shop drawing submittal 01 and
5       shop drawing submittal 02, which are Plaintiff's 4
6       and Plaintiff's 5, can you tell me if there is any
7       Yuanda calculations contained in there in those
8       submittals addressing the deflection between the
9       bottom of the academic building -- the deflection at
10      the bottom of the academic building and the
11      deflection at the top of the auditorium or gymnasium
12      of the building below?          Can you tell me if those
13      calculations exist as part of the Yuanda shop drawing
14      package?
15                MR. GILL:     Objection.        Mischaracterizes the
16      contract documents specifically what the drawings
17      show regarding the buildings and also what is
18      contained in Exhibit 4 and 5.              Go ahead and answer.
19      BY THE WITNESS:
20                A.    Well, Plaintiff's Exhibit 4 and 5 I only
21      have the chance to browse through this morning and
22      they have several hundred pages maybe.              So I can only
23      speak from general terms that, yes, will have drawing
24      and calculation with our submittal.


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 75 of 141



                                                                Page 74

1       BY MR. CARBONE:
2                 Q.    My question is very specific.         It's not
3       general in nature.
4                             Can you tell me if included within
5       the Yuanda calculations submitted as part of
6       Plaintiff's 4 and Plaintiff's 5 Yuanda has
7       calculations addressing the deflection of the
8       academic building and of the auditorium and gymnasium
9       below?
10                MR. GILL:     Objection to Exhibit 4 and 5 do
11      not contain calculations.            If you want to answer
12      questions about calculations present him with the
13      calculations.      Go ahead and answer.
14      BY THE WITNESS:
15                A.    So I answered you earlier but I can still
16      only tell you that usually with our submittal we will
17      include the calculation, yeah, but because this is
18      not my expertise.        I really don't understand
19      everything about the -- or I don't understand what's
20      in the calculation in the submittal.
21      BY MR. CARBONE:
22                Q.    Mr. Tan, can you testify that once Yuanda
23      received Plaintiff's Exhibit 5 from Whitestone
24      whether Yuanda put the curtain wall into fabrication?


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 76 of 141



                                                                    Page 75

1                 A.    Usually we will receive the revised
2       design and/or the drawing and then we will start
3       fabricating.      Oh, okay, approved drawings.
4                 Q.    My question, Mr. Tan, is this.              Can you
5       tell me, and if you can't that's fine.                  Can you tell
6       me once Yuanda received the Perkins Eastman submittal
7       number 2, which is Plaintiff's No. 5 marked make
8       corrections noted, did Yuanda put the curtain wall
9       WTC-3, clerestory into production?                  If you know.
10                A.    I'm not sure whether we started the
11      fabrication after we have received the revised
12      drawing in Exhibit 5.
13                Q.    Mr. Tan, could you tell me -- strike
14      that.
15                            Would you agree that the
16      specifications section that is applicable to the
17      WTC-3 clerestory is a structural glass curtain wall
18      spec which is Plaintiff's Exhibit 12?
19                MR. GILL:     Objection.        Foundation.      Go ahead
20      and answer.
21      BY THE WITNESS:
22                A.    Usually after we receive the specs we
23      would give it to licensed professional engineer to
24      calculate.      So from a professional perspective, it's


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 77 of 141



                                                                 Page 76

1       up to the professional engineer to decide if it is a
2       good fit or suitable or not.
3       BY MR. CARBONE:
4                 Q.    Mr. Tan, I am asking you a totally
5       different question.        My question to you simply is
6       this.     You are presented here today as a corporate
7       representative.        I am asking you about a spec section
8       that is spelled out as part of Yuanda scope of work
9       in the purchase order.          And I am asking you if this
10      specification section is the specification section
11      that governs the fabrication of the WTC-3 clerestory
12      curtain wall.      Please answer that question, if you
13      can.    And if you can't answer that question, just let
14      me know.
15                MR. GILL:     Objection.        Foundation.   Misstates
16      prior testimony.        Go head and answer.
17      BY THE WITNESS:
18                A.    If your question is if these specs govern
19      the fabrication of the Yuanda WTC-3 fabrication, I
20      actually cannot answer that question.
21      BY MR. CARBONE:
22                Q.    Thank you.      That's all I asked for.
23                            Can you tell me whether prior to the
24      fabrication of the WTC-3 clerestory curtain wall if


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 78 of 141



                                                                 Page 77

1       Yuanda ever prepared any calculations addressing the
2       independent movements of the two buildings that are
3       referenced in Plaintiff's 12 on the second physical
4       page under 1.03, performance requirements, paragraph
5       B3?
6                 MR. GILL:   Objection.          Foundation.   There is
7       no evidence at all in the contract documents or in
8       the deposition that there are two independent
9       buildings at issue.        So go ahead and answer if you
10      can.
11                MR. CARBONE:     Mr. Gill, I'd appreciate if you
12      stop, you know, coaching the witness.
13                MR. GILL:   I am not.
14                MR. CARBONE:     You can have the objection but
15      you don't have to tell him the answer.
16                MR. GILL:   I am not telling him the answer.
17      I am telling you that you are misstating the document
18      and I'm giving you the opportunity to correct your
19      misstatement.
20                MR. CARBONE:     I think you are coaching the
21      witness.
22                MR. GILL:   Well, then you can make that
23      objection to the judge.          You know full well because
24      in the deposition of the other witnesses what you are


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 79 of 141



                                                                    Page 78

1       saying is 100 percent incorrect.                You know that.
2       BY MR. CARBONE:
3                 Q.    Mr. Tan, my question is very simple,
4       there's a reference here in the specification that I
5       cited.     It talks about the worst case combination of
6       the independent movements of the two buildings.                        My
7       question to you is, do you have any knowledge of
8       Yuanda having calculations to address what is being
9       referenced in this section of the specifications?
10                MR. GILL:   Objection.          Foundation.      What two
11      buildings are you referring to?
12                MR. CARBONE:     I am asking him if he can
13      identify the two buildings that are referenced in
14      this spec and if Yuanda ever prepared calculations in
15      connection with those buildings.
16                MR. GILL:   Objection.          Foundation to the
17      extent this specification is relevant to the WTC-3
18      clerestory.      Go ahead.
19                MR. CARBONE:     The witness said this
20      specification governs WTC-3 -- strike that.                     He
21      didn't know answer.        My apologies.            Go ahead.
22      BY MR. CARBONE:
23                Q.    Could you an my question, Mr. Tan?
24                MR. GILL:   Please answer.


                                 Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 80 of 141



                                                                    Page 79

1       BY THE WITNESS:
2                 A.    Same response.       The calculation we will
3       actually give the drawing to a structural engineer
4       and that takes expertise.           So the structural engineer
5       will -- it's based on his judgment, his or her
6       judgment.
7       BY MR. CARBONE:
8                 Q.    Let's take a look at Plaintiff's No. 7,
9       which is a Sciame RFI transmittal dated November 9,
10      2016.     And also I am going to show you Plaintiff's 8,
11      which is a Sciame RFI transmittal dated 12/29/16.                   I
12      would like you to --
13                A.    Yes, I have both.
14                            (WHEREUPON, Exhibit No. 7 was
15                            marked for identification.)
16                            (WHEREUPON, Exhibit No. 8 was
17                            marked for identification.)
18      BY MR. CARBONE:
19                Q.    Let's look at Plaintiff's 7 first which
20      is the Sciame RFI transmittal dated November 9, 2016,
21      WCC page 09968 through WCC 09982.                  You have that
22      please?
23                A.    Yes, yes.
24                Q.    I would like you to go to the third


                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 81 of 141



                                                                Page 80

1       physical page of the document which is -- there's a
2       bolded -- not bolded.         It's highlighted in yellow,
3       page 09970.      That's the box, the bigger of the two
4       boxes.     It says two.      And it says the structural
5       adequacy of this anchor as the relative movements
6       between the auditorium roof and main building still
7       has not been submitted.
8                           Do you see that?
9                 A.    Yes, I see.
10                Q.    And in the second -- in the number 2, the
11      note, it says the relative -- strike that.
12                          This document, Mr. Tan, have you
13      ever seen this document before today?
14                A.    I won't say I haven't seen it before.
15      But I have no detailed knowledge.
16                Q.    Mr. Tan, on this particular project --
17                THE INTERPRETER:       You're breaking up.      The
18      interpret hears too.
19                MR. CARBONE:     Let me stop the video and then
20      come back on and see if anything changes.
21                THE VIDEOGRAPHER:        We are now going off the a
22      record at 12:45 p.m.
23                            (WHEREUPON, a recess was had.)
24                THE VIDEOGRAPHER:        Back on the record at


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 82 of 141



                                                                Page 81

1       12:57 p.m.
2       BY MR. CARBONE:
3                 Q.    Mr. Tan, looking at Plaintiff's 7, which
4       is the RFI which is 1033 that's dated November 9,
5       2016 on page 09970, number 2, it refers to the
6       relative movements between auditorium roof in main
7       building still has not been submitted.
8                           Do you see that, sir?
9                 A.    Yes, I see the note.
10                Q.    Can you tell me whether prior to the
11      fabrication of the Yuanda materials, Yuanda ever
12      prepared calculations addressing the relative
13      movements between auditorium roof and the main
14      building.
15                          I just want to know do you have any
16      knowledge of them preparing any calculations?
17                A.    This I am not sure.
18                Q.    When you say you are not sure, I just
19      want some clarification.           Do you think they did
20      prepare calculations or you don't know?
21                A.    I know that we have submitted the
22      calculation but I am not sure if our calculation has
23      responded to this note that you mention.               Based on
24      the time of the submittal which is October 2016 I


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 83 of 141



                                                                   Page 82

1       believe the WT-3 wall was fabricated, maybe even
2       installed already.
3                 Q.    Mr. Tan, are you familiar with what
4       efforts Yuanda made to comply with Whitestone's
5       request with respect to the remedial work?                 Withdraw
6       that.
7                              If we can go back to what is
8       Plaintiff's 16, that's the Yuanda letter June 28,
9       2019 authored by Mr. Zhu, Z-h-u.                 You have that
10      document, sir?
11                A.    Yes.
12                Q.    And the remedial work, that required shop
13      drawings; is that correct?
14                A.    Yes.     It needs some new details, yeah.
15                Q.    And it also, the remedial work also
16      required certain calculations to be prepared by
17      Yuanda in connection with the new details; is that
18      correct?
19                A.    Yes.
20                Q.    And once the shop drawings for the
21      remedial work was approved and the calculations were
22      reviewed, in order to perform the remedial work
23      Whitestone needed certain materials to be provided by
24      Yuanda, is that correct, if Yuanda was going to


                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 84 of 141



                                                                   Page 83

1       cooperate with respect to the remedial work?
2                 THE INTERPRETER:       Annette, could you read it
3       back?
4                              (WHEREUPON, the record was read by
5                              the court reporter.)
6                 MR. CARBONE:     Let me rephrase that.           Hold on.
7       Let's start over because I think before the
8       interpreter interprets for Mr. Tan, I think the court
9       reporter has to read the entire question because
10      otherwise we are getting the answer to the entire
11      question.       So let's try that first.            Can you read
12      back.     And if necessary I would suggest you read it
13      again but I want to make sure you got my entire
14      question.
15                             (WHEREUPON, the record was read by
16                             the court reporter.)
17                MR. CARBONE:     Let me strike that question.             I
18      will rephrase it.        A little cumbersome there.
19      BY MR. CARBONE:
20                Q.     Mr. Tan, would you agree with me in order
21      to cooperate with Whitestone regarding the remedial
22      work that's addressed in Plaintiff's 16 that Yuanda
23      would have to provide to Whitestone shop drawings,
24      approved roof calculations and materials?


                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 85 of 141



                                                                Page 84

1                 A.    Yuanda has expressed its willingness to
2       cooperate with Whitestone.             If Whitestone is going
3       to -- if Yuanda -- if Whitestone has decided to do
4       the remedial work then Yuanda will supply the
5       drawings, the calculation and the material.
6                 Q.    Mr. Tan, aren't you aware that
7       Whitestone's already performed this remedial work as
8       directed by Sciame?
9                 A.    Yes, I am aware of this fact because
10      during my correspondence or communication with
11      Whitestone they have shared with us.
12                Q.    So, Mr. Tan, you know Whitestone has
13      already performed the remedial work as directed by
14      Sciame and the owner, and yet you are saying that
15      Yuanda was willing to cooperate and to provide --
16      strike that.
17                            Mr. Tan, isn't it a fact that Yuanda
18      never provided the materials to Whitestone required
19      by Whitestone to perform the remedial work that's
20      identified in Yuanda's June 28, 2019 letter which is
21      Plaintiff's 16?
22                MR. GILL:     Objection.        Go ahead and answer.
23      BY THE WITNESS:
24                A.    It's not because Yuanda has refused to


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 86 of 141



                                                                Page 85

1       supply these material.          Rather Whitestone has picked
2       their own suppliers.         Whitestone has made the
3       decision to procure these materials for different
4       reasons.
5       BY MR. CARBONE:
6                 Q.      Well, Mr. Tan, just so the record is
7       clear, then you are in fact aware that Yuanda did not
8       provide the material required by Whitestone to
9       perform the remedial work; is that correct?
10                MR. GILL:     Objection.        Go ahead and answer.
11      BY THE WITNESS:
12                A.      We have supplied some parts such as
13      gaskets.        But for a few parts due to the timeline
14      concern Whitestone has decided to make their own
15      purchase.
16      BY MR. CARBONE:
17                Q.      So just to be clear, you know as a fact,
18      you have personal knowledge that Yuanda did not
19      provide all the materials required by Whitestone to
20      perform the remedial work referenced in Yuanda's June
21      28 letter?
22                MR. GILL:     Objection.        Go ahead and answer.
23      BY THE WITNESS:
24                A.      My answer is the same as what I just said


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 87 of 141



                                                                Page 86

1       earlier.        Whitestone decided to purchase from someone
2       else and so Yuanda did not supply all the material.
3       BY MR. CARBONE:
4                 Q.      And one of the reasons Whitestone advised
5       you why they were getting the materials from a third
6       party was because Yuanda was not supplying the
7       materials to Whitestone in a timely manner.              Would
8       that be a fair statement?
9                 MR. GILL:     Objection.        Go ahead and answer.
10      BY THE WITNESS:
11                A.      My understanding is that Whitestone did
12      not have enough time between their decision to do to
13      the work and so they didn't have enough time for
14      Yuanda to fabricate the material so they have made
15      the decision to purchase from some other company.
16      BY MR. CARBONE:
17                Q.      Mr. Tan, is the testimony you just gave,
18      is that based on your own personal knowledge or is
19      that based on information you received from someone
20      else at Yuanda?
21                A.      I personally have participated with the
22      Whitestone for this -- I personally have participated
23      in the communication, so that's how I came to know.
24                Q.      Mr. Tan, if we refer back to Plaintiff's


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 88 of 141



                                                                    Page 87

1       16, that's Mr. Zhu's letter of June 28, 2019.
2                 A.     Yes, I see.
3                 Q.     Yuanda is provided with corresponding
4       cost.     That refers to the cost of the shop drawings,
5       the calculations and the materials, doesn't it?
6                 A.     It corresponds to Whitestone's letter or
7       correspondence to us stating the same.
8                 Q.     Mr. Tan, my question is, is this -- maybe
9       you don't understand it.          The paragraph refers to
10      relevant remedial work and it talks about Yuanda is
11      provided with corresponding cost.                  And I just want to
12      clarify that the relevant remedial work would include
13      shop drawings, calculations and materials.                  Is that a
14      fair statement?
15                A.     I actually -- I understood your question.
16      And my answer was -- my answer was to answer your
17      question.       So Whitestone sent us a letter rejecting
18      our work.       And in that letter it mention that for the
19      remedial work there will be corresponding cost for
20      the drawing, the calculation and materials.                  So when
21      Yuanda responded to Whitestone's letter and when we
22      mentioned the corresponding cost, it's the same or
23      correlates with Whitestone's wording of corresponding
24      cost.


                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 89 of 141



                                                                Page 88

1                 Q.     So, Mr. Tan, is it your testimony you do
2       not interpret the last paragraph of Mr. Zhu's letter
3       to indicate that if Yuanda is going to cooperate with
4       the remedial work they are expecting to be paid for
5       shop drawings, calculations and for the materials?
6                 MR. GILL:     Objection.        Go ahead and answer.
7       BY THE WITNESS:
8                 A.     So this is a formal business
9       correspondence.        So it's business to business.         In
10      their letter, in Whitestone's letter they brought up
11      the corresponding cost.          So when we responded it's
12      the same.       Actually in the process we have supplied
13      the shop drawings, the calculation and we have agreed
14      to provide material.         But we did not mention about
15      asking for more money.
16                Q.     Is there any written communications that
17      you are aware of by Yuanda to Whitestone indicating
18      that Yuanda will provide materials for the remedial
19      work to Whitestone without being paid for those
20      materials?
21                            Are you aware of any written
22      communications to that effect?
23                A.     I am not 100 percent sure whether it's an
24      e-mail or other form of communication.              But I am sure


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 90 of 141



                                                                  Page 89

1       we have expressed our willingness.
2                 MR. CARBONE:     Well, Mr. Gill, I would call
3       for the production of that document or documents
4       because in our review of the documents produced by
5       Yuanda we did not locate any documents to that
6       effect.
7                 MR. GILL:     It was used in Mr. Grzic's and
8       Mr. Dearth' testimony.          I believe it was an e-mail
9       that was Defendant's Exhibit 17 or 18.                I will get
10      the reference to it.         But before the end of the
11      deposition I will give you the reference to it.                    That
12      document was used during the deposition though.
13                MR. CARBONE:     Mr. Gill, Defendant's 17 --
14                MR. GILL:     I overstated.          It's not 17.   It
15      would be before 17.        Exhibit 16.
16                MR. CARBONE:     Okay.      Thank you, Mr. Gill.
17      For the record, Defendant's Exhibit 16.
18                            Do you happen to have -- Mr. Gill,
19      do you happen to have that exhibit?
20                MR. GILL:     I have a copy.          Do you want me to
21      send it to Mr. Tan?
22                MR. CARBONE:     Maybe I will just refer to the
23      exhibit, Mr. Gill.        If you want to send it to him
24      that's fine.


                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 91 of 141



                                                                Page 90

1                 MR. GILL:     I will.      Mr. Tan should receive it
2       shortly.
3       BY MR. CARBONE:
4                 Q.      Mr. Tan, let me know when you get the
5       document.
6                 A.      Okay, I receive it.
7                 Q.      The document we are referring to now is
8       Defendant's 16.        That is an e-mail from Mr. Tan to
9       Steven Grzic on which Phil Carvelas, C-a-r-v-e-l-a-s,
10      is copied.        That's dated April 27, 2020.
11                            Do you have any earlier written
12      communication to Mr. Grzic or anybody else at
13      Whitestone indicating that Yuanda can bear the
14      material and shipping cost for the remedial work?
15                A.      We have a lot of communication over a
16      long period of time with Whitestone, so I am not sure
17      if it was expressed earlier in an e-mail or maybe
18      possibly on the phone call.             But I know that we had
19      communication with Whitestone regarding this.
20                Q.      My question, Mr. Tan, is that writing is
21      April of 2020.        And just for your edification, the
22      lawsuit was commenced in July -- I have the wrong
23      summons.        The lawsuit was commenced well in advance
24      of that date.


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 92 of 141



                                                                   Page 91

1                             I am asking you about written
2       communications between Yuanda and Whitestone.                 Are
3       you aware of any written communications prior to that
4       April 27, 2020 communication where Yuanda is
5       indicating to Whitestone they will provide the
6       materials and the shipping cost free of charge to
7       Whitestone?      I am just asking if you are aware.
8                 MR. GILL:     Objection.        Go ahead and answer.
9       BY THE WITNESS:
10                A.    Right now I cannot give you a definite
11      answer because I am not sure.              I can check my e-mail.
12      I need to check my e-mail to obtain more information
13      or to answer your question.
14                MR. CARBONE:     Mr. Gill, I would like to leave
15      a space in the record and to the extent Mr. Tan would
16      be kind enough to check his e-mail.                 If he has any
17      written communications between anyone at Whitestone
18      wherein Yuanda is agreeing to provide the material
19      and shipping at its expense as opposed to
20      Whitestone's expense I would like those documents to
21      be produced.
22                MR. GILL:     To the extent that Whitestone does
23      not have those documents Yuanda will produce them.
24      BY MR. CARBONE:


                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 93 of 141



                                                                  Page 92

1                 Q.    Mr. Tan, as of April 27, 2020, are you
2       aware that the remedial work -- strike that.
3                           As of April 27, 2020, are you aware
4       as to the status of Whitestone's performance of what
5       we are calling the remedial work?
6                 A.    I won't be able to provide you an exact
7       time point.      But I have had communication with
8       Whitestone along the way.
9                 Q.    That's not my question.            My question is,
10      do you know as of April 27, 2020 whether Whitestone
11      had started the remedial work?
12                          Do you know whether they had
13      completed the remedial work?             I am asking you if you
14      know the status of Whitestone's performance of the
15      remedial work.      That's all I am asking.
16                A.    April 27 I am not sure what their status
17      is for -- I mean Whitestone status is for the
18      remedial work.
19                Q.    With respect to the materials that are
20      being addressed in Defendant's 16 which is your April
21      27, 2020 e-mail, how long would it have taken Yuanda
22      to fabricate those materials?
23                A.    Right now I cannot recall exact time we
24      gave Whitestone but I know that we have given them a


                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 94 of 141



                                                                  Page 93

1       timeline for fabrication to delivery to the
2       construction site.
3                 Q.    And that timeline would that be an e-mail
4       or communication after this April 27, 2020 date or
5       before?
6                 A.    I am not sure about this exact time.
7                 MR. CARBONE:     So, Mr. Gill, my request is, I
8       will just reiterate the request.                If there's any
9       documents that could answer the question I posed to
10      Mr. Tan regarding any written communications
11      regarding a timeline for the providing of the
12      materials and the shipping materials for the remedial
13      work to Whitestone I'd ask they be produced.
14                MR. GILL:     To the extent they haven't been
15      produced and to the extent that Whitestone does have
16      them we will produce.
17      BY MR. CARBONE:
18                Q.    If we can take a look at Plaintiff's 17,
19      Goetz Fitzpatrick's letter dated July 26, 2019.
20      Mr. Tan, you are copied on this letter.                Do you
21      recall receiving a copy of this letter from my
22      office?
23                A.    I do.
24


                                 Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 95 of 141



                                                                Page 94

1                             (WHEREUPON, Exhibit No. 17 was
2                             marked for identification.)
3       BY MR. CARBONE:
4                 Q.    Do you recall whether either Mr. Zhu or
5       you responded or anyone responded to this letter on
6       behalf of Yuanda?
7                 A.    I believe we did.
8                 Q.    And was your response produced to your
9       attorney as part of the document discovery in this
10      litigation, to your knowledge?
11                THE INTERPRETER:       I'm sorry, I didn't get
12      that.
13                            (WHEREUPON, the record was read by
14                            the court reporter.)
15      BY THE WITNESS:
16                A.    I believe so.
17                MR. CARBONE:     Mr. Gill, I would just to the
18      extent the document has not been produced and to the
19      extent it was produced by Yuanda as part of the
20      discovery process, if it wasn't produced I'd ask that
21      it be produced and if it was produced if you know
22      where it was produced in your document discovery if
23      you could point that out or simply point out that it
24      was produced it would be much appreciated.


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 96 of 141



                                                                Page 95

1                 MR. GILL:   Okay.
2       BY MR. CARBONE:
3                 Q.    The response that you are referring to,
4       Mr. Tan, was that a response from you or was that a
5       response from Mr. Zhu or was that a response from
6       attorneys, if you know?
7                 A.    I can't recall how we have responded
8       right now.      Maybe e-mail or a formal letter.
9                 Q.    Mr. Tan, are you familiar with what is
10      Plaintiff's 18 which is another Goetz Fitzpatrick
11      letter dated February 23, 2019?
12                A.    I don't have a clear recollection.
13                            (WHEREUPON, Exhibit No. 18 was
14                            marked for identification.)
15                MR. CARBONE:     Mr. Gill, I have the same
16      request with respect to this letter as I did with the
17      earlier Goetz Fitzpatrick letter.
18                MR. GILL:   Okay.      If I can clarify something?
19      Can we go off the record?
20                THE VIDEOGRAPHER:        We're now off the record
21      at 1:45 p.m.
22                            (WHEREUPON, a discussion was held
23                            off the record.)
24                THE VIDEOGRAPHER:        Back on the record at


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 97 of 141



                                                                Page 96

1       p.m.
2       BY MR. CARBONE:
3                 Q.    Mr. Tan, if you can take a look at what
4       has been Plaintiff's Exhibit 23, please.             Let me know
5       when you get it.
6                 A.    Yes.
7                                (WHEREUPON, Exhibit No. 23 was
8                                marked for identification.)
9       BY MR. CARBONE:
10                Q.    On the first page of the document which
11      is WCC 04972.      Just for the record, the document goes
12      on to page 04981.         Looking at page 4972, the first
13      page.     This is an e-mail sent by you on April 22,
14      2019; is that correct?
15                A.    Yes.
16                Q.    And in the last line or the last sentence
17      of the document, it says, Yuanda is suppose to and
18      entitled to be paid long time ago in accordance with
19      the contract.
20                             Do you see that?
21                A.    Yes.
22                Q.    Prior to your sending this e-mail in
23      April of 2019, did you send any written
24      correspondence to Whitestone indicating that Yuanda


                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 98 of 141



                                                                  Page 97

1       would provide in connection with the remedial work
2       free of charge shop drawings, calculations or
3       materials?
4                 A.    I won't be sure unless I check my e-mails
5       because it was a long time ago.
6                 MR. CARBONE:     I think I am going to request
7       that Mr. Tan check his e-mails.                And if there are any
8       e-mails addressing my question I call for their
9       production.      I think I've already called for their
10      production earlier though.            I will do it again just
11      to be safe.
12                MR. GILL:    We will produce them.
13      BY MR. CARBONE:
14                Q.    Mr. Tan, take a look at Plaintiff's 22 if
15      you would, please.        Do you have it?
16                A.    Yes.
17                             (WHEREUPON, Exhibit No. 22 was
18                             marked for identification.)
19      BY MR. CARBONE:
20                Q.    Mr. Tan, I guess if you go -- this is a
21      chain of e-mails.        And the first e-mail that has a
22      date is an e-mail Saturday, April 28, 2018 at
23      a.m.    It's addressed to Mr. James Dearth.              It's on
24      page WCC 04011, and then the last page of the e-mail


                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 99 of 141



                                                                Page 98

1       chain is 004023.
2                              Mr. Tan, if you look at the page
3       which is 04014, if you could go to that page, there's
4       an e-mail in the middle.            I believe you are cc'd on
5       that e-mail.      If you could go to that page.
6                 A.    Yeah, I am looking at it.
7                 Q.    Were you privy to what was being
8       discussed, the technical issues being discussed
9       between Yuanda, Yuanda's personnel on one hand and
10      Whitestone's personnel on the other hand in
11      connection with the building movement at WT-3?
12                A.    If I were copied on the e-mail I could
13      see.
14                Q.    Well, if you look at page 04014, you were
15      copied on the e-mail.          You see that?
16                A.    Yes.
17                Q.    Did you have an understanding of the
18      technical issues that were being discussed by
19      Whitestone and Yuanda in this e-mail trail?
20                A.    I have a general understanding that the
21      conflict or the issue is about the degree of the
22      deflection.      But as for how to make the changes, then
23      for the technical details it's our technical folks.
24      They communicate with Whitestone so I wouldn't know


                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 100 of 141



                                                                  Page 99

1       of the technical details.
2                 Q.     But you have an understanding that the
3       issue or the conflict is addressing the degree of the
4       deflection.       And when you talk about the degree of
5       deflection, what are you referencing?                The degree of
6       the deflection of what?
7                 A.     It refers to WT-3, the curtain wall.
8       WT-3 curtain wall, the movement.                The level of
9       movement.       So the conflict point at this specific
10      location, the WT-3 as the clerestory in the WT-3
11      curtain wall how big the deflection should be.
12      Relative movement.       How big the relative movement
13      should be.
14                Q.     And are they talking about the deflection
15      and the relative movement of the academic building
16      versus the auditorium or the gymnasium?
17                A.     So the academic building while we are
18      speaking of the whole project because we are talking
19      about the wall, the curtain wall for the academic
20      building.
21                MR. CARBONE:     Last exhibit is -- Mr. Gill,
22      did you have an opportunity to give Mr. Tan
23      Plaintiff's 45, the one expert report of February 1?
24                MR. GILL:    I did forward it to him this


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 101 of 141



                                                                    Page 100

1       morning when I got to the office.                   So he should have
2       that.
3       BY MR. CARBONE:
4                 Q.     Do you have it, Mr. Tan?
5                 A.     Yes.
6                               (WHEREUPON, Exhibit No. 45 was
7                               marked for identification.)
8       BY MR. CARBONE:
9                 Q.     Mr. Tan, did you have any discussions
10      with the author of this report, Mr. Wei, prior to the
11      compilation of this report?
12                MR. GILL:     I object because pursuant to the
13      scheduling order expert reports were supposed to be
14      by the same day discovery was closed.                   So this topic
15      would not have been a topic you could have asked him
16      about.     But I will direct Mr. Tan to answer the
17      question so that we don't get into -- as you said,
18      there's no reason to fight just for the sake of
19      fighting.       I want to put in the record that the
20      report would have been issued after his deposition if
21      we had honored the schedule.              So go ahead and answer,
22      Mr. Tan.
23      BY THE WITNESS:
24                A.     So what is your question now?


                                 Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 102 of 141



                                                                Page 101

1       BY MR. CARBONE:
2                 Q.    My question is, did you ever discuss the
3       compilation of this report with the author of the
4       report, Mr. Wei, W-e-i?
5                 A.    I am not clear about the content details
6       because I -- just this morning Adam forwarded it to
7       me.    I think it's our technical expert wrote this.                 I
8       was aware that the technical director was preparing
9       this letter, but as for the contents of the letter I
10      only saw this morning.
11                Q.    My question is, given that you were aware
12      of the technical director drafting this document, did
13      you have any verbal or written communications with
14      him regarding his preparation of the document?
15                A.    I have notified our technical director
16      about the need to produce the letter.               But as for the
17      contents, details, I have no knowledge.
18                MR. CARBONE:     Mr. Gill, I am finished with
19      the deposition of Mr. Tan.            Mr. Tan and everybody
20      else, I would like to thank you four your efforts
21      today.
22                            Mr. Gill, as far as the deposition
23      transcript are you waiving signature?
24                MR. GILL:     Hold on, I have some follow-up


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 103 of 141



                                                                Page 102

1       questions.      But we are reserving signature.          I just
2       have a couple of questions.
3                                 EXAMINATION
4       BY MR. GILL:
5                 Q.    If you could look to Plaintiff's Exhibit
6       15 which is the Whitestone letter dated June 24,
7       2019.
8                 A.    Yes.
9                 Q.    You were questioned by Mr. Carbone, you
10      testified that this may have been one of several
11      communications to Whitestone where Whitestone
12      indicated Sciame's rejection.             Do you recall that
13      testimony?
14                A.    I am not sure if this is the first one
15      but I am sure that this is one of the official
16      letters we have received from Whitestone.
17                Q.    And you see in Exhibit 15 the first line
18      of the letter states:        We are writing to formally
19      notify you that Sciame has rejected as non-conforming
20      Yuanda's certifications of the WT-3 structural
21      components?      Do you see that?
22                A.    Yes, I do.
23                Q.    Have you ever -- are you aware of any
24      letter or e-mail communication from Whitestone where


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 104 of 141



                                                                Page 103

1       Whitestone tells Yuanda that Whitestone is rejecting
2       it, not Sciame is rejecting, where Whitestone itself
3       is rejecting Yuanda's work?
4                 MR. CARBONE:     Objection to form.
5       BY THE WITNESS:
6                 A.    It was Whitestone who has forwarded the
7       information to Yuanda that Sciame has rejected the
8       work.
9       BY MR. GILL:
10                Q.    If you can turn to Exhibit 5, which is
11      the revised shop drawings, in the middle.
12                A.    Yes.
13                Q.    You see on the first page which is WCC
14      11977?
15                A.    Yes, I see.
16                Q.    The top left-hand corner says Perkins
17      Eastman submittal review comments, and then there's a
18      box under there?
19                A.    Yes.
20                Q.    And you see the first line in the box it
21      says specification section 084413?
22                A.    Yes.
23                Q.    And you see there's no reference to
24      specification section 084426?


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 105 of 141



                                                                Page 104

1                 A.    So the specs referring to what?
2                 Q.    There's only one reference.           That one
3       reference is 084413.
4                 A.    Yeah, I see that.
5                 Q.    If you can turn to the third page of
6       Exhibit 5, WCC 11979.
7                 A.    Yes.
8                 Q.    The upper left-hand corner of that page
9       it says -- there's a box that says Whitestone
10      Construction Corporation?
11                A.    Yes.
12                Q.    You see the four lines under that says
13      specification 084413-186-glazed aluminum curtain
14      wall?
15                A.    Yes.
16                Q.    You know what that refers to?
17                A.    I am not sure about the 186.           The first
18      part I know it's a serial number.
19                Q.    Serial number for what?
20                A.    Specs.
21                Q.    And you see it says glazed aluminum
22      curtain wall.      Do you know what that refers to?
23                A.    Yes, it is -- I know.
24                Q.    What is it?


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 106 of 141



                                                                Page 105

1                 A.    My understanding is that it's a
2       structural or architectural draft facade wall.
3                 Q.    Is that different from the structural
4       glass curtain wall?
5                 MR. CARBONE:     Objection to form.
6       BY THE WITNESS:
7                 A.    My understanding is that curtain wall
8       refers to a unitized curtain wall.
9       BY MR. GILL:
10                Q.    Again looking at Exhibit 5, the third
11      page, the last line in the box says DWG shops,
12      bracket, WT-1, 3, 6, 8, end bracket, full scope.
13                            Do you know what that WD refers to?
14                A.    These are different facade wall types for
15      this project.
16                Q.    And the one we are talking about in this
17      litigation is WT-3; is that correct?
18                A.    Correct.
19                MR. GILL:     That's all I have.
20                             FURTHER EXAMINATION
21      BY MR. CARBONE:
22                Q.    Mr. Tan, with respect to the drawings
23      and, shop drawings that are attached here, can you
24      tell me whether the shop drawings that are included


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 107 of 141



                                                                Page 106

1       as part of this submittal if they also include the
2       shop drawings for the structural glass curtain wall
3       which is referenced in section 084426?
4                 THE INTERPRETER:      Annette, can you please
5       read that back to me.
6                             (WHEREUPON, the record was read by
7                             the court reporter.)
8       BY THE WITNESS:
9                 A.    I won't be able to give you a definite
10      answer because from the Whitestone -- let me rephrase
11      this.     First off, Exhibit 5 I haven't studied it
12      completely so I am not sure if it includes the all
13      glass curtain wall.       But from Whitestone's stamp, it
14      shows that it is the WT-3 should be included in the
15      drawings.
16      BY MR. CARBONE:
17                Q.    Mr. Tan, the interpreter refers to all
18      glass curtain wall.       I was referring to the
19      structural glass curtain wall.              Did the interpreter
20      misspeak in that you really meant the structural
21      glass curtain wall as opposed to the all glass
22      curtain wall?
23                A.    I wanted to say WT-3 type of wall.
24                Q.    If we go back to the purchase order for a


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 108 of 141



                                                                    Page 107

1       second, please.            That's Plaintiff's, I believe 2.
2                                 Mr. Tan, are you there?
3                 A.       Yes, I found.
4                 Q.       On page -- the first page of the document
5       which is 01100, it was that big paragraph towards the
6       middle.         And it began with Yuanda USA Corp:            Do you
7       see that?
8                 A.       Yes.
9                 Q.       And if you go to the bottom of that
10      paragraph and count up, 1, 2, 3, 4, 5 lines, it talks
11      about specifications.             And one of the specifications
12      listed is specification 04426.                   Do you see that?
13                MR. GILL:         Objection.        This is beyond the
14      scope of what I asked Mr. Tan about.
15                MR. CARBONE:         It's really not.
16                MR. GILL:         I didn't ask him about the
17      purchase order.
18                MR. CARBONE:         It doesn't matter.         You asked
19      him about the spec section.
20                MR. GILL:         Ask him about the spec section.
21      That's fine.
22                MR. CARBONE:         I am asking him.         I am going
23      about asking him unless you direct him not to answer.
24                MR. GILL:         I may.


                                     Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 109 of 141



                                                                Page 108

1                 MR. CARBONE:     Okay.
2       BY MR. CARBONE:
3                 Q.    You see that, Mr. Tan?
4                 A.    Yes.
5                 Q.    That spec section which is spec section
6       084426 which is the structural glass curtain wall
7       section which is referenced in Plaintiff's Exhibit
8       12, that is part of Yuanda's scope of work in the
9       purchase order; correct?
10                A.    WT-3 is our work scope.
11                Q.    That spec section is Yuanda's work scope
12      as well; is that correct?
13                A.    Correct.
14                Q.    And would I -- would it be safe to say
15      that Yuanda would not have fabricated the curtain
16      wall that is referenced in 084426 without an approval
17      from the owners, architect and engineer which is the
18      architect and engineer of record on the project?
19                A.    Our contract was signed with Whitestone,
20      so if Whitestone has approved, then we will start the
21      fabrication process.
22                Q.    Mr. Tan, I want to make sure I understand
23      it.    The entity who is approving your shop drawings
24      is not Whitestone but Perkins Eastman who is the


                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 110 of 141



                                                                 Page 109

1       architect and engineer of record for the project;
2       isn't that correct?
3                 MR. GILL:    Objection.         Mischaracterizes the
4       witness' testimony, misstates the requirements of the
5       contract, asked and answered.              Go ahead and answer
6       again.
7       BY THE WITNESS:
8                 A.    You are right.        The review was done by
9       the architect and the engineers.                But the notice we
10      received from Whitestone.            No matter what kind of
11      documents they are, we received them from Whitestone.
12      It's Whitestone who forward these documents to us.
13                MR. CARBONE:     I have nothing further.
14                MR. GILL:    We reserve signature.           You are
15      ordering?
16                MR. CARBONE:     Yes, I definitely am ordering
17      the transcript of Mr. Tan's testimony.
18                MR. GILL:    We are not ordering right now.            We
19      will get back to you on that.
20                THE VIDEOGRAPHER:        We're now off the record
21      at 2:26 p.m.      This concludes today's testimony given
22      by Charles Tan.       The total number of media files will
23      be four and will be retained by Veritext Midwest.
24                             (WHEREUPON, signature was


                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 111 of 141



                                                                Page 110

1                                 reserved.)
2                                 (WHEREUPON, at 2:25 p.m. the
3                                 deposition was concluded.)
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 112 of 141



                                                                Page 111

1                                 CERTIFICATE
2                                         OF
3                       CERTIFIED SHORTHAND REPORTER
4
5
6                           I, ANNETTE BREWER, a Certified
7       Shorthand Reporter of the State of Illinois, CSR
8       License No. 84-4121, do hereby certify:
9                           That previous to the commencement of
10      the examination of the aforesaid witness, the witness
11      was duly sworn by me to testify the whole truth
12      concerning the matters herein;
13                          That the foregoing deposition
14      transcript was reported stenographically by me, was
15      thereafter reduced to typewriting under my personal
16      direction and constitutes a true and accurate record
17      of the testimony given and the proceedings had at the
18      aforesaid deposition;
19                          That the said deposition was taken
20      before me at the time and place specified;
21                          That I am not a relative or employee
22      or attorney or counsel for any of the parties herein,
23      nor a relative or employee of such attorney or
24      counsel for any of the parties hereto, nor am I


                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 113 of 141



                                                                Page 112

1       interested directly or indirectly in the outcome of
2       this action.
3                            IN WITNESS WHEREOF, I do hereunto
4       set my hand at Chicago, Illinois, this 17th day of
5       February 2021.
6
7
8                                  <%1672,Signature%>
                                   ANNETTE BREWER
9                                  CSR License No. 84-4121
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 114 of 141



                                                                         Page 113

1                                    Veritext Legal Solutions

                                         1100 Superior Ave

2                                            Suite 1820

                                      Cleveland, Ohio 44114

3                                       Phone: 216-523-1313

4       February 18, 2021

5       To: Mr. Gill

6       Case Name: Whitestone Construction Corp.               v. Yuanda USA Corp.

7       Veritext Reference Number: 4439884

8       Witness:     Minghiua Tan            Deposition Date:        2/4/2021

9       Dear Sir/Madam:

10      The deposition transcript taken in the above-referenced

11      matter, with the reading and signing having not been

12      expressly waived, has been completed and is available

13      for review and signature.        Please call our office to

14      make arrangements for a convenient location to

15      accomplish this or if you prefer a certified transcript

16      can be purchased.

17      If the errata is not returned within thirty days of your

18      receipt of this letter, the reading and signing will be

19      deemed waived.

20

        Sincerely,

21

22      Production Department

23

24      NO NOTARY REQUIRED IN CA

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 115 of 141



                                                                       Page 114

1                           DEPOSITION REVIEW
                        CERTIFICATION OF WITNESS
2
                 ASSIGNMENT REFERENCE NO: 4439884
3                CASE NAME: Whitestone Construction Corp.      v. Yuanda USA Corp.
                 DATE OF DEPOSITION: 2/4/2021
4                WITNESS' NAME: Minghiua Tan
5                In accordance with the Rules of Civil
          Procedure, I have read the entire transcript of
6         my testimony or it has been read to me.
7                I have made no changes to the testimony
          as transcribed by the court reporter.
8
          _______________           ________________________
9         Date                      Minghiua Tan
10               Sworn to and subscribed before me, a
          Notary Public in and for the State and County,
11        the referenced witness did personally appear
          and acknowledge that:
12
                 They have read the transcript;
13               They signed the foregoing Sworn
                        Statement; and
14               Their execution of this Statement is of
                        their free act and deed.
15
                 I have affixed my name and official seal
16
          this ______ day of_____________________, 20____.
17
                        ___________________________________
18                      Notary Public
19                      ___________________________________
                        Commission Expiration Date
20
21
22
23
24
25

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 116 of 141



                                                                       Page 115

1                           DEPOSITION REVIEW
                        CERTIFICATION OF WITNESS
2
                 ASSIGNMENT REFERENCE NO: 4439884
3                CASE NAME: Whitestone Construction Corp.      v. Yuanda USA Corp.
                 DATE OF DEPOSITION: 2/4/2021
4                WITNESS' NAME: Minghiua Tan
5                In accordance with the Rules of Civil
          Procedure, I have read the entire transcript of
6         my testimony or it has been read to me.
7                I have listed my changes on the attached
          Errata Sheet, listing page and line numbers as
8         well as the reason(s) for the change(s).
9                I request that these changes be entered
          as part of the record of my testimony.
10
                 I have executed the Errata Sheet, as well
11        as this Certificate, and request and authorize
          that both be appended to the transcript of my
12        testimony and be incorporated therein.
13        _______________           ________________________
          Date                      Minghiua Tan
14
                 Sworn to and subscribed before me, a
15        Notary Public in and for the State and County,
          the referenced witness did personally appear
16        and acknowledge that:
17               They have read the transcript;
                 They have listed all of their corrections
18                      in the appended Errata Sheet;
                 They signed the foregoing Sworn
19                      Statement; and
                 Their execution of this Statement is of
20                      their free act and deed.
21               I have affixed my name and official seal
22        this ______ day of_____________________, 20____.
23                      ___________________________________
                        Notary Public
24
                        ___________________________________
25                      Commission Expiration Date

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 117 of 141



                                                                Page 116

1                                ERRATA SHEET
                        VERITEXT LEGAL SOLUTIONS MIDWEST
2                           ASSIGNMENT NO: 4439884
3          PAGE/LINE(S) /              CHANGE              /REASON
4          ___________________________________________________
5          ___________________________________________________
6          ___________________________________________________
7          ___________________________________________________
8          ___________________________________________________
9          ___________________________________________________
10         ___________________________________________________
11         ___________________________________________________
12         ___________________________________________________
13         ___________________________________________________
14         ___________________________________________________
15         ___________________________________________________
16         ___________________________________________________
17         ___________________________________________________
18         ___________________________________________________
19
           _______________              ________________________
20         Date                         Minghiua Tan
21         SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
22         DAY OF ________________________, 20______ .
23                         ___________________________________
                           Notary Public
24
                           ___________________________________
25                         Commission Expiration Date

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 118 of 141


[& - 3]                                                                       Page 1

          &          09968 79:21           16 3:18 49:23 50:2    2016 3:16 79:10,20
 & 2:6               09970 80:3 81:5         82:8 83:22 84:21      81:5,24
                     09982 79:21             87:1 89:15,17       2018 97:22
          0
                              1              90:8 92:20          2019 3:19,20,21
 0 65:9                                    1672 112:8              12:3,8 47:24
 001 62:12 65:8      1 3:9 4:8 17:10,12
                                           17 3:9,19 89:9,13       49:11,24 50:6
 004023 3:22 98:1      17:17 18:8,19
                                             89:14,15 93:18        82:9 84:20 87:1
 01 73:4               19:8,16 34:11
                                             94:1                  93:19 95:11 96:14
 01051 22:14           35:1 42:21 43:5
                                           17th 112:4              96:23 102:7
 01100 26:11 107:5     64:5,22 99:23
                                           18 3:20 89:9 95:10    2020 17:11 90:10
 01101 26:21           105:12 107:10
                                             95:13 113:4           90:21 91:4 92:1,3
 01102 37:12         1.03 68:23 77:4
                                           1820 113:2              92:10,21 93:4
 01105 48:17         1/23/2017 71:13
                                           186 104:17            2021 1:15 4:2
 01107 60:24 61:5    10 48:18
                                           19 60:24 61:14          11:12 112:5 113:4
 01112 42:14         10/15/2014 65:8
                                           1:20 1:4              212 2:4
 011814 3:17 68:20   100 3:23 40:23
                                           1:45 95:21            216-523-1313
 011815 68:22          78:1 88:23
                                                     2             113:3
 0119 26:11          10006 4:14
                                                                 22 3:11,21 96:13
 011977 3:14 65:18   10019 2:4             2 3:10 23:11,12
                                                                   97:14,17
 012351 3:14 65:18   1006 1:4                26:8,14 30:13
                                                                 224-1200 2:8
 01833 3:17 68:20    102 3:4                 37:17 42:12,17,21
                                                                 23 3:21,22 65:17
 02 73:5             1033 81:4               43:5 48:15 64:3
                                                                   95:11 96:4,7
 020 65:15           105 3:5                 65:4 66:14 67:17
                                                                 24 26:10 47:24
 04011 3:22 97:24    10:55 42:9              75:7 80:10 81:5
                                                                   49:11 50:6 102:6
 04014 98:3,14       11 17:11                107:1,10
                                                                 26 3:10,19 93:19
 04426 107:12        1100 113:1            2's 66:13
                                                                 27 90:10 91:4 92:1
 04600 3:15 71:14    1105 55:18            2/4/2021 113:8
                                                                   92:3,10,16,21 93:4
 04602 71:22         11977 103:14            114:3 115:3
                                                                 28 3:18 49:24 82:8
 04607 3:15 71:14    11979 104:6           20 4:14 16:8 21:21
                                                                   84:20 85:21 87:1
 04972 3:22 96:11    12 3:17 68:12,15        114:16 115:22
                                                                   97:22
 04981 3:22 96:12      68:18 75:18 77:3      116:22
                                                                 2:25 110:2
 05789 65:9            108:8               200 2:7
                                                                 2:26 109:21
 06144 65:10         12/29/16 3:17         2004 7:9,21
                       79:11               2011 8:13                       3
 0838 22:13
 084413 103:21       12:45 80:22           2012 8:19,21 9:9      3 3:11 22:6,10
   104:3             12:57 81:1              9:11,20 10:13,18      26:3,5 30:14,20,24
 084413-186          133.00 71:21            11:1,3 12:6,7         39:23 42:21 43:5
   104:13            13th 16:8 21:21         13:21                 69:6,21 70:15,18
 084426 68:13,18     15 3:18 47:22 48:4    2013 22:13 26:10        71:3,7 72:19,23
   103:24 106:3        49:12 50:7 55:8     2014 62:13              73:2 75:9,17
   108:6,16            62:13 102:6,17      2015 8:8,10 12:13       76:11,19,24 78:17
                                             65:17                 78:20 82:1 98:11
                              Veritext Legal Solutions
 www.veritext.com                                                       888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 119 of 141


[3 - answer]                                                                     Page 2

   99:7,8,10,10                  7            acts 29:12            ahead 32:5 33:17
   102:20 105:12,17     7 3:15 22:12 79:8     adam 2:7 101:6          35:6,16 37:24
   106:14,23 107:10       79:14,19 81:3       add 58:9                38:9 44:2,14
   108:10               71 3:15               additionally 51:19      47:17 49:15 50:24
 30 23:1 63:6           79 3:15,16            address 9:23            51:15,20 52:15
 30th 2:7                                       11:20 13:17 16:6      59:10,24 60:17
                                 8
 3100 2:3                                       16:8 21:18 78:8       62:3 66:23 70:2,6
 312 2:8                8 3:16 79:10,16       addressed 66:15         70:23 73:18 74:13
 36 9:24                  105:12                66:20 67:18 83:22     75:19 77:9 78:18
           4            84-4121 111:8           92:20 97:23           78:21 84:22 85:10
                          112:9               addressing 73:8         85:22 86:9 88:6
 4 1:15 3:13 4:2        8:30 1:15               74:7 77:1 81:12       91:8 100:21 109:5
   34:10,12 43:5
                                 9              97:8 99:3           aig 14:20
   62:9,16 65:5,20
                        9 3:16 18:19 79:9     adequacy 80:5         allowing 24:22
   73:5,18,20 74:6,10
                          79:20 81:4          administer 4:19       aluminum 16:7,20
   107:10
                        94 3:19               advance 90:23           20:24 21:16
 44114 113:2
                        95 3:20               advise 24:23            104:13,21
 4439884 113:7
                        96 3:22               advised 86:4          amount 55:16
   114:2 115:2 116:2
                        97 3:21               affiliated 21:2       anchor 80:5
 45 3:23 99:23
                        9:02 4:2              affiliations 4:24     anchorage 69:4
   100:6
                                              affixed 114:15        annette 1:13 4:18
 48 3:18                         a
                                                115:21                83:2 106:4 111:6
 4972 96:12             a.m. 1:15 4:2 42:6    aforesaid 111:10        112:8
           5              42:9 97:23            111:18              answer 15:22
 5 3:14 43:5 65:3       abbreviated 65:7      agill 2:9               19:11,18,20 21:20
   65:12,21 66:1,6      able 12:24 19:4       ago 11:22 48:8          23:6,16,18 24:4,4
   67:17 73:6,18,20       46:16,17 92:6         96:18 97:5            24:18,23 25:3
   74:6,10,23 75:7,12     106:9               agree 4:7 6:1           27:21 32:5 33:3
   103:10 104:6         academic 37:21          18:11 53:13 59:7      33:17 35:6,17
   105:10 106:11          38:7 69:22 70:16      59:20 60:14 64:11     36:2,12,23 37:2,8
   107:10                 70:17 73:9,10         75:15 83:20           37:24 38:9,12
 50 3:18                  74:8 99:15,17,19    agreed 5:20 88:13       39:6 44:2,15,17
           6            accomplish 113:15     agreeing 91:18          46:16 47:17 49:15
                        accurate 6:15         agreement 3:11          50:24 51:16 52:15
 6 3:3,15 23:1 63:6       41:15 111:16
   71:12,17 105:12                              22:10 26:3 33:11      52:19 58:1,8
                        accused 41:13           33:14 34:1,18,20      59:10,12 60:1,8,17
 60606 2:8              achieved 6:19
 62 3:13                                        35:13 36:6,21         62:3 63:7 66:23
                        acknowledge             37:13,19 39:22        67:10,11 70:6,23
 66 3:14                  114:11 115:16
 68 3:17                                        40:8 42:13            73:18 74:11,13
                        act 114:14 115:20     agreements 37:18        75:20 76:12,13,16
 695-8100 2:4           action 4:20 112:2       42:18                 76:20 77:9,15,16

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 120 of 141


[answer - bound]                                                               Page 3

  78:21,24 83:10        108:17,18 109:1,9   attention 68:22       based 23:5,18,19
  84:22 85:10,22,24   architectural 7:12    attorney 5:3,6,8        24:5,6,13,20 31:17
  86:9 87:16,16,16      7:17 105:2            20:1 94:9 111:22      31:18 34:1 36:10
  88:6 91:8,11,13     area 14:7,8 70:9        111:23                36:15 46:12 47:10
  93:9 100:16,21        71:3                attorneys 61:9,16       47:16 53:14 63:8
  106:10 107:23       argue 23:15,21          62:1 95:6             79:5 81:23 86:18
  109:5                 42:4 64:19          auditorium 73:11        86:19
answered 21:19        arrangements            74:8 80:6 81:6,13   basically 58:8
  63:8 74:15 109:5      113:14                99:16               basis 10:14,15
answering 23:20       arrow 72:9,15,16      august 8:13,19,21       34:19 35:9,12
  24:12,20              72:18                 9:9,11,20 10:13     bates 22:13 26:11
answers 5:15 6:15     arts 7:20               12:6,7                37:12
anybody 20:6          ascertain 38:5        author 100:10         bear 90:13
  90:12               aside 32:17             101:3               began 107:6
apologies 78:21       asked 43:8 45:9       authored 82:9         beginning 5:2 34:4
appear 64:23            76:22 100:15        authorize 115:11        39:2
  114:11 115:15         107:14,18 109:5     authorized 4:19       begins 27:9 45:7
appearance 5:2        asking 20:2 23:2,4    available 113:12        48:24 57:16 61:9
appearances 2:1         25:22 26:2 30:23    ave 113:1               65:9,17 68:19,23
  4:24                  33:23 35:8,8,12     aware 39:8,14           71:13
appeared 2:5,9          43:5 44:6,21,22       40:5,17 84:6,9      behalf 2:5,9 46:20
appearing 19:24         46:7 57:4 58:19       85:7 88:17,21         52:6 57:9 94:6
appears 21:15           65:11 66:4 70:12      91:3,7 92:2,3       believe 23:8 63:24
appended 115:11         70:13,19 71:6,8       101:8,11 102:23       64:7 82:1 89:8
  115:18                76:4,7,9 78:12                b             94:7,16 98:4
applicable 75:16        88:15 91:1,7                                107:1
                                            b 23:1 49:7 63:6
appreciate 64:6,18      92:13,15 107:22                           better 16:5
                                              68:23 69:2
  77:11                 107:23                                    beyond 107:13
                                            b3 77:5
appreciated 94:24     asks 35:16                                  big 99:11,12 107:5
                                            bachelor 7:20
approval 49:1,13      aspects 38:18                               bigger 80:3
                                            bachelor's 6:20,21
  56:7,9 108:16       assignment 114:2                            bit 12:19
                                              7:1
approved 75:3           115:2 116:2                               blank 13:15
                                            back 11:5 25:1
  82:21 83:24         associate 19:9                              boils 59:13
                                              38:24 42:8 45:6
  108:20              associates 20:15                            bolded 80:2,2
                                              48:15 56:14 57:23
approving 108:23      assume 42:23 43:3                           bond 14:11,19
                                              63:21 67:7 80:20
april 90:10,21          45:8,13 59:18                             bottom 30:14,17
                                              80:24 82:7 83:3
  91:4 92:1,3,10,16   attached 3:24                                 48:17 73:9,10
                                              83:12 86:24 95:24
  92:20 93:4 96:13      105:23 115:7                                107:9
                                              106:5,24 109:19
  96:23 97:22         attendance 10:14                            bound 43:14,20
                                            background 45:3
architect 43:15,21    attending 4:23                                44:12 45:14,17,17
                                              53:23 72:21
  45:21 46:5 47:6                                                   46:4,12 47:4

                               Veritext Legal Solutions
www.veritext.com                                                         888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 121 of 141


[box - chong]                                                                    Page 4

 box 63:2 65:6,8,14      74:17,20 79:2         55:19,21 56:20       certification 114:1
   65:16 66:10 72:4      81:22,22 84:5         59:17 60:7,22          115:1
   72:5,8,8,10,10,11     87:20 88:13           62:7,18 63:10,17     certifications
   72:15 80:3 103:18   calculations 38:20      63:23 64:18 65:1       102:20
   103:20 104:9          73:7,13 74:5,7,11     66:3 67:5 68:3,17    certified 1:13
   105:11                74:12,13 77:1         70:3,11 71:4,19        111:3,6 113:15
 boxes 72:1,6 80:4       78:8,14 81:12,16      74:1,21 76:3,21      certify 111:8
 bracket 105:12,12       81:20 82:16,21        77:11,14,20 78:2     chain 3:21 97:21
 breach 35:22            83:24 87:5,13         78:12,19,22 79:7       98:1
 breached 61:23          88:5 97:2             79:18 80:19 81:2     chairman 12:11
 break 41:21,23        california 10:21        83:6,17,19 85:5,16     13:8,9 27:5
 breaking 80:17          10:22                 86:3,16 89:2,13,16   chance 73:21
 brewer 1:13 4:18      call 89:2 90:18         89:22 90:3 91:14     change 51:21,22
   111:6 112:8           97:8 113:13           91:24 93:7,17          52:2 53:15,18
 briefly 51:2          called 1:10 5:12        94:3,17 95:2,15        54:6,7,11,14,18
 bringing 14:15          6:3 16:7 97:9         96:2,9 97:6,13,19      115:8 116:3
 broad 19:21           calling 9:3 92:5        99:21 100:3,8        changes 48:19
 brought 88:10         calls 33:16 35:3        101:1,18 102:9         63:20 80:20 98:22
 browse 73:21            43:24 62:2            103:4 105:5,21         114:7 115:7,9
 building 10:5         capable 24:19           106:16 107:15,18     changing 41:22
   37:21 38:7 69:22      69:4                  107:22 108:1,2       channel 13:1
   69:23 70:17,18      capacity 24:1           109:13,16            channels 12:23
   71:7 73:9,10,12     capital 34:13 49:2    carroll 2:6            charge 9:13 10:4
   74:8 80:6 81:7,14     49:3                carvelas 90:9            12:17 28:11,22
   98:11 99:15,17,20   carbone 2:3 3:3,5     case 1:4 4:13            91:6 97:2
 buildings 69:12,15      5:5,6,17 6:7 7:15     45:18,19,20 69:14    charles 4:9 109:22
   73:17 77:2,9 78:6     9:2,5 10:7,11,12      78:5 113:6 114:3     check 91:11,12,16
   78:11,13,15           14:12 16:11,15,18     115:3                  97:4,7
 built 70:14             16:21 17:14,20      cause 32:24 35:10      checkmark 63:2
 business 6:23 8:9       18:5 19:15 22:8     caused 32:8,13,17        65:16
   8:16,18,22 9:10       23:7,23 24:11,24      33:7 35:11 59:14     chicago 2:8 9:21
   10:1 12:9,17,21       26:16 27:20,23        60:4                   9:22,24 10:14,17
   88:8,9,9              28:3,5 29:23 30:5   cc'd 98:4                11:1,14,24 112:4
 buy 15:16               30:18 32:15 33:9    cct 37:21              chief 28:12,17
           c             33:18,22 35:7       cell 4:5                 29:9 30:2 53:2
                         36:1 37:5 38:3,13   cellular 4:4             62:20
 c 15:8 21:9 28:14
                         39:20 40:4 41:12    certain 72:21 73:1     china 7:2,4,6 15:2
   34:13 45:20 90:9
                         41:19,23 42:3,10      82:16,23             chinese 15:13,24
 ca 113:24
                         44:5,20 46:1,19     certificate 111:1        17:2,3
 calculate 75:24
                         47:21 48:6 49:21      115:11               chong 28:14
 calculation 49:20
                         50:4 51:4 52:4,21
   52:1 70:8 73:3,24
                                Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 122 of 141


[cited - cooperate]                                                             Page 5

 cited 78:5           coming 32:11            completed 92:13      consensus 53:12
 city 7:5 15:21       commenced 90:22           113:12               53:24
   21:22                90:23                 completely 106:12    constitutes 111:16
 civil 1:11 114:5     commencement            compliance 59:4      construction 1:3
   115:5                111:9                 complications          3:11,12 4:11 5:7
 clarification 19:7   comment 66:14             32:17                10:6 11:6,9 22:11
   35:1 39:17 81:19     67:17                 comply 59:15,19        22:12 32:10 93:2
 clarifications       comments 52:17            82:4                 104:10 113:6
   19:10                59:1 64:6,18          component 70:17        114:3 115:3
 clarify 10:15 14:4     66:15,19 67:7,18      components           contain 74:11
   23:7 41:14 52:6      67:20 68:1,5,6,9        102:21             contained 73:7,18
   87:12 95:18          68:10 103:17          concentrated         containing 47:20
 classes 7:19         commission                69:11              content 35:21
 clear 18:6 23:15       114:19 115:25         concern 85:14          39:13 101:5
   23:21,23 24:12       116:25                concerning 111:12    contents 101:9,17
   39:13 55:6 58:7    communicate             concluded 110:3      context 45:16
   64:7,20 65:4,10      98:24                 concludes 109:21     continue 23:6
   85:7,17 95:12      communication           conclusion 5:20      contract 23:12
   101:5                20:16 28:11 54:1        33:17 35:4,16        25:8 31:17 33:21
 clearly 8:14 10:19     54:3 84:10 86:23        44:1 62:3            34:13 35:5,21,23
   17:18 57:12 58:2     88:24 90:12,15,19     condition 51:13        36:11,14,15 38:5
   58:4 60:20           91:4 92:7 93:4          52:11                38:16 39:9,9,10,15
 clerestory 69:21       102:24                conditioned 50:21      39:18,19,21 40:7
   70:15,19 71:3,7    communications          conditions 37:13       40:17,19,21 41:4,5
   72:19,23 75:9,17     20:19,20 88:16,22       42:13 54:24          41:6 43:9,10,23
   76:11,24 78:18       91:2,3,17 93:10       conduct 14:20          45:2,5 49:5 57:2,5
   99:10                101:13 102:11         conducts 13:23         58:10,13,14 59:4
 cleveland 113:2      company 9:1             conference 4:16        59:15 60:20,21
 client 13:4 28:12      13:24 14:2 15:19      confirm 5:18           73:16 77:7 96:19
 clients 10:6           15:24 16:8,20,23      conflict 71:2,5        108:19 109:5
 close 49:7             17:1,4,6 21:1,2,4,6     98:21 99:3,9       contractor 25:9
 closed 100:14          21:13,16,17 22:3      conforming 55:10       32:14 39:11 43:15
 coaching 41:13         27:5 86:15              102:19               44:11 45:19 46:5
   77:12,20           compensated             confusing 72:7         47:5
 coast 9:14,15,16       51:19 52:2 54:19      connection 21:9      convenient 113:14
   10:2 29:3          compilation               25:6,15 28:7       conversations 4:4
 column 69:9            100:11 101:3            29:13 31:24 38:6   conveyed 69:20,20
 combination          complaint 69:19           38:17 39:5 78:15   cook 1:14
   69:14 78:5         complete 5:22             82:17 97:1 98:11   cooperate 31:10
 come 80:20             50:14 51:8 52:10      connects 70:17         50:14 51:8,23
                                                                     52:9 53:17 54:15

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 123 of 141


[cooperate - department]                                                         Page 6

   54:23 83:1,21       corrections 65:16     cumbersome             dearth 89:8 97:23
   84:2,15 88:3          75:8 115:17           83:18                december 19:8
 cooperation 50:21     correctly 21:24       cuny 15:8 21:9           35:1
   51:13 52:12         correlates 87:23        37:20,20 38:7,17     decide 76:1
 coordinate 31:11      correspondence          43:21 45:20          decided 84:3
 coordination 10:5       54:19 84:10 87:7    curriculum 7:10          85:14 86:1
   13:4,5 28:11          88:9 96:24          curtain 38:18,19       decision 85:3
   29:11               corresponding           68:13,19 69:3          86:12,15
 copied 90:10            50:13 51:7,12         70:15,19 71:8        deed 114:14
   93:20 98:12,15        52:13 53:10 87:3      72:19,23 73:2          115:20
 copy 17:20,24           87:11,19,22,23        74:24 75:8,17        deemed 113:19
   25:14 26:3 39:15      88:11                 76:12,24 99:7,8,11   defective 48:20
   40:6 89:20 93:21    corresponds 87:6        99:19 104:13,22        55:23 60:13
 corner 18:7           cost 50:13 51:7,12      105:4,7,8 106:2,13   defendant 1:7 2:9
   103:16 104:8          52:13 53:10 57:19     106:18,19,21,22      defendant's 89:9
 corp 1:3 3:13 21:3      57:22 58:5 60:5,9     108:6,15               89:13,17 90:8
   22:4,12 27:9          60:10,11,11,12      cv 1:4 4:14              92:20
   107:6 113:6,6         61:9 87:4,4,11,19            d             defined 35:6 39:21
   114:3,3 115:3,3       87:22,24 88:11                             definite 91:10
                                             d 3:1 9:4 16:19
 corp's 5:7              90:14 91:6                                   106:9
                                               72:12
 corporate 24:14       costs 53:19 59:7                             definitely 41:23
                                             daily 10:14,15
   34:9 76:6             59:22 61:15 62:1                             109:16
                                             data 38:21
 corporation 1:6       counsel 4:9,22                               definition 12:20
                                             date 26:10 65:8
   4:11,12 8:3,12        7:13 63:7,12 64:9                            60:17
                                               90:24 93:4 97:22
   15:23 39:3 104:10     111:22,24                                  defl 72:12
                                               113:8 114:3,9,19
 correct 8:23 9:18     count 107:10                                 deflection 69:10
                                               115:3,13,25
   11:4,8,11,17 15:6   county 1:14                                    72:12 73:8,9,11
                                               116:20,25
   15:11 18:12 21:10     114:10 115:15                                74:7 98:22 99:4,5
                                             dated 3:16,17,18
   21:15 22:5 24:2,3   couple 41:6 102:2                              99:6,11,14
                                               3:19,20 17:11
   25:10 30:7 31:8,9   course 20:8 60:5                             degree 6:20,22 7:1
                                               22:12 47:23 49:23
   38:7 39:5 43:11     courses 7:12,18                                7:8,11,16,21 98:21
                                               62:12,13 65:17
   43:12 45:11 47:12   court 1:1 4:13,18                              99:3,4,5
                                               71:13 79:9,11,20
   47:13 48:14 49:2      5:3 61:23 63:14                            degrees 7:22
                                               81:4 90:10 93:19
   49:13 50:8,9,23       83:5,8,16 94:14                            delay 32:2,9
                                               95:11 102:6
   54:9 55:19 56:5       106:7 114:7                                delays 31:12 32:17
                                             day 100:14 112:4
   56:11,15,23 57:8    courts 1:12                                    32:24 33:12 35:10
                                               114:16 115:22
   57:23 58:6 61:14    created 25:23                                delivered 29:18
                                               116:22
   72:2 73:1 77:18       33:13                                      delivery 30:4
                                             days 113:17
   82:13,18,24 85:9    creep 69:10                                    31:20 93:1
                                             dcarbone 2:5
   96:14 105:17,18     csr 111:7 112:9                              department
                                             dear 113:9
   108:9,12,13 109:2                                                  113:22

                                Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 124 of 141


[depends - eastman]                                                               Page 7

depends 19:13          development 10:4       docket 4:13              68:8,10 69:8
deposition 1:9 3:9       10:8,9,10 12:22,23   docs 17:24               70:21,22 73:16
  4:7,9,15 5:9,21,24     13:2,2 15:24 16:9    document 17:15           75:3 82:13,20
  6:9 17:11 18:15        21:22                  17:16 18:4,7,10,14     83:23 84:5 87:4
  18:17,19 19:2,3      different 12:23          18:20,22 22:9,15       87:13 88:5,13
  20:1,5 22:22 23:1      29:7,7 30:10           22:18,23,24 25:4       97:2 103:11
  23:9,14 24:7,10,22     32:11 76:5 85:3        25:11,15 26:12,18      105:22,23,24
  25:5,6 34:10 63:5      105:3,14               26:21 30:19 35:15      106:2,15 108:23
  67:8 77:8,24         direct 14:14 61:7        36:8 37:24 38:9      drift 69:9
  89:11,12 100:20        63:6 68:22 100:16      39:1,12 40:3 41:2    due 5:18 85:13
  101:19,22 110:3        107:23                 41:22 44:1 55:11     duly 5:13 6:4
  111:13,18,19         directed 32:23           59:24 60:15,23         111:11
  113:8,10 114:1,3       54:8 59:6 84:8,13      62:8,11,14,19,22     duties 10:3 12:14
  115:1,3              direction 111:16         62:23 63:4,24          12:19
depth 19:5,14,17       directly 56:6            64:1,7,15 65:9,14    dwg 105:11
described 16:23          112:1                  65:19,20 66:5,8,11             e
  29:5 37:3            director 101:8,12        68:11,21 71:15,21
                                                                     e 3:1,21 12:11
describing 28:21         101:15                 71:24 77:17 80:1
                                                                       16:14,17 19:8
  34:17                disagree 24:11           80:12,13 82:10
                                                                       20:22 27:3 30:11
description 36:9         64:10                  89:3,12 90:5,7
                                                                       40:14 88:24 89:8
design 14:9,10,18      disagreement             94:9,18,22 96:10
                                                                       90:8,9,17 91:11,12
  29:8 30:3 31:19        23:22 36:14            96:11,17 101:12
                                                                       91:16 92:21 93:3
  38:20 49:19 51:24    discipline 6:21          101:14 107:4
                                                                       95:8 96:13,22
  60:10 75:2           discovery 94:9,20      documents 5:19
                                                                       97:4,7,8,21,21,22
designed 29:17           94:22 100:14           17:9 25:7 47:10
                                                                       97:24 98:4,5,12,15
designer 20:24         discuss 24:17            47:12 49:5 59:4
                                                                       98:19 101:4
  21:5,5,13 22:1         52:22 101:2            67:4 73:16 77:7
                                                                       102:24
  28:12,17 30:2        discussed 19:2           89:3,4,5 91:20,23
                                                                     earlier 21:19 30:7
  53:2 62:20             98:8,8,18              93:9 109:11,12
                                                                       36:21 37:8 45:10
designer's 29:9        discussion 19:5        doing 54:16
                                                                       48:13 52:20 53:2
designers 20:10,19       53:3 64:2,8 95:22    donald 2:3 5:6
                                                                       53:15 55:22 65:13
  20:19,21 28:17       discussions 100:9      draft 53:4 105:2
                                                                       74:15 86:1 90:11
detailed 39:13         disrupt 32:3           drafting 53:7
                                                                       90:17 95:17 97:10
  80:15                disruption 35:10         101:12
                                                                     east 9:13,15,16
details 13:1 39:12     disruptions 31:12      drawing 38:21
                                                                       10:2 29:3
  82:14,17 98:23         32:24 33:12            64:11 65:3,5
                                                                     eastman 3:13
  99:1 101:5,17        distributed 69:10        71:21 72:20,22
                                                                       62:11,12 65:6,13
determination          district 1:1,1,12        73:4,5,13,23 75:2
                                                                       66:21 67:20 68:7
  44:11,12               4:12,13 15:20          75:12 79:3 87:20
                                                                       69:19 75:6 103:17
determine 61:23          16:9 21:22           drawings 62:21
                                                                       108:24
                                                63:21 64:4,12,16

                                 Veritext Legal Solutions
www.veritext.com                                                            888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 125 of 141


[economic - file]                                                                 Page 8

 economic 15:24        essentially 46:3       expect 63:20           fabricator 21:7
   16:9 21:21          event 35:11            expecting 88:4         facade 105:2,14
 edification 90:21     everybody 4:23         expense 91:19,20       face 65:12 67:16
 education 6:19          5:4 101:19           expert 3:23 99:23      facing 51:3
 effect 88:22 89:6     evidence 77:7             100:13 101:7        fact 84:9,17 85:7
 effects 69:5          exact 92:6,23 93:6     expertise 70:9            85:17
 efforts 82:4          exactly 19:22             74:18 79:4          factory 20:13
   101:20              examination 1:10       expiration 114:19         21:12,13 22:2
 eight 55:14 56:1,1      3:3,4,5 6:6 102:3       115:25 116:25          28:19
 either 94:4             105:20 111:10        explain 10:20 47:7     facts 70:6,21
 electronic 18:1       examined 6:4              58:17,18            failed 58:9,12 59:5
 employ 14:15          example 14:17          explains 39:3          failing 49:4
 employed 9:7,19       exclusion 49:7         explanation 57:13      fails 57:8
 employee 8:11         execute 58:9              58:3 62:5           failure 59:15,19
   13:20 27:13         executed 28:1,3,7      expressed 54:20           60:5 69:5
   111:21,23             115:10                  84:1 89:1 90:17     fair 22:4 53:14,21
 ends 65:9,18 68:20    execution 114:14       expressly 113:12          55:1 86:8 87:14
   71:14                 115:19               extension 43:4         fall 64:12
 engineer 43:15,21     exhibit 3:8,9,10,11       47:7                falls 64:1,7
   45:21 46:5 47:6       3:13,14,15,15,16     extensions 43:4,16     familiar 26:17
   75:23 76:1 79:3,4     3:17,18,18,19,20     extent 23:2 35:2          34:20 62:19,22
   108:17,18 109:1       3:21,22,23 17:10        78:17 91:15,22         63:1 66:8 71:6
 engineered 29:17        17:12 18:8 22:6         93:14,15 94:18,19      82:3 95:9
 engineering 7:11        23:11,12 26:3,5,14   extra 53:15            familiarity 44:8
   7:17 8:24 16:7,20     30:13 34:11 39:23    extract 6:10              44:24
   21:1,16 31:13         48:4 49:12 50:2,7    extraneous 35:14       familiarize 20:8
   38:20 60:11           55:8 62:16 64:14                f           far 31:19 101:22
 engineers 109:9         65:5,20 66:1                                fault 51:21
                                              f 12:11 27:3
 english 5:14,15         67:16 68:15 71:17                           february 1:15
                                              f.j. 3:11 22:10
 entered 39:22           73:18,20 74:10,23                              3:20 4:2 65:17
                                              fabricate 86:14
   115:9                 75:12,18 79:14,16                              95:11 99:23 112:5
                                                 92:22
 enterprise 17:6         89:9,15,17,19,23                               113:4
                                              fabricated 14:22
 entire 83:9,10,13       94:1 95:13 96:4,7                           federal 1:11
                                                 14:23,24 82:1
   114:5 115:5           97:17 99:21 100:6                           fees 61:9,16 62:1
                                                 108:15
 entitled 18:14 54:6     102:5,17 103:10                             feng 12:11 13:8
                                              fabricating 75:3
   54:7 96:18            104:6 105:10                                   27:3
                                              fabrication 28:23
 entity 16:12,13         106:11 108:7                                fight 100:18
                                                 30:4 31:19 60:11
   22:2 108:23         exhibits 3:7,24                               fighting 100:19
                                                 74:24 75:11 76:11
 errata 113:17           5:22 17:21 25:5                             file 25:23 26:4
                                                 76:19,19,24 81:11
   115:7,10,18 116:1   exist 73:13                                      65:15
                                                 93:1 108:21

                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 126 of 141


[filed - go]                                                                      Page 9

 filed 4:12             foregoing 111:13        39:11 64:12 66:9     gill's 20:15
 files 25:15 109:22       114:13 115:18         68:24 69:3 73:23     give 12:19 14:16
 fill 13:17             form 6:11 88:24         74:3 98:20             14:17 16:5 44:18
 finance 14:9,10          103:4 105:5         generally 29:22          45:4 62:5 75:23
 financially 4:20       formal 13:22 88:8     gentleman 27:4           79:3 89:11 91:10
 find 49:24               95:8                getting 24:21            99:22 106:9
 fine 75:5 89:24        formally 102:18         29:13 83:10 86:5     given 54:13 64:20
    107:21              forth 54:24           ghw 1:4                  64:20 92:24
 finished 101:18        forward 99:24         gill 2:7 3:4 5:18,23     101:11 109:21
 firm 8:24                109:12                6:1 17:20,22 19:6      111:17
 first 6:3 8:15,17      forwarded 101:6         20:14,17 22:24       gives 61:15
    8:17,21 9:7,19        103:6                 23:18,23 24:3,12     giving 58:2 77:18
    22:17 25:4 27:8     found 50:1 61:4         24:16 27:17 29:22    glass 68:13,19
    28:10 30:12,19        107:3                 32:5 33:3,16           69:3 75:17 105:4
    37:18 39:1,7        foundation 51:15        34:23 35:15 36:23      106:2,13,18,19,21
    40:16,20 41:1,2       62:3 70:5,22          37:23 38:8 39:17       106:21 108:6
    48:10 50:16 62:10     75:19 76:15 77:6      41:9,12,14,21,24     glaze 69:3
    65:4,6,21 66:10       78:10,16              42:1 43:24 44:14     glazed 104:13,21
    67:17 72:11 79:19   four 48:23 101:20       45:22 46:14 47:17    go 4:8 10:22,23
    83:11 96:10,12        104:12 109:23         49:15 50:24 51:15      16:2 26:20 27:7
    97:21 102:14,17     fox 2:6                 52:15 55:18 56:16      32:5 33:17 35:6
    103:13,20 104:17    free 91:6 97:2          59:10,23 60:15         35:16 37:11,14,24
    106:11 107:4          114:14 115:20         62:2 63:4,23 64:9      38:9,24 41:20
 fit 76:2               front 34:2 66:5         64:24 66:23 67:22      42:17,21 44:1,14
 fitzpatrick 2:2 5:7    fulfill 31:17 36:10     70:1,5,20 73:15        45:6,14 47:17
    95:10,17              37:4 47:9 58:10       74:10 75:19 76:15      48:15,16,23 49:15
 fitzpatrick's 93:19      58:12                 77:6,11,13,16,22       50:24 51:15,19
 five 41:24 42:1,1,4    fulfilled 36:15         78:10,16,24 84:22      52:15 55:12,14
 fix 32:12              fulfilling 27:14,19     85:10,22 86:9          57:17 59:10,24
 fixed 10:24            full 77:23 105:12       88:6 89:2,7,13,14      60:17,20,23,24
 fixswibel.com 2:9      further 3:5 23:16       89:16,18,20,23         62:3 66:23 68:20
 floor 2:7                23:22 37:9 52:17      90:1 91:8,14,22        70:2,6,8,23 71:20
 flushing 11:19           62:5 105:20           93:7,14 94:17          71:22 73:18 74:13
    13:13,18              109:13                95:1,15,18 97:12       75:19 76:16 77:9
 focus 9:6 32:18                  g             99:21,24 100:12        78:18,21 79:24
 folks 98:23                                    101:18,22,24           82:7 84:22 85:10
                        g 12:11 15:5 16:17
 follow 101:24                                  102:4 103:9 105:9      85:22 86:9 88:6
                          20:22 21:23 27:3
 following 69:5                                 105:19 107:13,16       91:8 95:19 97:20
                          28:13,14 30:9
 follows 5:16 6:5                               107:20,24 109:3        98:3,5 100:21
                        gaskets 85:13
    10:20 48:18                                 109:14,18 113:5        106:24 107:9
                        general 25:9 26:19
                                                                       109:5
                          32:14 34:5 39:3
                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 127 of 141


[goal - june]                                                                  Page 10

 goal 6:14             hereto 111:24            115:12              interference 4:4
 goes 96:11            hereunto 112:3         incorrect 78:1        internal 14:19
 goetz 2:2 5:6 93:19   highest 6:18           independent 69:12     international 6:23
   95:10,17            highlighted 72:2         69:14 77:2,8 78:6   interpret 5:13
 goetzfitz.com 2:5        72:11 80:2          indicate 31:22          80:18 88:2
 going 8:2 17:8,9      hold 7:21 68:11          88:3                interpretation
   17:23 19:1 23:4        83:6 101:24         indicated 12:13         34:17 44:19,22,23
   23:21 24:23 32:16   holding 17:19            69:8 102:12           45:1,4 46:8 47:8
   60:23 61:7 67:7     home 17:23             indicating 88:17        58:3,21
   68:22 69:6 72:5     honored 100:21           90:13 91:5 96:24    interpreter 5:12
   79:10 80:21 82:24   hundred 73:22          indirectly 112:1        6:5 7:13 9:2,4
   84:2 88:3 97:6      hypothetical           individual 20:23        10:10 14:4 16:2,2
   107:22                 59:24 60:3            30:6                  16:11,14,17,19
 good 5:5,10 76:2                 i           industry 16:7,20        27:23 28:1,4
 govern 76:18                                   21:1,16               30:16 55:20 80:17
                       idea 53:13
 government 17:3                              information 6:9         83:2,8 94:11
                       identification
   17:3                                         6:10 20:9 47:20       106:4,17,19
                          17:13 22:7 26:15
 governs 76:11                                  67:9 86:19 91:12    interprets 83:8
                          48:5 50:3 62:17
   78:20                                        103:7               intersection 69:22
                          66:2 68:16 71:18
 group 53:12                                  informational         intimately 26:17
                          79:15,17 94:2
 grzic 90:9,12                                  52:7                involved 14:9
                          95:14 96:8 97:18
 grzic's 89:7                                 initial 31:22 67:7      46:20
                          100:7
 guess 97:20                                  initially 30:9 53:5   issue 5:17 33:7,13
                       identified 15:10
 gymnasium 69:23                                54:2                  77:9 98:21 99:3
                          23:1 25:24 64:17
   70:18 73:11 74:8                           input 53:7,8          issued 100:20
                          84:20
   99:16                                      insists 50:11         issues 32:8,11,13
                       identify 24:8 27:1
           h                                  inspection 48:19        46:11 98:8,18
                          78:13
                                                55:23               item 34:10 49:7
 h 12:11 16:14,17      illinois 1:14 2:8
                                              installation 31:13    items 18:19 64:4
   20:22 27:3 28:14       111:7 112:4
                                                31:23 32:3 33:1               j
   50:5 82:9           inaudible 28:2
                                                33:13 49:6 60:12
 hand 18:7 98:9,10     include 74:17                                j 2:3
                                              installed 82:2
   103:16 104:8           87:12 106:1                               james 97:23
                                              instance 14:18
   112:4               included 23:13                               jay 37:21
                                                15:17 29:8
 happen 89:18,19          69:8 74:4 105:24                          job 29:19 32:3
                                              insurance 14:10
 happy 6:14               106:14                                    judge 77:23
                                                14:10,19
 hard 17:24            includes 106:12                              judgment 79:5,6
                                              interest 24:21
 head 76:16            including 43:16                              july 3:19 8:13,13
                                              interested 4:21
 hear 27:23               53:20 69:4                                  12:2,8 90:22
                                                112:1
 hears 80:18           incomplete 59:23                               93:19
                                              interfere 4:6 64:13
 held 4:15 8:22        incorporated                                 june 3:18 49:11,24
   95:22                  37:18 42:19                                 50:6 82:8 84:20
                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 128 of 141


[june - manner]                                                                  Page 11

   85:20 87:1 102:6    large 64:21            license 111:8          look 17:10,16
          k            lawsuit 15:7 90:22        112:9                 18:21 22:9 26:7
                         90:23                licensed 75:23           30:12,13 37:16
 k 28:4
                       layperson 44:23        limited 43:16 69:8       47:22 49:22 50:10
 kind 13:17 20:18
                         45:1 46:7            line 30:17 42:21         62:9 65:2,11
   40:17 91:16
                       lead 29:6                 42:22 43:8,13         68:12 69:2 71:12
   109:10
                       leader 29:4               45:6 56:6 57:17       79:8,19 93:18
 know 6:13 16:22
                       leading 72:9              58:16 61:10,11,14     96:3 97:14 98:2
   17:2 19:19 21:18
                       leads 72:16,16,18         72:17,18 96:16        98:14 102:5
   25:2,14,24 27:18
                       leave 13:15 91:14         102:17 103:20       looking 17:8 38:4
   33:23 34:7 39:12
                       left 27:2 37:12           105:11 115:7          49:9 81:3 96:12
   40:11 41:3 46:17
                         72:4,8,9,9 103:16       116:3                 98:6 105:10
   48:20 58:18 61:19
                         104:8                lines 43:5 48:24       lot 36:8 90:15
   67:9,11 70:13
                       legal 33:16 35:3,16       55:14 56:1,1 61:8   lower 18:7 37:12
   75:9 76:14 77:12
                         43:24 44:19,21          104:12 107:10                m
   77:23 78:1,21
                         45:3 46:7 47:7       link 22:19
   81:15,20,21 84:12                                                 m 28:13 30:9
                         62:2 113:1 116:1     listed 19:4 49:8
   85:17 86:23 90:4                                                  ma 28:13 30:9,10
                       letter 3:18,18,19         63:5 107:12 115:7
   90:18 92:10,12,14                                                 madam 113:9
                         3:20 19:8 35:1          115:17
   92:24 94:21 95:6                                                  madison 2:7
                         47:23 48:7,10,11     listing 115:7
   96:4 98:24 104:16                                                 mail 19:8 40:14
                         49:11,23 50:7        litigation 25:17
   104:18,22,23                                                        88:24 89:8 90:8
                         52:8,22,23,24 53:4      94:10 105:17
   105:13                                                              90:17 91:11,12,16
                         53:7,9,16 54:23      little 12:19 83:18
 knowledge 15:20                                                       92:21 93:3 95:8
                         55:2,3,4,9 82:8      live 69:11
   19:14,17,22 23:5                                                    96:13,22 97:21,22
                         84:20 85:21 87:1     llp 2:2,6 5:7
   23:19 24:6,13,19                                                    97:24 98:4,5,12,15
                         87:6,17,18,21 88:2   loads 69:11
   26:4,19 63:8 78:7                                                   98:19 102:24
                         88:10,10 93:19,20    local 15:16 17:2
   80:15 81:16 85:18                                                 mails 3:21 97:4,7
                         93:21 94:5 95:8      locate 89:5
   86:18 94:10                                                         97:8,21
                         95:11,16,17 101:9    located 7:3 9:20
   101:17                                                            main 80:6 81:6,13
                         101:9,16 102:6,18       11:10,18 13:10
 knowledgeable                                                       making 24:16
                         102:24 113:18           15:3 21:17 37:21
   24:1                                                                29:16
                       letters 48:9,13           71:8
 kushner 19:9                                                        management 10:5
                         102:16               location 9:22
           l                                                           11:7,9 13:3 14:11
                       level 6:18 99:8           15:18 20:20 70:14
                                                                     manager 8:1,6
 l 2:7 15:5 21:23      levin 2:6                 70:15,16 71:7,9
                                                                       10:1 12:14,15,20
   28:13 30:9 90:9     liability 58:11           72:18,23 99:10
                                                                       13:6 27:13 29:2
 language 5:14,14      liable 57:18              113:14
                                                                       47:8
   5:15 33:11 43:19    liaison 29:12,15       long 8:6,11 11:22
                                                                     mandarin 5:14,15
   51:10,14 53:10      liang 28:13 30:10         12:4 30:8 41:24
                                                                     manner 6:12
   58:15,20            liaoning 7:2,5 15:4       69:9 90:16 92:21
                                                                       29:19 32:2 86:7
                         15:21 16:10 21:23       96:18 97:5

                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 129 of 141


[manufactured - november]                                                     Page 12

manufactured         meaning 44:19         moment 9:6 59:19       negotiated 46:24
 15:9,13,14 29:14    means 44:7 45:17      moments 48:8           negotiating 40:22
 29:18                47:3 52:13 56:22     monetary 53:18           46:21
marked 17:13          57:6                 money 88:15            negotiation 41:10
 22:7 26:7,15 48:5   meant 106:20          morning 5:5,10         negotiations 41:8
 50:3 62:17 66:2     media 4:8 109:22        73:21 100:1 101:6      47:1
 68:16 71:18 75:7    meet 20:6               101:10               never 22:20,23
 79:15,17 94:2       meeting 29:10         movement 69:14           84:18
 95:14 96:8 97:18    meetings 20:14          98:11 99:8,9,12,12   new 1:1 2:4 9:14
 100:7               members 28:6            99:15                  10:22,23 11:15,23
market 10:4,10       mention 81:23         movements 69:7           12:2,4 13:2,3,11
 12:22,23 13:2        87:18 88:14            69:12 77:2 78:6        13:12 29:3 37:21
marketing 13:1       mentioned 51:24         80:5 81:6,13           38:7 67:24 82:14
material 14:24        53:1 87:22           murphy 5:11              82:17
 15:16 28:23 52:1    microphones 4:3,6               n            nine 19:1,3 61:8
 60:11 84:5 85:1,8   middle 27:7,8 39:2                           ninth 61:14
                                           n 3:1 9:4 12:11
 86:2,14 88:14        57:17 98:4 103:11                           no02 65:15
                                             15:5,5,8 16:14,17
 90:14 91:18          107:6                                       non 102:19
                                             16:17,19 20:22,22
materials 14:21,23   midwest 4:17                                 nonconforming
                                             21:9,23,23 27:3
 15:8,12,14 21:8      109:23 116:1                                  59:14
                                             28:13,14,14 30:9
 32:2,22 49:20       mine 60:3                                    nos 3:8
                                             30:11 45:20
 53:20 81:11 82:23   minghiua 1:10 3:2                            notary 113:24
                                           nails 15:17
 83:24 84:18 85:3     6:2 28:10 113:8                               114:10,18 115:15
                                           name 4:16 5:5
 85:19 86:5,7 87:5    114:4,9 115:4,13                              115:23 116:23
                                             15:18 16:6,12,13
 87:13,20 88:5,18     116:20                                      notation 63:1
                                             16:18 28:13,14,14
 88:20 91:6 92:19    minutes 41:6                                   67:21
                                             30:6,9,11,11 113:6
 92:22 93:12,12      mischaracterizes                             note 3:13 4:2
                                             114:3,4,15 115:3,4
 97:3                 38:8 41:9 60:16                               62:13 72:4 80:11
                                             115:21
matter 4:10 5:8       70:5,20 73:15                                 81:9,23
                                           names 28:8
 23:9,14 25:21        109:3                                       noted 65:16 72:5
                                           national 17:3
 52:23 54:2,4        missed 7:14 10:8                               75:8
                                           naturally 54:18
 107:18 109:10       misspeak 106:20                              notice 1:11 3:9
                                           nature 74:3
 113:11              misstatement                                   17:10 19:3 34:11
                                           near 11:19 14:7
matters 25:24         77:19                                         63:6 109:9
                                           nearby 15:16
 111:12              misstates 59:24                              notices 5:4
                                           necessary 83:12
maximum 72:12         76:15 109:4                                 noticing 5:3
                                           need 20:8 23:15
 72:12               misstating 77:17                             notification 47:19
                                             64:19 91:12
mean 27:18 31:5      mistake 60:5,8                               notified 101:15
                                             101:16
 43:19 44:10 46:6    modification                                 notify 102:19
                                           needed 82:23
 57:7,10 63:18        50:12                                       november 3:16
                                           needs 16:2 31:16
 92:17                                                              17:11 79:9,20
                                             68:1 82:14
                              Veritext Legal Solutions
www.veritext.com                                                         888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 130 of 141


[november - part]                                                              Page 13

   81:4                  47:10 58:10,12        70:10                package 73:14
 number 19:16          obligations 24:8      opinions 70:13         page 3:1,8 18:10
   30:14,20,24 34:10     27:15,19 33:6       opportunity 77:18       18:13 26:20,21
   34:12 37:17 42:17     34:12,18 35:19        99:22                 27:7,8 30:12,19
   64:2 65:4,7,15      obtain 6:24 7:10      opposed 11:24           37:11,14 39:1,2
   66:13,14 67:17        7:16 67:9 91:12       12:20 14:15 91:19     42:13,14,18 48:16
   69:6 75:7 80:10     obtained 7:7,21         106:21                48:17,21 55:14
   81:5 104:18,19        15:15               order 3:10 7:16         60:24 61:4,5
   109:22 113:7        obviously 23:4          23:10 25:18,22        62:10 64:5,22
 numbers 115:7         occurs 58:11            26:1,9 27:15 28:8     65:6,9,9,17,18,21
 ny 2:4 37:20          october 22:12           31:18 35:13,14        66:10 67:17 68:9
          o              26:10 62:13 81:24     36:6,17 38:15         68:19,20,21 71:20
                       office 9:20,21          39:21 40:7,18,22      71:22,22,23 72:1
 o 15:5 21:23 28:14
                         10:14,16,17,20        44:8,13,24 46:21      77:4 79:21 80:1,3
 oath 4:19
                         11:1,5,7,16,18,20     47:1,11 48:16         81:5 96:10,12,12
 object 23:3 41:13
                         11:24 12:1 13:10      49:1,5 52:3,9         96:13 97:24,24
   70:4 100:12
                         13:13,18 53:6         53:16,18 54:6,7,12    98:2,3,5,14 103:13
 objection 19:6,7
                         93:22 100:1           54:14,18 55:12        104:5,8 105:11
   22:24 23:8 27:17
                         113:13                58:19 59:16 61:1      107:4,4 115:7
   32:5 33:16 34:23
                       offices 11:2,9,13       61:5,24 64:5,20,22    116:3
   34:24 35:1,15
                         11:13                 76:9 82:22 83:20     pages 68:8 73:22
   36:23 37:23 38:8
                       official 11:5           100:13 106:24        paid 50:22 51:12
   41:9 43:24 44:14
                         102:15 114:15         107:17 108:9          52:14 54:16 88:4
   45:22 46:14 47:17
                         115:21              ordering 109:15         88:19 96:18
   49:15 50:24 51:15
                       oh 75:3                 109:16,18            paragraph 27:9
   52:15 56:16 59:10
                       ohio 113:2            ought 69:13             30:14,17,20,23,24
   59:23 60:15 62:2
                       okay 12:18 16:1       outcome 4:21            32:21 37:3,7,16,17
   63:4 66:23 67:22
                         19:1 31:3 34:16       112:1                 39:1 42:17 43:1
   70:1,20 73:15
                         46:2 48:12 57:14    overall 28:24 34:5      45:9 48:18,18,23
   74:10 75:19 76:15
                         63:10 64:24 67:11     70:14                 50:10 52:7 53:9
   77:6,14,23 78:10
                         67:13 68:4 71:22    overstated 89:14        55:1,13,14,20,23
   78:16 84:22 85:10
                         73:3 75:3 89:16     owner 39:18 43:15       60:24 61:8,12,13
   85:22 86:9 88:6
                         90:6 95:1,18          43:21 44:11 45:20     61:14,19 64:21
   91:8 103:4 105:5
                         108:1                 46:5 47:5 84:14       68:23 77:4 87:9
   107:13 109:3
                       omission 5:19         owners 108:17           88:2 107:5,10
 objections 5:1
                       once 13:20 74:22      ownership 17:4         paren 49:8
   19:10
                         75:6 82:20          owns 16:22             parent 9:1 15:19
 objects 35:2
                       ongoing 11:10                   p             15:23 16:6,22
 obligated 68:5
                       opened 11:21                                  17:4 22:3 27:5
 obligation 31:17                            p.m. 80:22 81:1
                       opinion 46:7 54:2                            part 7:10 17:5
   33:6 35:4,10 36:9                           95:21 96:1 109:21
                         58:22 59:1 62:6                             25:5 29:8 35:13
   36:10,15 37:3,4                             110:2
                                Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 131 of 141


[part - primary]                                                               Page 14

   39:7 47:11 73:4       69:18 75:6 103:16     49:23 50:7 62:9       64:22
   73:13 74:5 76:8       108:24                65:2,5,12 66:5      positions 28:9
   94:9,19 104:18      permanent 11:13         68:12,18 71:12      possibly 90:18
   106:1 108:8 115:9     11:16                 73:5,6,20 74:6,6    preamble 67:7
 participated 46:24    person 20:6 22:1        74:23 75:7,18       precondition 33:7
   53:12 86:21,22        29:20 30:2,10         77:3 79:8,10,19     preconditions
 particular 9:12         44:7                  81:3 82:8 83:22       35:19 36:4
   54:22 64:16 80:16   person's 30:9           84:21 86:24 93:18   prefer 113:15
 particularly 64:2     personal 23:5,19        95:10 96:4 97:14    preparation 20:5
 parties 4:7 14:20       23:24 24:5,13         99:23 102:5 107:1     101:14
   32:11,13 60:20        45:4 58:3 63:8        108:7               prepare 24:18
   111:22,24             70:10 85:18 86:18   plan 49:1,12 56:9       48:24 49:12 53:4
 parts 39:6 85:12        111:15              planner 28:13,18        81:20
   85:13               personally 86:21        28:20,21,22 29:9    prepared 77:1
 party 4:20 14:16        86:22 114:11          29:10 53:2            78:14 81:12 82:16
   32:8,9,18 86:6        115:15              plant 15:1,3,10,14    preparing 81:16
 pay 62:1              personnel 10:16         20:11,12 21:12,12     101:8
 paying 53:18            10:20 53:6 98:9       22:2                present 4:22 7:24
 penn 2:3                98:10               plaza 2:3               13:21 74:12
 people 10:13          perspective 75:24     please 4:2,5 5:1      presented 44:23
   14:14,19 20:10,12   pertaining 43:9         7:13 16:16 19:11      76:6
   21:11 28:18 29:7    phil 90:9               21:20 23:6 27:2     presently 5:8
   53:1                phone 90:18 113:3       30:17,22 33:15        14:21
 perceive 54:17        phones 4:5              34:3 36:7,23        president 13:8
 perceived 54:11       physical 26:21          37:14 43:6 48:21      27:6
   54:13                 42:12 68:21 71:6      49:24 61:20 62:10   president's 13:9
 percent 40:23 78:1      77:3 80:1             63:12 65:3 76:12    presuming 17:21
   88:23               physically 13:10        78:24 79:22 96:4    pretty 30:8
 perfectly 67:10,13    pick 4:3                97:15 106:4 107:1   prevent 23:4
 perform 49:4          picked 85:1             113:13                33:12
   82:22 84:19 85:9    picking 57:17         point 25:1 33:10      previous 66:15,19
   85:20               pinpoint 35:20          33:14,24 35:22        67:18 68:1 111:9
 performance           place 4:5,7 111:20      36:5,10,16,20       previously 5:23
   53:19 68:23 77:4    plaintiff 1:4 2:5       47:15 58:14,23,24     36:18
   92:4,14               4:10                  59:13 69:21 92:7    primarily 9:14
 performed 31:24       plaintiff's 5:22        94:23,23 99:9         27:14,18 29:3
   59:8 84:7,13          17:10,17 18:8       pointing 65:22          30:3
 period 90:16            22:10 23:11,11      posed 93:9            primary 12:16
 perkins 3:13 62:10      26:3,8 30:13        position 7:24 8:15      29:15,20 34:21
   62:11,12 65:6,13      34:11 39:23 42:12     8:21 36:18 52:5       39:9
   66:21 67:20 68:6      47:22 48:15 49:11     54:5 58:20,22

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 132 of 141


[prime - received]                                                             Page 15

 prime 23:12 38:5      project 10:5,21,21    publicly 16:24          87:15,17 90:20
   38:16 39:9,15,18      10:22 11:6,9 13:3   purchase 3:10           91:13 92:9,9 93:9
   39:20 40:6,21         13:3,4 14:9,11,18    23:10 25:18,21         97:8 100:17,24
   41:6 43:9,10,23       15:7,8 20:9 21:9     26:1,9 27:15 28:8      101:2,11
 print 17:23             25:16,20 28:24       31:18 35:13,14       questioned 102:9
 prior 18:17 58:6        29:1,7,11,22,23      36:6,17 37:13        questions 5:13
   76:16,23 81:10        30:8 31:14,23        38:15 39:21 40:7       6:11,13,15 18:23
   91:3 96:22 100:10     32:7 34:6 38:7,17    40:18,22 42:13         20:2 23:2,4 24:4,4
 private 4:4 17:6        38:18 39:5 47:10     44:8,13,24 46:21       24:18,20,22 31:2
 privy 98:7              47:12 51:22,22       47:1,11 48:16          35:3 63:7 64:11
 problem 6:17            52:1 60:14 80:16     49:5 55:12 58:19       64:13 67:10,13
   21:21 32:12 35:11     99:18 105:15         59:16 61:1,4,24        74:12 102:1,2
   60:4                  108:18 109:1         64:5,20,22 76:9      quote 34:12 35:4,5
 procedural 5:17       projects 11:10         85:15 86:1,15          53:10 61:15
 procedure 1:12          14:22                106:24 107:17                  r
   114:5 115:5         promptly 48:24         108:9
                                                                   r 90:9
 proceeding 5:1          56:5,10,14,23       purchased 113:16
                                                                   randolph 9:24
 proceedings           properly 29:14,17     purpose 6:8,10,11
                                                                   read 18:18,22
   111:17                29:18,18            purposes 5:24
                                                                     30:22 31:1 43:1,3
 process 88:12         property 15:13         34:21 52:7
                                                                     43:5,9 45:10 46:3
   94:20 108:21        propriety 69:19       pursuant 1:10,11
                                                                     57:14 61:18 63:13
 procure 85:3          provide 32:1,22        19:2 100:12
                                                                     83:2,4,9,11,12,15
 procurement             37:9 49:19 69:3     put 32:16 64:14
                                                                     94:13 106:5,6
   28:23                 83:23 84:15 85:8     74:24 75:8 100:19
                                                                     114:5,6,12 115:5,6
 produce 91:23           85:19 88:14,18      putting 52:11
                                                                     115:17
   93:16 97:12           91:5,18 92:6 97:1            q            reading 113:11,18
   101:16              provided 13:22
                                             queens 11:19          reads 45:15 69:2
 produced 23:24          14:1,13 15:9 21:8
                                             question 7:14         really 45:3 74:18
   34:8,23 44:7 89:4     22:19 30:7 41:18
                                              18:24 19:19 21:19      106:20 107:15
   91:21 93:13,15        50:12 51:7,11,11
                                              23:17,18,20 24:13    reason 100:18
   94:8,18,19,20,21      52:12 53:17 54:16
                                              25:2,3 27:21 31:1      115:8 116:3
   94:21,22,24           82:23 84:18 87:3
                                              36:16 39:6 40:2,3    reasonable 55:16
 product 29:14,17        87:11
                                              40:5 41:14 46:16     reasons 85:4 86:4
   31:13 32:1,3 33:2   providing 19:9
                                              50:18,20 51:5,5      recall 9:23 10:19
   33:13 38:21           53:20 93:11
                                              52:20 56:18,21         11:21 92:23 93:21
 production 34:21      province 7:5 15:2
                                              59:12,18 60:3          94:4 95:7 102:12
   75:9 89:3 97:9,10     15:4,21 16:10
                                              63:12 67:6,14        receipt 113:18
   113:22              public 17:7 114:10
                                              70:2,3 72:6,7 74:2   receive 47:19 75:1
 professional 75:23      114:18 115:15,23
                                              75:4 76:5,5,12,13      75:22 90:1,6
   75:24 76:1            116:23
                                              76:18,20 78:3,7,23   received 18:20
                                              83:9,11,14,17 87:8     25:12 26:6 39:12
                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 133 of 141


[received - responsibility]                                                     Page 16

   41:1,2 48:11         referring 8:3         relying 36:21 37:7       63:9 76:7
   74:23 75:6,11          10:16 19:22 25:7    remedial 31:24         request 19:7 82:5
   86:19 102:16           25:11 26:5 35:21      32:23 50:15,22         93:7,8 95:16 97:6
   109:10,11              36:5 41:4 45:15       51:9 52:10 53:19       115:9,11
 receives 53:18           55:8 57:23 66:18      54:8 59:8,22 82:5    requested 39:15
 receiving 93:21          66:21 67:20 78:11     82:12,15,21,22         40:3,6,9,11,14,16
 recess 42:7 80:23        90:7 95:3 104:1       83:1,21 84:4,7,13      40:21,24 41:8,18
 recognize 64:15          106:18                84:19 85:9,20        requesting 32:22
 recollection 40:9      refers 37:19 56:14      87:10,12,19 88:4     required 41:17
   40:13,15 41:17         58:5 65:14 81:5       88:18 90:14 92:2       82:12,16 84:18
   95:12                  87:4,9 99:7           92:5,11,13,15,18       85:8,19 113:24
 record 4:1,8,24          104:16,22 105:8       93:12 97:1           requirement
   5:24 23:7,14 42:5      105:13 106:17       remediate 59:5           50:22 60:16
   42:9 63:13,23        refused 84:24         remedy 32:10           requirements 49:4
   64:6,15,19 65:4,10   refusing 55:4,7       remember 8:14            68:23 77:4 109:4
   80:22,24 83:4,15     regarding 20:2        remotely 4:23          reserve 109:14
   85:6 89:17 91:15       24:5 33:12 35:4     removal 60:12          reserved 110:1
   94:13 95:19,20,23      36:19 53:15 60:19   rep 12:17,21           reserving 102:1
   95:24 96:11            64:14 73:17 83:21   repeat 7:14            respect 15:6 25:24
   100:19 106:6           90:19 93:10,11      rephrase 6:14            26:20 29:4 31:22
   108:18 109:1,20        101:14                83:6,18 106:10         32:21,22 33:1
   111:16 115:9         reiterate 93:8        replace 49:2,13          34:16 38:17 50:21
 recorded 4:9           reject 49:3             56:5,10,14,23 57:8     54:22 60:12 63:24
 red 72:9,10            rejected 47:15          57:23 58:5             64:3,3 67:8 68:4
 reduced 111:15           49:6,10,14 59:5     replacement 60:13        82:5 83:1 92:19
 refer 39:8 86:24         102:19 103:7        report 3:23 12:10        95:16 105:22
   89:22                rejecting 46:11         13:6 99:23 100:10    respectfully 64:10
 reference 37:18          55:9 87:17 103:1      100:11,20 101:3,4    respond 54:10
   42:19 53:9 78:4        103:2,3             reported 111:14          68:1,5
   89:10,11 103:23      rejection 3:18        reporter 1:13 4:18     responded 49:17
   104:2,3 113:7          47:16 48:7,12         5:3 16:16 63:14        81:23 87:21 88:11
   114:2 115:2            59:14 102:12          83:5,9,16 94:14        94:5,5 95:7
 referenced 23:11       related 4:19 7:12       106:7 111:3,7        response 50:6 55:3
   40:7 77:3 78:9,13      7:17 53:19 59:8       114:7                  67:3 79:2 94:8
   85:20 106:3 108:7    relation 21:4         reports 100:13           95:3,4,5,5
   108:16 113:10        relative 80:5,11      representation         responsibilities
   114:11 115:15          81:6,12 99:12,12      24:16                  10:3 12:15,19
 referencing 38:5         99:15 111:21,23     representative 8:9       60:19
   99:5                 relevant 50:14          8:16,18,22 9:10      responsibility
 referred 48:7,13         51:9 78:17 87:10      12:9 23:3,20 24:1      12:16 29:21 32:12
                          87:12                 24:6,14,14,20 34:9     32:24 36:9 58:11

                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 134 of 141


[responsibility - shenyang]                                                      Page 17

   59:9,20 60:6,9        47:4                   39:23 40:8 41:7        103:13,15,20,23
 responsible 9:12      ryan 4:16                43:11,20 45:19         104:4,12,21 107:7
   10:2 27:14,18                 s              46:11 50:11 54:8       107:12 108:3
   29:3,10 30:3                                 69:20 71:13 79:9     seeing 22:20
                       s 16:14,17 20:22
   59:21 60:10 61:24                            79:11,20 84:8,14     seen 22:23 25:12
                         28:4 71:21,21
   62:20                                        102:19 103:2,7         26:6 62:23 80:13
                         90:9 115:8,8
 rest 19:20                                   sciame's 47:16           80:14
                         116:3
 resubmit 63:3,21                               102:12               send 5:21 89:21,23
                       safe 97:11 108:14
 result 22:21 44:13                           scope 31:19 39:3         96:23
                       sake 100:18
   54:8                                         46:17 64:1,3,4,8     sending 5:19
                       sales 8:1,6 12:14
 retained 109:23                                64:12,21,23 76:8       96:22
                         12:15,20 13:6
 returned 113:17                                105:12 107:14        sense 54:4
                         27:12 29:2 47:8
 review 13:16                                   108:8,10,11          sensitive 4:3
                       sample 38:21
   31:13 89:4 103:17                          screen 17:16,19        sent 5:22 19:8 25:5
                       satisfy 29:1
   109:8 113:13                               seal 114:15 115:21       30:10 52:24 87:17
                       saturday 97:22
   114:1 115:1                                second 26:21             96:13
                       saw 22:17 25:4
 reviewed 82:22                                 30:14,17 37:16       sentence 31:15,21
                         33:5 101:10
 revise 63:2,21                                 66:14 67:17 68:21      37:19 38:11,12
                       saying 15:23 22:1
 revised 75:1,11                                77:3 80:10 107:1       43:2 44:4,6,10,18
                         23:16 51:11 78:1
   103:11                                     section 68:13,18         45:7,16 46:3,13,18
                         84:14
 rfi 3:15,16 79:9,11                            68:22 69:2 75:16       50:16 52:18 53:22
                       says 17:17 18:8
   79:20 81:4                                   76:7,10,10 78:9        55:15 56:4 57:1,6
                         31:10 33:11 37:13
 right 11:3,21                                  103:21,24 106:3        57:7,11,12,15,16
                         42:18,22 43:2,9,13
   12:24 13:14 18:3                             107:19,20 108:5,5      57:18 58:2,4,6,16
                         44:9 45:7,13,16
   18:7 25:9 33:18                              108:7,11               58:17,19,21,23,24
                         48:19 50:11 51:6
   36:14 42:3,22                              see 17:18 18:8,15        62:6 96:16
                         51:6 55:15,23
   45:10 55:15 56:2                             26:22 27:10 30:15    sentences 44:18
                         56:7,9,13,21 57:11
   56:24 71:2 72:17                             30:20 34:14 37:15    serial 104:18,19
                         57:14,18 63:2
   91:10 92:23 95:8                             37:22 38:2,11,12     service 13:5,5
                         65:15 66:14,19
   109:8,18                                     42:4,19,23 43:17     set 5:22 54:24
                         67:18 69:7 72:4
 robin 5:11                                     44:4,17 45:8,12,21     112:4
                         72:11 80:4,4,11
 role 28:20                                     45:24 48:3,22        shaded 66:10
                         96:17 103:16,21
 roles 29:8                                     49:8,9 50:15,16      share 12:24 51:2
                         104:9,9,12,21
 roof 80:6 81:6,13                              55:17 56:2,6,11,18   shared 53:11,23
                         105:11
   83:24                                        56:19 57:2,19          54:3 84:11
                       schedule 18:14,18
 room 4:22                                      61:9 65:21 66:16     sheet 65:12 67:16
                         63:5 100:21
 rules 1:11 114:5                               68:14,24 69:16,17      115:7,10,18 116:1
                       scheduling 100:13
   115:5                                        71:16,23 72:5,13     shenyang 7:5 8:24
                       sciame 3:11,15,16
 ruling 46:11,12                                80:8,9,20 81:8,9       15:1,2,21 16:8,10
                         15:8 21:9 22:11
 rulings 43:14,20                               87:2 96:20 98:13       16:14,24 20:22
                         23:13 24:9 37:20
   43:22 45:18 46:4                             98:15 102:17,21        21:15,22
                         38:6,16 39:18,19
                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 135 of 141


[shipping - subscribed]                                                         Page 18

 shipping 90:14         sixth 42:21,22        spoke 17:22 21:11     structural 38:20
   91:6,19 93:12          45:6 58:16            21:14 22:1,2          68:13,19 70:21,22
 shop 38:21 64:4,11     skip 69:6             stamp 37:12             72:20 75:17 79:3
   64:12,15 65:3,5      sohmer 4:17             106:13                79:4 80:4 102:20
   73:4,5,13 82:12,20   solutions 113:1       stamped 22:13           105:2,3 106:2,19
   83:23 87:4,13          116:1                 26:11                 106:20 108:6
   88:5,13 97:2         sorry 6:9 14:10       start 17:8 18:24      structure 69:13
   103:11 105:23,24       43:1 70:1 94:11       75:2 83:7 108:20      70:14
   106:2 108:23         sounds 41:21 64:9     started 8:16,19       structures 69:7
 shops 105:11           southern 1:1 4:13       75:10 92:11         studied 106:11
 shortening 69:9        space 91:15           state 1:14 4:23 5:1   subcontract 24:5
 shorthand 1:13         spans 69:11             111:7 114:10          24:8,17,18 37:19
   111:3,7              speak 73:23             115:15              subcontracting
 shortly 90:2           speaking 99:18        stated 34:4,24          38:19 39:4
 show 70:21 73:17       speaks 35:15 44:1     statement 35:9,12     subcontractor
   79:10                  60:15                 53:21 55:1 58:15      22:12 31:4,11
 shows 106:14           spec 75:18 76:7         66:22 86:8 87:14      43:14 45:18 46:4
 signature 27:1           78:14 107:19,20       114:13,14 115:19      47:5 49:1,3 56:10
   53:5 101:23 102:1      108:5,5,11            115:19                56:24 57:19
   109:14,24 112:8      specific 19:13,19     states 1:1,12 4:12    subject 5:8 15:7
   113:13                 34:6 35:20 36:17      9:17 10:2 11:2,13     15:12 19:6,11,13
 signatures 26:22         64:11 68:2,4,10       14:23 34:12 35:2      19:16,17 23:9,13
   26:23                  74:2 99:9             37:24 38:9 60:20      24:9 25:17,21
 signed 25:8 108:19     specifically 33:24      102:18                34:24 52:23
   114:13 115:18          36:5 65:22 67:19    stating 53:16         subjects 19:20
 signing 44:13            73:16                 55:10 87:7            20:3
   113:11,18            specification         stationed 12:2,4      submit 67:2
 similar 12:16            76:10,10 78:4,17      13:11,12            submittal 62:12
   65:13                  78:20 103:21,24     status 92:4,14,16       65:3,7,7,15 66:15
 simple 78:3              104:13 107:12         92:17                 66:19 67:18 68:1
 simply 32:18 76:5      specifications        stenographically        73:4,5,24 74:16,20
   94:23                  75:16 78:9 107:11     111:14                75:6 81:24 103:17
 sincerely 113:20         107:11              steven 90:9             106:1
 sir 42:15 43:19        specified 49:7        stop 77:12 80:19      submittals 38:21
   47:12 48:21 53:8       111:20              story 69:9              73:8
   62:19 65:19 81:8     specs 75:22 76:18     street 2:7 16:8       submitted 19:8
   82:10 113:9            104:1,20              21:21 37:21           67:3 73:3 74:5
 site 11:6,9 29:19      spell 16:15           stretched 30:8          80:7 81:7,21
   32:4 93:2            spelled 34:10 64:5    strike 71:11 75:13    subscribed 114:10
 situation 32:10          64:21 76:8            78:20 80:11 83:17     115:14 116:21
   51:3 59:3                                    84:16 92:2

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 136 of 141


[suggest - time]                                                                Page 19

 suggest 83:12           41:21,23 47:22         86:17,24 87:8       testified 5:16 6:4
 suitable 76:2           49:22 62:9 65:2        88:1 89:21 90:1,4     36:18 102:10
 suite 2:3 113:2         68:12 71:12 79:8       90:8,20 91:15       testify 74:22
 summons 90:23           93:18 96:3 97:14       92:1 93:10,20         111:11
 superior 113:1        taken 1:10,12 4:9        95:4,9 96:3 97:7    testimony 22:22
 supplied 85:12          69:13 92:21            97:14,20 98:2         25:3 36:22 41:10
   88:12                 111:19 113:10          99:22 100:4,9,16      47:2,6 53:15
 supplier 21:5,7       takes 79:4               100:22 101:19,19      72:24 76:16 86:17
 suppliers 15:17       talk 9:15 70:22          105:22 106:17         88:1 89:8 102:13
   85:2                  99:4                   107:2,14 108:3,22     109:4,17,21
 supply 84:4 85:1      talking 9:16 11:3        109:22 113:8          111:17 114:6,7
   86:2                  25:18,20 39:17,20      114:4,9 115:4,13      115:6,9,12
 supplying 86:6          41:5 42:11 55:7        116:20              thank 10:11 76:22
 support 36:18           55:22 56:4 57:15     tan's 109:17            89:16 101:20
 supported 69:3          61:13 99:14,18       task 28:4,7           thereof 34:13
 supporting 69:7         105:16               team 27:22,24           57:19,23 58:5
   69:13               talks 37:17 48:19        28:1,3,6,15,21      thing 72:11
 supports 58:15,20       78:5 87:10 107:10      29:4,4              things 38:22
 suppose 96:17         tan 1:10 3:2 4:9       technical 98:8,18     think 8:8 18:24
 supposed 100:13         5:10 6:2,8,18 8:4      98:23,23 99:1         25:2 40:23 77:20
 sure 17:7 29:16         9:7 13:16 14:4,21      101:7,8,12,15         81:19 83:7,8 97:6
   39:13 40:23 48:10     17:8,15,22 18:6,17   technology 15:20        97:9 101:7
   65:19,22 75:10        22:15 25:1,21          16:9 21:22          third 14:16,20
   81:17,18,22 83:13     26:18 27:21 28:10    tell 12:18 19:14,21     18:13 32:17 37:2
   88:23,24 90:16        29:2 30:12 32:16       28:8,8 66:18          37:7 42:12 43:8
   91:11 92:16 93:6      33:10,23 34:8,23       67:11,13,19 68:6      66:14 71:20,23
   97:4 102:14,15        35:8 36:4,16           72:22 73:6,12         72:1 79:24 86:5
   104:17 106:12         37:11 38:14,24         74:4,16 75:5,5,13     104:5 105:10
   108:22                39:14 42:11,17         76:23 77:15 81:10   thirty 113:17
 swear 5:3               44:22 45:6 46:10       105:24              thought 70:1
 swibel 2:6              46:20 47:14 49:22    telling 34:18 54:14   three 18:10
 sworn 5:13 6:4          50:11 51:6 52:5        77:16,17            tier 28:16
   111:11 114:10,13      52:22 53:14 54:5     tells 103:1           time 5:2,20 16:3
   115:14,18 116:21      54:22 59:2,18        ten 41:24 42:2          22:17 25:4 29:1
 system 38:20            61:2,7,22 62:10      term 35:5 57:2,5        40:20 41:1,2 43:4
 systems 69:4            63:6 65:11 67:6        69:9                  43:4,16 47:15
          t              70:12 71:5 74:22     terms 33:20 37:13       51:3 55:16 81:24
                         75:4,13 76:4 78:3      39:3 42:13 47:1       86:12,13 90:16
 t 28:4,14
                         78:23 80:12,16         73:23                 92:7,23 93:6
 tag 18:7
                         81:3 82:3 83:8,20    territory 9:12          96:18 97:5 111:20
 take 7:11,17 17:9
                         84:6,12,17 85:6
   18:21 22:9 26:7
                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 137 of 141


[timeline - want]                                                               Page 20

 timeline 28:24,24        79:11,20              38:14,22 46:10         56:22,22 57:16,18
    29:10 31:19 85:13   transmitted 22:21       47:3,9,14 51:14,18     60:17
    93:1,3,11           trick 6:11              52:9 53:24 57:1,4    vendor's 49:2 56:5
 timely 29:19 32:2      true 111:16             58:7 61:22 66:9        56:9,11,15,23
    86:7                truth 111:11            66:22 67:2,24          57:24 58:6
 title 8:8 42:14        try 83:11               68:9 71:11 86:11     vendors 14:16
 today 11:12 18:17      trying 52:6 58:17       98:17,20 99:2        verbal 101:13
    19:2 20:1,5 22:22     58:18 67:8            105:1,7              verbiage 36:20
    23:24 25:6 26:8     turn 4:5 18:13        understood 43:10         61:15
    34:8,22 44:24         103:10 104:5          87:15                veritext 4:16,17
    67:8 76:6 80:13     turns 42:1            uniformly 69:10          5:19 109:23 113:1
    101:21              twist 69:9            unit 4:8                 113:7 116:1
 today's 5:24 6:8,9     two 39:6 66:13        united 1:1,12 4:12     versus 4:11 99:16
    23:9,14 109:21        69:12,15 72:1         9:16 10:2 11:2,13    vetting 13:3
 tomorrow 5:21            77:2,8 78:6,10,13     14:23                video 4:8,16 80:19
 top 37:13 42:14          80:3,4              unitized 105:8         videographer 4:1
    61:8,11 65:14       type 13:21 14:1,2     university 6:24          4:17 42:5,8 80:21
    73:11 103:16          106:23                7:2,3                  80:24 95:20,24
 topic 19:21 23:1       types 105:14          unnumbered               109:20
    24:7 44:8 63:5      typewriting             48:18                videotaped 1:9
    64:2 100:14,15        111:15              upper 104:8            virtual 1:9 20:7
 topics 18:14,18                  u           usa 1:6 4:11 8:3,12             w
    19:1,4,10 34:9                              8:18,20,22 9:1,8
                        u 9:4 12:11 15:8                             w 2:7 49:3 101:4
    41:22 64:1,2,8,16                           12:12 15:23 16:7
                          16:19 21:9 27:3                            waived 113:12,19
 total 109:22                                   21:3,4,8 22:3 24:2
                          30:11,11 45:20                             waiving 101:23
 totally 76:4                                   27:6,9 38:15 39:2
                          50:5 82:9                                  wall 38:18,19
 touch 20:10                                    107:6 113:6 114:3
                        understand 6:12                                68:13,19 69:3,11
 touches 14:8                                   115:3
                          6:15 8:4 15:22                               70:16,19 71:8
 traded 16:24 17:5                            use 8:2
                          19:24 21:24 31:4                             72:19,23 73:2
 trail 98:19                                  usually 74:16 75:1
                          31:7,21 32:4 33:2                            74:24 75:8,17
 training 13:22,23                              75:22
                          33:5 39:7,10                                 76:12,24 82:1
    14:1,2,7,13,16                                      v
                          43:22 46:2 51:10                             99:7,8,11,19,19
 transcribed 114:7
                          52:5 57:6,10,22     v 1:5 49:2 90:9          104:14,22 105:2,4
 transcript 13:15
                          58:5 67:12,14,14      113:6 114:3 115:3      105:7,8,14 106:2
    13:16 101:23
                          67:15 69:18,24      vague 27:17              106:13,18,19,21
    109:17 111:14
                          71:2,5 74:18,19     valid 23:8               106:22,23 108:6
    113:10,15 114:5
                          87:9 108:22         various 19:10 20:3       108:16
    114:12 115:5,11
                        understanding         vendor 31:7,10         want 15:22 18:6
    115:17
                          17:24 23:6 31:14      42:22 43:2 45:7        18:13,22 23:14,23
 transmittal 3:15
                          31:16 32:20 33:20     45:13,15,17 48:24      24:3 30:24 32:18
    3:16 71:13 79:9
                          34:1,5,13 36:13       55:16 56:5,10,13       41:12,24 50:18,20
                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 138 of 141


[want - xu]                                                                    Page 21

  55:6 58:9,24          49:17,18 50:14        37:1 38:1,10 40:1      83:1,22 84:4,7,13
  61:18 64:6,14,19      51:8,23 52:10         41:13,16 44:3,16       84:19 85:9,20
  65:19 70:21 71:22     53:17 54:1,3,5,6      45:23 46:15 47:18      86:13 87:10,12,18
  74:11 81:15,19        54:11,15,17,20,24     49:16 51:1,17          87:19 88:4,19
  83:13 87:11 89:20     55:4,9 57:9 59:5,6    52:16 55:11,12         90:14 92:2,5,11,13
  89:23 100:19          59:8 63:19,22         56:17 59:11 60:2       92:15,18 93:13
  108:22                69:21 74:23 82:23     60:18 62:4 63:11       97:1 103:3,8
 wanted 52:13           83:21,23 84:2,2,3     63:15 67:1,23          108:8,10,11
  58:23 106:23          84:11,12,18,19        70:7 71:1 73:19      worked 21:14 22:3
 way 57:3,5 72:6        85:1,2,8,14,19        74:14 75:21 76:17      59:3 64:10
  92:8                  86:1,4,7,11,22        77:12,21 78:19       workers 28:16
 wcc 3:14,14,15,15      87:17 88:17,19        79:1 84:23 85:11     working 8:19,24
  3:17,21,22 22:13      90:13,16,19 91:2,5    85:23 86:10 88:7       11:24 40:18
  22:13 26:11,11        91:7,17,22 92:8,10    91:9 94:15 100:23    works 20:24
  42:14 55:18 65:9      92:17,24 93:13,15     103:5 105:6 106:8    worst 69:13 78:5
  65:10,17,18 66:11     96:24 98:19,24        109:4,7 111:10,10    writing 40:12
  68:20 71:14,14,22     102:6,11,11,16,24     112:3 113:8 114:1      90:20 102:18
  79:21,21 96:11        103:1,1,2,6 104:9     114:4,11 115:1,4     written 45:2 46:9
  97:24 103:13          106:10 108:19,20      115:15                 52:8,19 53:22
  104:6                 108:24 109:10,11     witnesses 77:24         57:2,5,12 58:2,4
 wd 105:13              109:12 113:6         word 8:2 10:7,8         62:6 88:16,21
 wei 100:10 101:4       114:3 115:3           14:5 31:4 68:24        90:11 91:1,3,17
 went 17:7             whitestone's 33:1     wording 34:6            93:10 96:23
 west 9:24              47:23 50:6 62:1       35:20 58:23 87:23      101:13
 whereof 112:3          82:4 84:7 87:6,21    words 37:6 43:3       wrong 90:22
 whispering 4:3         87:23 88:10 91:20    work 11:23 20:21      wrote 101:7
 whitestone 1:3         92:4,14 98:10         20:23 28:18 29:9     wsp 72:4
  3:10,12 4:10 5:7      106:13                31:11,14,18,24       wt 69:21 70:15,18
  15:9 20:2 21:8       willing 49:18,19       32:9,23 37:20          71:3,7 72:19 82:1
  22:11 23:10,12        50:13 51:8,19,23      39:4 46:11 47:16       98:11 99:7,8,10,10
  24:9 25:8,9,16,19     53:17 84:15           47:16 48:20 49:2       102:20 105:12,17
  25:22 26:9 27:15     willingness 54:21      49:10,14,18 50:15      106:14,23 108:10
  27:16 29:13,16        54:23 84:1 89:1       50:22 51:9,20        wtc 72:23 73:2
  31:5,12 32:19,21     withdraw 72:5,7        52:10 53:15,19         75:9,17 76:11,19
  35:3 37:20 38:6       82:5                  54:8,14,21 55:5,7      76:24 78:17,20
  38:15,16 39:4,8,11   withdrawn 29:14        55:9,23 56:6,11,15             x
  39:16,19,22 40:8     withstanding 69:4      56:23 57:8,24
                                                                   x 3:1
  40:16,19,22 41:7     witness 3:1 5:4 6:3    58:6 59:6,8 60:13
                                                                   xu 5:11
  41:18 43:11,20        14:6 16:4 18:2        60:13,14,17 64:3
  45:19 46:22 47:2      19:12 30:1 32:6       64:13 69:20 76:8
  47:15,20 49:10,13     33:4,19 35:18         82:5,12,15,21,22

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
 Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 139 of 141


[y - zoom]                                                           Page 22

           y            50:13,22 51:6,7,7 zhu's 51:14 53:5
 y 9:4 15:8 16:17       51:11 52:6,9,11      87:1 88:2
   16:19 20:22 21:9     53:16,17 54:7,11   zoom 1:9 4:16
   30:11,11 45:20       54:13,15,17,18,23
 yeah 13:19 48:10       57:8,9 58:9,12
   49:9 74:17 82:14     59:3,5,9,20,21
   98:6 104:4           60:9 61:23,24
 year 7:7,21 11:12      63:9 68:5 73:4,7
   13:23                73:13 74:5,6,22,24
 yellow 72:2,8 80:2     75:6,8 76:8,19
 yesterday 17:22        77:1 78:8,14
 york 1:1 2:4 9:14      81:11,11 82:4,8,17
   10:23,23 11:15,23    82:24,24 83:22
   12:2,5 13:11,12      84:1,3,4,15,17,24
   29:3                 85:7,18 86:2,6,14
 yuanda 1:6 3:10        86:20 87:3,10,21
   4:11 7:24 8:2,3,7    88:3,17,18 89:5
   8:12,15,18,20,22     90:13 91:2,4,18,23
   8:24 9:1,3,3,7,11    92:21 94:6,19
   10:1,14 11:2,12      96:17,24 98:9,19
   12:10,12,15 13:7,8   103:1,7 107:6
   13:21,22,23 14:8,8   108:15 113:6
   14:14,15,15,22       114:3 115:3
   15:9,19,23 16:6,7 yuanda's 13:17
   16:12,19,24 20:24    16:22 27:14 29:17
   21:3,4,8,15 22:3     34:12,17,24 35:4
   23:3,10,20 24:2,7    37:3 46:11 47:15
   24:15,21 25:15,16    47:16 49:10,13
   25:19,22,23 26:4,9   50:6,21 51:13,21
   27:5,6,9,13,13       55:9 59:15 60:4,6
   28:7,9 29:12,13,15   64:3 69:19 84:20
   29:16,21 31:8,16     85:20 98:9 102:20
   31:23 32:1,1,12,19   103:3 108:8,11
   32:22,23 33:5,8,11           z
   33:14 35:2,9,11    z 12:11 27:3 50:5
   38:15,19 39:2,4,14   82:9
   40:6,16,20,21 41:2 zhu 12:11 13:8
   41:7 43:20 44:7      27:3 50:5,20 51:6
   44:12 46:3,12,21     51:11 52:8,23
   47:4,9,19,23,24      54:14 82:9 94:4
   49:12,18,23 50:12    95:5
                              Veritext Legal Solutions
 www.veritext.com                                               888-391-3376
Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 140 of 141



                  Federal Rules of Civil Procedure

                                  Rule 30



     (e) Review By the Witness; Changes.

     (1) Review; Statement of Changes. On request by the

     deponent or a party before the deposition is

     completed, the deponent must be allowed 30 days

     after being notified by the officer that the

     transcript or recording is available in which:

     (A) to review the transcript or recording; and

     (B) if there are changes in form or substance, to

     sign a statement listing the changes and the

     reasons for making them.

     (2) Changes Indicated in the Officer's Certificate.

     The officer must note in the certificate prescribed

     by Rule 30(f)(1) whether a review was requested

     and, if so, must attach any changes the deponent

     makes during the 30-day period.




     DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

     ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

     THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

     2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

     OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:20-cv-01006-GHW Document 121-29 Filed 07/02/21 Page 141 of 141

                VERITEXT LEGAL SOLUTIONS
      COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

 Veritext Legal Solutions represents that the
 foregoing transcript is a true, correct and complete
 transcript of the colloquies, questions and answers
 as submitted by the court reporter. Veritext Legal
 Solutions further represents that the attached
 exhibits, if any, are true, correct and complete
 documents as submitted by the court reporter and/or
 attorneys in relation to this deposition and that
 the documents were processed in accordance with
 our litigation support and production standards.

 Veritext Legal Solutions is committed to maintaining
 the confidentiality of client and witness information,
 in accordance with the regulations promulgated under
 the Health Insurance Portability and Accountability
 Act (HIPAA), as amended with respect to protected
 health information and the Gramm-Leach-Bliley Act, as
 amended, with respect to Personally Identifiable
 Information (PII). Physical transcripts and exhibits
 are managed under strict facility and personnel access
 controls. Electronic files of documents are stored
 in encrypted form and are transmitted in an encrypted
 fashion to authenticated parties who are permitted to
 access the material. Our data is hosted in a Tier 4
 SSAE 16 certified facility.

 Veritext Legal Solutions complies with all federal and
 State regulations with respect to the provision of
 court reporting services, and maintains its neutrality
 and independence regardless of relationship or the
 financial outcome of any litigation. Veritext requires
 adherence to the foregoing professional and ethical
 standards from all of its subcontractors in their
 independent contractor agreements.

 Inquiries about Veritext Legal Solutions'
 confidentiality and security policies and practices
 should be directed to Veritext's Client Services
 Associates indicated on the cover of this document or
 at www.veritext.com.
